 
Exhibit 10.1


Execution Version
 
$925,000,000
SECOND AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT,
 
dated as of May 5, 2011,
 
among
 
ENERGY XXI GULF COAST, INC.,
as the Borrower,
 
VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS FROM TIME TO TIME
PARTIES HERETO,
as the Lenders,
 
THE ROYAL BANK OF SCOTLAND plc,
as the Administrative Agent,
 
and
 
RBS SECURITIES INC., BNP PARIBAS SECURITIES CORP. and
UBS SECURITIES LLC,
as Lead Arrangers
 
and
 
BNP PARIBAS SECURITIES CORP. and UBS LOAN FINANCE LLC,
as Co-Syndication Agents
 
and
 
CAPITAL ONE, NATIONAL ASSOCIATION and REGIONS BANK,
as Co- Documentation Agents


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



     
Page
     
ARTICLE 1          DEFINITIONS AND ACCOUNTING TERMS
 
2
     
SECTION 1.1.
Defined Terms
 
2
SECTION 1.2.
Use of Defined Terms
 
32
SECTION 1.3.
Cross-References and Other Provisions Relating to Terms
 
33
SECTION 1.4.
Amendment of Defined Instruments
 
33
SECTION 1.5.
Accounting and Financial Determinations
 
33
       
ARTICLE 2         COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES, NOTES AND
LETTERS OF CREDIT
 
34
     
SECTION 2.1.
Commitments
 
34
SECTION 2.2.
Termination of Commitments and Reduction of the Commitment Amounts
 
35
SECTION 2.3.
Borrowing Procedure
 
36
SECTION 2.4.
Continuation and Conversion Elections
 
38
SECTION 2.5.
Funding
 
38
SECTION 2.6.
Issuance Procedures and Provisions
 
39
SECTION 2.7.
Register; Notes
 
43
SECTION 2.8.
Borrowing Base
 
43
SECTION 2.9.
Assignments as a Result of Change in Percentages
 
47
SECTION 2.10.
Defaulting Lenders
 
48
       
ARTICLE 3          REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
 
50
     
SECTION 3.1.
Repayments and Prepayments; Application
 
50
SECTION 3.2.
Interest Provisions
 
52
SECTION 3.3.
Fees
 
53
      ARTICLE 4          CERTAIN LIBO RATE AND OTHER PROVISIONS  
54
       
SECTION 4.1.
LIBO Rate Lending Unlawful
 
54
SECTION 4.2.
Inability to Determine Rates
 
54
SECTION 4.3.
Increased LIBO Rate Loan Costs, etc
 
55
SECTION 4.4.
Funding Losses
 
55
SECTION 4.5.
Increased Capital Costs
 
56
SECTION 4.6.
Taxes
 
56
SECTION 4.7.
Payments, Computations; Proceeds of Collateral, etc
 
60
SECTION 4.8.
Sharing of Payments
 
61
SECTION 4.9.
Setoff
 
61
       
ARTICLE 5          CONDITIONS TO CREDIT EXTENSIONS
 
62
     
SECTION 5.1.
Initial Credit Extension
 
62
SECTION 5.2.
All Credit Extensions
 
66
       
ARTICLE 6          REPRESENTATIONS AND WARRANTIES
 
67
     
SECTION 6.1.
Organization, etc
 
67
SECTION 6.2.
Due Authorization, Non-Contravention, Defaults etc
 
67
SECTION 6.3.
Government Approval, Regulation, etc
 
68

 
 
-i-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)


   
Page
     
SECTION 6.4.
Validity, etc
68
SECTION 6.5.
Financial Information
68
SECTION 6.6.
No Material Adverse Change
69
SECTION 6.7.
Litigation, Labor Controversies, etc
69
SECTION 6.8.
Subsidiaries
69
SECTION 6.9.
Ownership of Properties, Etc
69
SECTION 6.10.
Taxes
70
SECTION 6.11.
ERISA; Pension and Welfare Plans
70
SECTION 6.12.
Environmental Warranties
70
SECTION 6.13.
Disclosure of Material Information; Accuracy of Information
72
SECTION 6.14.
Regulations T, U and X
72
SECTION 6.15.
Labor Matters
72
SECTION 6.16.
Compliance with Laws
72
SECTION 6.17.
Material Contracts
72
SECTION 6.18.
Solvency
72
SECTION 6.19.
Deposit Account and Cash Management Accounts
73
SECTION 6.20.
Insurance
73
SECTION 6.21.
Restrictions on Liens
73
SECTION 6.22.
Location of Business and Offices
73
SECTION 6.23.
Maintenance of Properties
74
SECTION 6.24.
Gas Imbalances
74
SECTION 6.25.
Marketing of Production
74
SECTION 6.26.
Perfected Liens and Security Interests
74
     
ARTICLE 7          COVENANTS
75
   
SECTION 7.1.
Affirmative Covenants
75
SECTION 7.2.
Negative Covenants
86
     
ARTICLE 8          EVENTS OF DEFAULT
100
   
SECTION 8.1.
Listing of Events of Default
100
SECTION 8.2.
Action if Bankruptcy
103
SECTION 8.3.
Action if Other Event of Default
103
     
ARTICLE 9          THE ADMINISTRATIVE AGENT, AGENTS AND ISSUERS
103
   
SECTION 9.1.
Actions
103
SECTION 9.2.
Funding Reliance, etc
104
SECTION 9.3.
Exculpation
104
SECTION 9.4.
Successor
105
SECTION 9.5.
Credit Extensions by Agents and Issuers
105
SECTION 9.6.
Credit Decisions
105
SECTION 9.7.
Copies, etc
106
SECTION 9.8.
Reliance by Agents and Issuers
106
SECTION 9.9.
Defaults
106
SECTION 9.10.
Posting of Approved Electronic Communications
107
SECTION 9.11.
Proofs of Claim
108


 
-ii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)


   
Page
     
SECTION 9.12.
Security Matters; Authority of Administrative Agent to Release Collateral
109
SECTION 9.13.
Agents and Arrangers
109
     
ARTICLE 10          MISCELLANEOUS PROVISIONS
110
   
SECTION 10.1.
Waivers, Amendments, etc
110
SECTION 10.2.
Notices; Time
111
SECTION 10.3.
Payment of Costs and Expenses
111
SECTION 10.4.
Indemnification
112
SECTION 10.5.
Survival
113
SECTION 10.6.
Severability
114
SECTION 10.7.
Headings
114
SECTION 10.8.
Execution in Counterparts, Effectiveness, etc
114
SECTION 10.9.
Governing Law
114
SECTION 10.10.
Successors and Assigns
114
SECTION 10.11.
Sale and Transfer of Credit Extensions; Participations in Credit Extensions;
Notes
114
SECTION 10.12.
Other Transactions
118
SECTION 10.13.
Forum Selection and Consent to Jurisdiction
118
SECTION 10.14.
Waiver of Jury Trial
119
SECTION 10.15.
Confidentiality
119
SECTION 10.16.
Counsel Representation
120
SECTION 10.17.
No Oral Agreements
120
SECTION 10.18.
Maximum Interest
121
SECTION 10.19.
Collateral Matters; Hedging Agreements
121
SECTION 10.20.
Amendment and Restatement
122
SECTION 10.21.
Patriot Act
122
SECTION 10.22.
Assignment and Reallocation of Existing Loans, Etc
122

 
 
-iii-

--------------------------------------------------------------------------------

 

SCHEDULE I
-
Disclosure Schedule
SCHEDULE II
-
Percentages; LIBOR Office; Domestic Office
SCHEDULE 7.2.20
-
Required Hedging
EXHIBIT A-1
-
Form of Revolving Note
EXHIBIT A-2
-
Form of Swing Line Note
EXHIBIT B-1
-
Form of Borrowing Request
EXHIBIT B-2
-
Form of Issuance Request
EXHIBIT C
-
Form of Continuation/Conversion Notice
EXHIBIT D
-
Form of Lender Assignment Agreement
EXHIBIT E
-
Form of Compliance Certificate
EXHIBIT F
-
Form of Guaranty
EXHIBIT G-1
-
Form of Borrower and Subsidiary Pledge and Security Agreement and Irrevocable
Proxy
EXHIBIT G-2
-
Form of Intermediate Holdco Pledge Agreement and Irrevocable Proxy
EXHIBIT H
-
Reserved
EXHIBIT I-1
-
Form of Amendment to Mortgage of EXXI GOM (Texas)
EXHIBIT I-2
-
Form of Amendment to Mortgage of EXXI GOM (Louisiana)
EXHIBIT I-3
-
Form of Amendment to Mortgage of EXXI Texas Onshore (Texas)
EXHIBIT I-4
-
Form of Amendment to Mortgage of EXXI Onshore (Louisiana)
EXHIBIT J
-
Form of Solvency Certificate


 
-iv-

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT
 
THIS SECOND AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT, dated as of May 5,
2011, is among ENERGY XXI GULF COAST, INC., a Delaware corporation (the
“Borrower”), the various financial institutions and other Persons from time to
time parties hereto (the “Lenders”), THE ROYAL BANK OF SCOTLAND plc (“RBS”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, RBS SECURITIES INC. (“RBS Securities”), UBS Securities LLC (“UBS
Securities”) and BNP PARIBAS SECURITIES CORP. (“BNPPSC”), as Lead Arrangers (in
such capacity the “Lead Arrangers”), BNPPSC and UBS LOAN FINANCE LLC (“UBS”) as
Co-Syndication Agents (in such capacity, each, a “Syndication Agent” and
together, the “Co-Syndication Agents”) for the Lenders, and CAPITAL ONE,
NATIONAL ASSOCIATION and REGIONS BANK, as Co-Documentation Agents (in such
capacity, each, a “Documentation Agent” and together, the “Co-Documentation
Agents”), and the Issuers herein identified.
 
WITNESSETH:
 
WHEREAS, the Borrower entered into that certain First Lien Credit Agreement,
dated as of April 4, 2006, by and among the Borrower, the various financial
institutions and other Persons from time to time parties thereto, as lenders
(the “Original Lenders”), The Royal Bank of Scotland, plc, as the Administrative
Agent, RBS Securities Corporation, as a Joint Lead Arranger and a Joint
Bookrunner, BNP Paribas, as the Syndication Agent, a Joint Lead Arranger and a
Joint Bookrunner, Harris Nesbitt Financing, Inc., as the Documentation Agent,
and the other persons parties thereto in the capacities therein specified, (as
amended, supplemented, amended and restated or otherwise modified prior to the
date hereof, the “Original First Lien Credit Agreement”);
 
WHEREAS, the Original Credit Agreement was amended and restated pursuant to that
certain Amended and Restated First Lien Credit Agreement dated as of June 8,
2007, by and between the Borrower, the Administrative Agent and the various
financial institutions and other Persons from time to time parties thereto, as
amended by the First Amendment, dated November 19, 2007, the Second Amendment,
dated December 1, 2008, the Third Amendment, dated April 6, 2009 , the Fourth
Amendment, dated September 11, 2009, the Fifth Amendment, dated December 11,
2009, the Sixth Amendment dated February 5, 2010, and the Seventh Amendment
dated October 15, 2010, and the Eighth Amendment dated November 17, 2010 (the
“Existing First Lien Credit Agreement”);
 
WHEREAS, the “Obligations” of the Borrower under the Existing First Lien Credit
Agreement (the “Existing Obligations”) are secured by certain mortgage(s),
guarantee(s), security agreement(s) and other similar documents heretofore
executed and delivered by the Borrower and certain of its affiliates;
 
WHEREAS, the parties hereto have agreed that it is in their respective best
interests to enter into this Agreement to extend, renew and continue, but not to
extinguish, terminate or novate, the Existing Loans and to amend, restate and
supersede, but not to extinguish, terminate or cause to be novated the
Indebtedness under, the Existing First Lien Credit Agreement;
 
Credit Agreement (First Lien)
 
1

--------------------------------------------------------------------------------

 

NOW, THEREFORE, the parties hereto agree to amend and restate the Existing First
Lien Credit Agreement as follows:
 
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.1.  Defined Terms.  The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof):
 
“2010 Debt” means the Indebtedness under the 2010 Notes Indenture, 2010 Notes
and the other 2010 Debt Documents, and any refinancing of such Indebtedness to
the extent permitted in accordance with the terms hereof.
 
“2010 Debt Documents” means the 2010 Notes Indenture, the 2010 Notes, and the
other agreement, certificate, document or instrument delivered in connection
with any of the foregoing.
 
“2010 Noteholders” shall have the meaning given to the term “Holders” in the
2010 Notes Indenture (or such corresponding term in the event the Borrower’s
obligations under the 2010 Notes Indenture are refinanced in accordance with the
terms hereof).
 
“2010 Notes” means the Borrower’s 9.25% senior unsecured notes due 2017 and
shall have the meaning given the term “Notes” as defined in the 2010 Notes
Indenture; for the avoidance of doubt, the “2010 Notes” shall include any Notes
(as defined in the 2010 Notes Indenture) issued under the 2010 Notes Indenture
in capitalization of Borrower’s interest payment obligations on then outstanding
2010 Notes.
 
“2010 Notes Indenture” means that certain Indenture, dated as of December 17,
2010, pursuant to which the 2010 Notes were issued, as amended, supplemented,
amended and restated, refinanced or otherwise modified from time to time in
accordance with Section 7.2.11.
 
“2011 Debt” means the Indebtedness under the 2011 Notes Indenture, 2011 Notes
and the other 2011 Debt Documents, and any refinancing of such Indebtedness to
the extent permitted in accordance with the terms hereof.
 
“2011 Debt Documents” means the 2011 Notes Indenture, the 2011 Notes, and the
other agreement, certificate, document or instrument delivered in connection
with any of the foregoing.
 
“2011 Noteholders” shall have the meaning given to the term “Holders” in the
2011 Notes Indenture (or such corresponding term in the event the Borrower’s
obligations under the 2011 Notes Indenture are refinanced in accordance with the
terms hereof).
 
“2011 Notes” means the Borrower’s 7.75% senior unsecured notes due 2019 and
shall have the meaning given the term “Notes” as defined in the 2011 Notes
Indenture; for the avoidance of doubt, the “2011 Notes” shall include any Notes
(as defined in the 2011 Notes Indenture) issued under the 2011 Notes Indenture
in capitalization of Borrower’s interest payment obligations on then outstanding
2011 Notes.
 
Credit Agreement (First Lien)
 
2

--------------------------------------------------------------------------------

 

“2011 Notes Indenture” means that certain Indenture, dated as of February 25,
2011, pursuant to which the 2011 Notes were issued, as amended, supplemented,
amended and restated, refinanced or otherwise modified from time to time in
accordance with Section 7.2.11.
 
“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an account, chattel paper, or a general intangible
or intangible, as applicable, in each case, as such term is defined under the
UCC.
 
“Administrative Agent” is defined in the preamble and includes each other Person
appointed as the successor Administrative Agent pursuant to Section 9.4.
 
“Affiliate” of any Person means any other Person that, directly or indirectly,
controls, is controlled by or is under common control with such
Person.  “Control” of a Person means the power, directly or indirectly,
 
(a)  to vote 10% or more of the Capital Securities (on a fully diluted basis) of
such Person having ordinary voting power for the election of directors, managing
members or general partners (as applicable); or
 
(b)  to direct or cause the direction of the management and policies of such
Person (whether by contract or otherwise).
 
“Agent Indemnified Parties” is defined in Section 9.3.
 
“Agents” means each of the Administrative Agent, the Co-Syndication Agents, the
Co-Documentation Agents and the Lead Arrangers.
 
“Agreement” means, on any date, this Second Amended and Restated First Lien
Credit Agreement as originally in effect on the Effective Date and as thereafter
from time to time amended, supplemented, amended and restated or otherwise
modified from time to time and in effect on such date.
 
“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum (rounded upward, if necessary,
to the next highest 1/16 of 1%) equal to the highest of the determinable of:
 
(a)           the Base Rate in effect on such day;
 
(b)           the Federal Funds Rate in effect on such day plus ½ of 1%; and
 
(c)           the Reference LIBO Rate plus 1%.
 
Any change in the Alternate Base Rate due to a change in the Base Rate, the
Federal Funds Rate or the LIBO Rate (Reserve Adjusted) shall be effective from
and including the effective date of such change in the Base Rate, the Federal
Funds Rate or the LIBO Rate (Reserve Adjusted), respectively.
 
Credit Agreement (First Lien)
 
3

--------------------------------------------------------------------------------

 
 
“Applicable Commitment Fee Margin” means 0.50%.
 
“Applicable Law” means with respect to any Person or matter, any United States
or foreign, federal, state, regional, tribal or local statute, law, code, rule,
treaty, convention, application, order, decree, consent decree, injunction,
directive, determination or other requirement (whether or not having the force
of law) relating to such Person or matter and, where applicable, any
interpretation thereof by a Governmental Authority having jurisdiction with
respect thereto or charged with the administration or interpretation thereof.
 
“Applicable Margin” means, for any day and with respect to all Loans maintained
as LIBO Rate Loans or Base Rate Loans, the applicable percentage set forth below
corresponding to the Borrowing Base Utilization Percentage:
 
If the Borrowing
Base Utilization
Percentage is:
 
Then the Applicable
Margin for LIBO
Rate Loans is:
   
Then the Applicable
Margin for Base Rate
Loans is:
 
Greater than or equal to 90%
    3.00 %     2.00 %
Greater than or equal to 75% but less than 90%
    2.75 %     1.75 %
Greater than or equal to 50% but less than 75%
    2.50 %     1.50 %
Less than 50%
    2.25 %     1.25 %



If at any time the Borrower fails to deliver a Reserve Report pursuant to
Section 2.8.2 or 2.8.3, then the “Applicable Margin” means the rate per annum
set forth on the grid when the Borrowing Base Utilization Percentage is at its
highest level until such time as such Reserve Report has been delivered.
 
“Approved Counterparties” means any counterparty to a Hedging Agreement with the
Borrower that (a) is a Lender or an Affiliate of a Lender or (B) has a credit
rating of Baa1 or higher from Moody’s or BBB+ or higher from S&P.
 
“Approved Engineer” means Netherland, Sewell and Associates, Inc., Miller and
Lents, Ltd., Ryder Scott Company, L.P., or any other independent petroleum
engineer satisfactory to the Administrative Agent in its sole and absolute
discretion.
 
“Approved Fund” means any Person (other than a natural Person) that (a) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
and (b) is administered or managed by a Lender, an Affiliate of a Lender or a
Person or an Affiliate of a Person that administers or manages a Lender.
 
Credit Agreement (First Lien)
 
4

--------------------------------------------------------------------------------

 

“Authorized Officer” means, relative to any Obligor, those of its officers,
general partners or managing members (as applicable) whose signatures and
incumbency shall have been certified to the Administrative Agent, the Lenders
and the Issuers pursuant to Section 5.1.1 or pursuant to the other provisions of
this Agreement.
 
“Base Amount” is defined in Section 3.3.3.
 
“Base Rate” means, at any time, the rate of interest then most recently
established by the Administrative Agent as its base rate for Dollars loaned in
the United States.  The Base Rate is not necessarily intended to be the lowest
rate of interest determined by the Administrative Agent in connection with
extensions of credit.
 
“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.
 
“BNPPSC” is defined in the preamble.
 
“Borrower” is defined in the preamble.
 
“Borrower Pledge and Security Agreement” means the Second Amended and Restated
First Lien Pledge and Security Agreement and Irrevocable Proxy executed and
delivered by an Authorized Officer of the Borrower, substantially in the form of
Exhibit G-1 hereto, as amended, supplemented, amended and restated or otherwise
modified from time to time.
 
“Borrowing” means the Loans of the same Type and, in the case of LIBO Rate Loans
having the same Interest Period made by all Lenders required to make such Loans
on the same Business Day and pursuant to the same Borrowing Request in
accordance with Section 2.3.
 
“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.8, as the same may be adjusted from time to time in
accordance with the terms hereof.
 
“Borrowing Base Deficiency” is defined in Section 3.1.1(c).
 
“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Credit
Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.
 
“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer of the Borrower substantially in the form of Exhibit B-1
hereto.
 
“Business Day” means (a) any day that is neither a Saturday or Sunday nor a
legal holiday on which banks are authorized or required to be closed in New
York, New York and (b) relative to the making, continuing, prepaying or repaying
of any LIBO Rate Loans, any day that is a Business Day described in clause (a)
above, and that is also a day on which dealings in Dollars are carried on in the
London interbank eurodollar market.
 
Credit Agreement (First Lien)
 
5

--------------------------------------------------------------------------------

 

“Capital Expenditures” means, for any period, the aggregate amount of (a) all
expenditures of the Borrower and its Subsidiaries for fixed or capital assets
made during such period that, in accordance with GAAP, would be classified as
capital expenditures and (b) Capitalized Lease Liabilities incurred by the
Borrower and its Subsidiaries during such period.
 
“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital (including all capital stock, partnership,
membership or other equity interests in such Person), whether now outstanding or
issued after the Effective Date and whether or not certificated.
 
“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which have been (or, in accordance with GAAP, should be) classified
as capitalized leases, and for purposes of each Loan Document the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty.
 
“Cash Collateralize” means, with respect to a Letter of Credit, the deposit of
immediately available funds into a cash collateral account maintained with (or
on behalf of) the Administrative Agent, BNP Paribas and/or UBS (as the case may
be) on terms satisfactory to the Administrative Agent in an amount equal to the
Stated Amount of such Letter of Credit (or such lesser amount as the
Administrative Agent, BNP Paribas and/or UBS (as the case may be) has approved
in its sole discretion).
 
“Cash Equivalent Investment” means, at any time:
 
(a)  any direct obligation of (or unconditionally guaranteed by) the United
States or a State thereof (or any agency or political subdivision thereof, to
the extent such obligations are supported by the full faith and credit of the
United States or a State thereof) maturing not more than one year after such
time;
 
(b)  commercial paper maturing not more than 270 days from the date of issue,
that is issued by (i) a corporation (other than an Affiliate of any Obligor)
organized under the laws of any State of the United States or of the District of
Columbia, and rated A-1 or higher by S&P or P-1 or higher by Moody’s or (ii) any
Lender (or its holding company);
 
(c)  any certificate of deposit, time deposit or bankers acceptance, maturing
not more than one year after its date of issuance, that is issued by (i) any
bank organized under the laws of the United States (or any State thereof), and
that has (A) a credit rating of A2 or higher from Moody’s or A or higher from
S&P and (B) a combined capital and surplus greater than $500,000,000, or (ii)
any Lender;
 
(d)  shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (c) of this
definition;
 
Credit Agreement (First Lien)
 
6

--------------------------------------------------------------------------------

 

(e)  money market funds that (i) purport to comply generally with the criteria
set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P or Aaa by Moody’s or carrying an equivalent rating by
a national recognized rating agency, and (iii) have portfolio assets of at least
$5,000,000,000; or
 
(f)  any repurchase agreement having a term of 30 days or less entered into with
any Lender or any commercial banking institution satisfying the criteria set
forth in clause (c)(i) that
 
(i)  is secured by a fully perfected security interest in any obligation of the
type described in clause (a), and
 
(ii)  has a market value at the time such repurchase agreement is entered into
of not less than 100% of the repurchase obligation of such commercial banking
institution thereunder.
 
“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of Property of any Person or any of its Subsidiaries.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
 
“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.
 
“Change in Control” means:
 
(a)  the failure of the Parent at any time to directly or indirectly own
beneficially and of record on a fully diluted basis 51% of the outstanding
Capital Securities of Intermediate Holdco;
 
(b)  the failure of Intermediate Holdco at any time to directly own beneficially
and of record on a fully diluted basis 100% of the outstanding Capital
Securities of the Borrower, such Capital Securities to be held free and clear of
all Liens (other than Liens granted under a Loan Document);
 
(c)  the failure of the Borrower at any time to directly own beneficially and of
record on a fully diluted basis 100% of the outstanding Capital Securities of
EXXI GOM, such Capital Securities to be held free and clear of all Liens (other
than Liens granted under a Loan Document);
 
(d)  the occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (i) nominated by
the board of directors or the stockholders of the Borrower nor (ii) appointed by
directors a majority of whom was so nominated; or
 
Credit Agreement (First Lien)
 
7

--------------------------------------------------------------------------------

 

(e)  any Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended), shall have acquired ownership,
directly or indirectly, beneficially or of record, of Capital Securities
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Securities of Parent.
 
“Closing Date” means the date of the initial Credit Extension hereunder, but in
no event shall such date be later than May 13, 2011.
 
“Closing Date Certificate” means the closing date certificate executed and
delivered by an Authorized Officer of the Borrower in form and substance
satisfactory to the Administrative Agent.
 
“Co-Documentation Agents” is defined in the preamble.
 
“Co-Syndication Agents” is defined in the preamble.
 
“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, reformed or otherwise modified from time to time.
 
“Collateral” means any “Collateral” or “Mortgaged Property” as defined in any
Security Document or any other collateral pledged or encumbered by any Obligor
pursuant to the Loan Documents to secure all or part of the Obligations.
 
“Collections” means all cash, checks, notes, instruments and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds
and tax refunds) of the Borrower and its Subsidiaries.
 
“Commitment” means, as the context may require, any Revolving Loan Commitment,
Letter of Credit Commitment or Swing Line Loan Commitment, as adjusted from time
to time in accordance with this Agreement.
 
“Commitment Amount” means, as the context may require, the Revolving Loan
Commitment Amount, the Swing Line Loan Commitment Amount and the Letter of
Credit Commitment Amount.
 
“Commitment Termination Date” means, as the context may require, the Letter of
Credit Commitment Termination Date or the Loan Commitment Termination Date.
 
“Commitment Termination Event” means
 
(a)  the occurrence of any Event of Default with respect to the Borrower
described in clauses (a) through (d) of Section 8.1.9; or
 
(b)  the occurrence and continuance of any other Event of Default and either
 
(i)  the declaration of all or any portion of the Loans to be due and payable
pursuant to Section 8.3, or
 
Credit Agreement (First Lien)
 
8

--------------------------------------------------------------------------------

 

(ii)  the giving of notice by the Administrative Agent, acting at the direction
of the Required Lenders to the Borrower that the Commitments have been
terminated.
 
“Communications” is defined in clause (a) of Section 9.10.
 
“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit E
hereto, together with such changes thereto as the Administrative Agent may from
time to time request for the purpose of monitoring the Borrower’s compliance
with the financial covenants contained herein.
 
“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person.  The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.
 
“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit C hereto.
 
“Control Agreement” means an agreement in form and substance reasonably
satisfactory to the Administrative Agent which provides for the Administrative
Agent to have “control” (as defined in Section 8-106 of the UCC, as such term
relates to investment property (other than certificated securities or commodity
contracts), or as used in Section 9-106 of the UCC, as such term relates to
commodity contracts, or as used in Section 9-104(a) of the UCC, as such term
relates to deposit accounts).
 
“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control that, together with the Borrower, are treated
as a single employer under Section 414(b) or 414(c) of the Code or Section 4001
of ERISA.
 
“Covered Properties” is defined in Section 7.1.1(m).
 
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its Letter of Credit
Outstandings at such time.
 
“Credit Extension” means, as the context may require,
 
(a)  the making of a Loan by a Lender (which shall not include the continuation
or conversion of any Type of existing Loan); or
 
Credit Agreement (First Lien)
 
9

--------------------------------------------------------------------------------

 

(b)  the issuance of any Letter of Credit, or the extension or renewal of any
Stated Expiry Date of any existing Letter of Credit, by an Issuer.
 
“Current Ratio” means the ratio of
 
(a)  consolidated current assets of the Borrower and its Subsidiaries, but
including any unused availability under the Borrowing Base and excluding
therefrom any current non-cash asset (including in respect of Hedging
Agreements) described in or calculated pursuant to the requirements of Statement
of Financial Accounting Standards 133 and 143, each as amended (provided that,
for the avoidance of doubt, the calculation of consolidated current assets shall
include any current assets in respect of the termination of any Hedging
Agreement)
 
to
 
(b)  consolidated current liabilities of the Borrower and its Subsidiaries but
excluding therefrom any current non-cash liabilities (including in respect of
Hedging Agreements) described in or calculated pursuant to the requirements of
Statement of Financial Accounting Standards 133 and 143, each as amended
(provided that, for the avoidance of doubt, the calculation of consolidated
current liabilities shall include any current liabilities in respect of the
termination of any Hedging Agreement).
 
“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
 
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to (i) fund any portion of its Loans
within two business days, unless such Lender notifies the Administrative Agent
in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
with supporting facts) has not been satisfied, or (ii) participations in Letters
of Credit or any portion of the Swing Line Loans within two (2) Business Days of
the date required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, any Issuer or the Swing Line Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement, (c) failed, within
three (3) Business Days after request by the Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans, participations in then outstanding Letters of Credit
or Swing Line Loans, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three (3) Business Days of the date when due, unless the subject of a
good faith dispute, or (e) (i) become or is insolvent or has a parent company
that has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has a parent company that has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it or has taken any corporate or board or other
action seeking or agreeing to the appointment of any such Person; provided, that
a Lender shall not become a Defaulting Lender solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or Person
controlling such Lender or the exercise of control over a Lender or Person
controlling such Lender by a Governmental Authority or an instrumentality
thereof.
 
Credit Agreement (First Lien)
 
10

--------------------------------------------------------------------------------

 

“Deposit Account” means a “deposit account” as that term is defined in Section
9-102(a) of the UCC.
 
“Default Rate” is defined in Section 3.2.2.
 
“Designated Amount” is defined in Section 3.3.3.
 
“Disbursement” is defined in Section 2.6.2.
 
“Disbursement Date” is defined in Section 2.6.2.
 
“Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented, amended and restated or
otherwise modified from time to time by the Borrower with the written consent of
the Required Lenders.
 
“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease, contribution or other conveyance (including by way of merger) of, or the
granting of options, warrants or other rights to, any of the Borrower’s or its
Subsidiaries’ assets (including accounts receivable and Capital Securities of
Subsidiaries) to any other Person (other than to another Obligor) in a single
transaction or series of transactions.
 
“Dollar” and the sign “$” mean lawful money of the United States.
 
“Domestic Office” means the office of a Lender designated as its “Domestic
Office” on Schedule II hereto or in a Lender Assignment Agreement, or such other
office within the United States as may be designated from time to time by notice
from such Lender to the Administrative Agent and the Borrower.
 
“EBITDA” means, for any applicable period and with the respect to the Borrower
and its consolidated Subsidiaries, the sum of (a) Net Income, plus (b) to the
extent deducted in determining Net Income, the sum of (i) amounts attributable
to amortization, depletion and depreciation of assets, (ii) income tax expense,
(iii) Interest Expense for such period, and (iv) reasonable transaction fees and
expenses incurred in connection with negotiation, execution and delivery of this
Agreement, the other Loan Documents and the negotiation, execution and delivery
and consummation of the Senior Unsecured Debt Documents, the acquisition of
certain properties from Exxon Mobil Corporation and certain of its affiliates on
or about December 17, 2010, any Permitted Unsecured Indebtedness or refinancing
thereof; provided, however, that (A) for the Fiscal Quarter ending December 31,
2010, EBITDA for such Fiscal Quarter shall be deemed to be equal to
$163,989,924, (B) for the Fiscal Quarter ending September 30, 2010, EBITDA for
such Fiscal Quarter shall be deemed to be equal to $152,383,974 and (C) for the
Fiscal Quarter ending June 30, 2010, EBITDA for such Fiscal Quarter shall be
deemed to be equal to $169,156,843; provided, further, that any calculation of
EBITDA hereunder for any applicable period shall be made using an EBITDA for
such applicable period calculated on a pro forma basis (inclusive of any
acquisitions and/or divestitures, if any, of assets or equity interests made
during such applicable period as if such acquisitions or divestitures had been
made at the beginning of such applicable period).
 
Credit Agreement (First Lien)
 
11

--------------------------------------------------------------------------------

 

“Effective Date” means the date this Agreement becomes effective pursuant to
Section 10.8.
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; or (d) any other Person (other than a natural Person, the
Borrower, any Affiliate of the Borrower or any other Person taking direction
from, or working in concert with, the Borrower or any of the Borrower’s
Affiliates or any Defaulting Lender or any of such Defaulting Lender’s
Affiliates).
 
“Environmental Laws” means all applicable foreign, federal, state, provincial or
local statutes, laws, ordinances, codes, rules, regulations and guidelines
(including consent decrees and administrative orders) relating to public health
and safety and protection of the environment.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time.  References
to sections of ERISA also refer to any successor sections thereto.
 
“ERISA Affiliate” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control that, together with the Borrower, are treated
as a single employer under section 414 (b) or 414 (c) of the Code or section
4001(b)(1) of ERISA.
 
“Event of Default” is defined in Section 8.1.
 
“Exemption Certificate” is defined in clause (e) of Section 4.6.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Existing First Lien Credit Agreement” is defined in the second recital.
 
“Existing Loans” is defined in the Section 2.1.1(c).
 
“EXXI GOM” means Energy XXI GOM, LLC, a Delaware limited liability company.
 
“EXXI Insurance” means Energy XXI Insurance Limited, a Bermuda company.
 
“FATCA” means Section 1471 through 1474 of the Code and any applicable Treasury
regulations or published administrative guidance promulgated thereunder.
 
“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal for each day during such day to
 
(a)  the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York; or
 
Credit Agreement (First Lien)
 
12

--------------------------------------------------------------------------------

 

(b)  if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
 
“Fee Letter” means the Fee Letter, dated May 4, 2011, by and among RBS, RBS
Securities, BNP Paribas, UBS and the Borrower.
 
“Filing Statements” is defined in Section 5.1.13.
 
“Fiscal Quarter” means any period of three consecutive calendar months ending on
the last day of March, June, September or December.
 
“Fiscal Year” means any period of twelve consecutive calendar months ending on
June 30; references to a Fiscal Year with a number corresponding to any calendar
year (e.g., the “2011 Fiscal Year”) refer to the Fiscal Year ending on June 30
of such calendar year.
 
“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
 
“G&A Expenses” means, with respect to any Person, the general and administrative
expenses of such Person not attributable to any particular Property, including
without limitation, salaries, directors’ and officers’ insurance, office rent
and operating expenses, overhead and outside contractors, but excluding expenses
that are properly capitalized under GAAP.
 
“GAAP” is defined in Section 1.5.
 
“Good Title” means, with respect to any Property, a good and valid title to such
Property that is free from reasonable doubt, is superior to any other titles and
claims with respect to such Property, and could not be reasonably expected to
expose the party who holds such title to the hazards of litigation with respect
to the validity and priority of such title.
 
“Governmental Authority” means the government of the United States or Bermuda,
any other nation, or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other Person exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
 
“Granting Lender” is defined in clause (g) of Section 10.11.
 
“Guarantor” means, collectively, Intermediate Holdco, each Subsidiary Guarantor
and each other Person that executes and delivers a Guaranty.
 
Credit Agreement (First Lien)
 
13

--------------------------------------------------------------------------------

 

“Guaranty” means, as applicable, the Intermediate Holdco Guaranty, the
Subsidiary Guaranties and any other document delivered by a Subsidiary of the
Borrower whereby such Subsidiary becomes liable for the Obligations as a
guarantor.
 
“Hazardous Material” means
 
(a)  any “hazardous substance”, as defined by CERCLA;
 
(b)  any “hazardous waste”, as defined by the Resource Conservation and Recovery
Act, as amended; or
 
(c)  any pollutant or contaminant or hazardous, dangerous or toxic chemical,
material or substance (including any petroleum product) within the meaning of
any other applicable foreign, federal, state, provincial or local law,
regulation, ordinance or requirement (including consent decrees and
administrative orders) relating to or imposing liability or standards of conduct
concerning any hazardous, toxic or dangerous waste, substance or material, all
as amended.
 
“Hedging Agreements” means (a) any agreement providing for options, swaps,
floors, caps, collars, forward sales or forward purchases involving interest
rates, commodities or commodity prices, equities, currencies, bonds, or indexes
based on any of the foregoing, (b) any option, futures or forward contract
traded on an exchange, and (c) any other hedging contract, derivative agreement
or other similar agreement or arrangement.
 
“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under Hedging Agreements.
 
“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.
 
“Highest Lawful Rate” is defined in Section 10.18.
 
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
 
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.
 
“IFRS” means the “International Financial Reporting Standards” adopted and
promulgated by the International Accounting Standards Board , as amended.
 
Credit Agreement (First Lien)
 
14

--------------------------------------------------------------------------------

 

“Impermissible Qualification” means any qualification, exception, explanatory
paragraph or paragraph of emphasis to the opinion or certification of any
independent public accountant as to any financial statement
 
(a)  that is of a “going concern” or similar nature;
 
(b)  that relates to the limited scope of examination of matters relevant to
such financial statement; or
 
(c)  that relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrower to be
in Default.
 
“including” and “include” means including without limiting the generality of any
description preceding such term, and, for purposes of each Loan Document, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, that is followed by or referable to an enumeration of
specific matters, to matters similar to the matters specifically mentioned.
 
“Indebtedness” of any Person means:
 
(a)  all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments or upon which interest payments are customarily made;
 
(b)  all obligations, contingent or otherwise, relative to the face amount of
all letters of credit, whether or not drawn, banker’s acceptances, performance,
surety or appeal bonds (or similar obligations) issued for the account of such
Person;
 
(c)  all Capitalized Lease Liabilities of such Person;
 
(d)  all reimbursement, payment or other obligations or liabilities of such
Person created or arising under any conditional sale or title retention
agreement with respect to property used or acquired by such Person;
 
(e)  all other items that, in accordance with GAAP, would be included as
liabilities on the balance sheet of such Person as of the date at which
Indebtedness is to be determined;
 
(f)  net Hedging Obligations of such Person;
 
(g)  whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (including all reimbursement, payment or other obligations or
liabilities of such Person created or arising under any conditional sale or
title retention agreement with respect to property used or acquired by such
Person) (excluding trade accounts payable in the ordinary course of business
that are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of such Person), and indebtedness
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien on property owned or being
acquired by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;
 
Credit Agreement (First Lien)
 
15

--------------------------------------------------------------------------------

 

(h)  obligations arising under Synthetic Leases;
 
(i)  all Contingent Liabilities of such Person; and
 
(j)  all obligations referred to in clauses (a) through (i) of this definition
of another Person secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) a Lien upon
property owned by such Person.
 
The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Liabilities” is defined in Section 10.4.
 
“Indemnified Parties” is defined in Section 10.4.
 
“Indenture” means that certain Indenture dated as of June 8, 2007.
 
“Initial Reserve Report” means the internal reserve report concerning Oil and
Gas Properties  of the Borrower, prepared by the Borrower, dated as of December
31, 2010.
 
“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of:
 
(a)  EBITDA computed for the period consisting of such Fiscal Quarter and each
of the three immediately preceding Fiscal Quarters
 
to
 
(b)  Interest Expense computed for the period consisting of such Fiscal Quarter
and each of the three immediately preceding Fiscal Quarters.
 
“Interest Expense” means, for any applicable period, the aggregate cash interest
expense (both accrued and paid and net of interest income paid during such
period to the Borrower and its Subsidiaries) of the Borrower and its
Subsidiaries for such applicable period, including the portion of any payments
made in respect of Capitalized Lease Liabilities allocable to interest expense,
but excluding one-time write-offs of unamortized upfront fees and other upfront
fees and expenses associated with this Agreement and the other Loan Documents,
the Existing Credit Agreement and the “Loan Documents” thereunder, the 2010 Debt
Documents, the 2011 Debt Documents and the Permitted Unsecured Debt Documents.
 
Credit Agreement (First Lien)
 
16

--------------------------------------------------------------------------------

 

“Interest Period” means, relative to any LIBO Rate Loan, the period beginning on
(and including) the date on which such LIBO Rate Loan is made or continued as,
or converted into, a LIBO Rate Loan pursuant to Section 2.3 or 2.4 and shall end
on (but exclude) the day that numerically corresponds to such date one, three or
six months thereafter (or, if such month has no numerically corresponding day,
on the last Business Day of such month), in either case as the Borrower may
select in its relevant notice pursuant to Section 2.3 or 2.4; provided, that,
 
(a)  the Borrower shall not be permitted to select Interest Periods to be in
effect at any one time that have expiration dates occurring on more than six
different dates; and
 
(b)  no Interest Period for any Loan may end later than the Stated Maturity
Date.
 
“Intermediate Holdco” means Energy XXI USA, Inc., a Delaware corporation.
 
“Intermediate Holdco Guaranty” means the Second Amended and Restated Limited
Recourse Guaranty executed and delivered by an Authorized Officer of
Intermediate Holdco, substantially in the form of Exhibit F hereto, as amended,
supplemented, amended and restated or otherwise modified from time to time.
 
“Intermediate Holdco Pledge Agreement” means the Second Amended and Restated
First Lien Pledge Agreement and Irrevocable Proxy executed and delivered by an
Authorized Officer of Intermediate Holdco, substantially in the form of Exhibit
G-2 hereto, as amended, supplemented, amended and restated or otherwise modified
from time to time.
 
“Investment” means, relative to any Person,
 
(a)  any loan, advance or extension of credit made by such Person to any other
Person, including the purchase by such Person of any bonds, notes, debentures or
other debt securities of any other Person;
 
(b)  Contingent Liabilities in favor of any other Person; and
 
(c)  any Capital Securities held by such Person in any other Person.
 
The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or capital thereon and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property at the time of such Investment.
 
“ISP Rules” is defined in Section 10.9.
 
“Issuance Request” means a Letter of Credit request and certificate duly
executed by an Authorized Officer of the Borrower substantially in the form of
Exhibit B-2 hereto.
 
“Issuer” means, as applicable, RBS, BNP Paribas or UBS AG, Stamford Branch, in
its capacity as an issuer of the Letters of Credit pursuant to the terms of this
Agreement.  At the request of the Administrative Agent and with the Borrower’s
consent (not to be unreasonably withheld), another Lender may issue one or more
Letters of Credit hereunder.
 
Credit Agreement (First Lien)
 
17

--------------------------------------------------------------------------------

 

“Lead Arranger” means, collectively, RBS Securities, UBS Securities and BNPPSC.
 
“Lender Assignment Agreement” means an assignment and assumption agreement
substantially in the form of Exhibit D hereto.
 
“Lenders” is defined in the preamble, and includes, without limitation, the
Revolving Lenders and the Swing Line Lender.
 
“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, response
action costs, judgments, suits, proceedings, damages, (including natural
resources damages and consequential damages), disbursements or expenses of any
kind or nature whatsoever (including reasonable attorneys’ fees at trial and
appellate levels and experts’ fees and disbursements and expenses incurred in
investigating, defending against or prosecuting any litigation, claim or
proceeding) that may at any time be imposed upon, incurred by or asserted or
awarded against any Agent, any Lender or any Issuer or any of such Person’s
Affiliates, shareholders, directors, officers, employees, and agents in
connection with or arising from:
 
(a)  any Hazardous Material on, in, under or affecting all or any portion of any
property of the Borrower or any of its Subsidiaries or the groundwater
thereunder to the extent caused by Releases from the Borrower’s or any of its
Subsidiaries’ or any of their respective predecessors’ properties or any
surrounding areas thereof;
 
(b)  any misrepresentation, inaccuracy or breach of any warranty, contained or
referred to in Section 6.12;
 
(c)  any violation or claim of violation by the Borrower or any of its
Subsidiaries of any Environmental Laws; or
 
(d)  the imposition of any Lien for damages (including natural resources
damages) caused by, or the recovery of any costs (including response action
costs) with respect to, the cleanup, release or threatened release of Hazardous
Material by the Borrower or any of its Subsidiaries, or in connection with any
property owned or formerly owned by the Borrower or any of its Subsidiaries.
 
“Letter of Credit” is defined in Section 2.1.2.
 
“Letter of Credit Commitment” means an Issuer’s obligation to issue Letters of
Credit pursuant to Section 2.1.2 and any Lender’s obligation to participate in
Letters of Credit pursuant to Section 2.6.
 
“Letter of Credit Commitment Amount” means, on any date, a maximum amount of
$300,000,000, as such amount may be permanently reduced from time to time
pursuant to Section 2.2.
 
“Letter of Credit Commitment Termination Date” means the date that is five
Business Days prior to the Loan Commitment Termination Date.
 
Credit Agreement (First Lien)
 
18

--------------------------------------------------------------------------------

 

“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of (a) the then aggregate amount that is undrawn and available under all issued
and outstanding Letters of Credit, and (b) the then aggregate amount of all
unpaid and outstanding Reimbursement Obligations.  The Letter of Credit
Outstandings of any Lender (other than a Defaulting Lender to the extent
provided in Section 2.10) at any time shall be its Percentage of the Letter of
Credit Outstandings at such time.
 
“LIBO Rate” means, relative to any Interest Period for LIBO Rate Loans, the rate
per annum (rounded upwards, if necessary, to the nearest 1/16 of 1%) determined
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of the relevant Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in Dollars (as set forth by the Bloomberg Information Service
or any successor thereto or any other service selected by the Administrative
Agent that has been nominated by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying such rates) for a
period most closely approximating such Interest Period (and in an amount
approximately equal to the amount of the relevant LIBO Rate Loans); provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in Dollars (in an amount approximately equal
to the amount of the relevant LIBO Rate Loans) are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period.
 
“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the LIBO Rate (Reserve Adjusted).
 
“LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made, continued
or maintained as, or converted into, a LIBO Rate Loan for any Interest Period, a
rate per annum (rounded upwards, if necessary, to the nearest 1/16 of 1%)
determined pursuant to the following formula:
 
LIBO Rate
  =  
LIBO Rate
     (Reserve Adjusted)     
 
1.00 - LIBOR Reserve Percentage

 
The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the Administrative Agent on the basis of the LIBOR Reserve
Percentage in effect two Business Days before the first day of such Interest
Period.
 
“LIBOR Office” means the office of a Lender designated as its “LIBOR Office” on
Schedule II hereto or in a Lender Assignment Agreement, or such other office
designated from time to time by notice from such Lender to the Borrower and the
Administrative Agent, whether or not outside the United States, which shall be
making or maintaining the LIBO Rate Loans of such Lender.
 
Credit Agreement (First Lien)
 
19

--------------------------------------------------------------------------------

 

“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO Rate
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of or including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.
 
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), privilege,
charge against or security interest in property, or other priority or
preferential arrangement of any kind or nature whatsoever, including any
conditional sale or title retention arrangement, any Capitalized Lease Liability
and any assignment, deposit arrangement or financing lease intended as security.
 
“Loan” means, as the context may require, a Revolving Loan or a Swing Line Loan
of any Type.
 
“Loan Commitment” means, relative to any Lender, such Lender’s obligation (if
any) to make and/or hold Loans pursuant to Section 2.1.1.
 
 “Loan Commitment Termination Date” means the earliest of
 
(a)  the Stated Maturity Date;
 
(b)  the date on which the Revolving Loan Commitment Amount is terminated in
full or reduced to zero pursuant to the terms of this Agreement; and
 
(c)  the date on which any Commitment Termination Event occurs.
 
Upon the occurrence of any event described above, the Loan Commitments shall
terminate automatically and without any further action.
 
“Loan Documents” means, collectively, this Agreement, the Notes, the Letters of
Credit, each Hedging Agreement between the Borrower (or a Subsidiary thereof if
permitted by Section 7.2.20) and any Approved Counterparty that is or was a
Lender or an Affiliate thereof at the time such Approved Counterparty entered
into such Hedging Agreement, the Fee Letter, each Security Document, each
Guaranty, each Borrowing Request, each Issuance Request, and each other
agreement, certificate, document or instrument delivered in connection with any
Loan Document, whether or not specifically mentioned herein or therein.
 
“Mandatory Borrowing” is defined in Section 2.3.2(b).
 
“Master Funding Account” means the Borrower’s Deposit Account, Account #
0114-820-374, styled “Energy XXI Gulf Coast Inc. Master Funding Account” at
Regions Bank.
 
Credit Agreement (First Lien)
 
20

--------------------------------------------------------------------------------

 

“Material Adverse Effect” means, in light of all circumstances prevailing at the
time, a material adverse effect on (a) the business, assets, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower or the Borrower and its Subsidiaries taken as a whole, (b) the
rights and remedies of any Secured Party under any Loan Document, (c) the
ability of any Obligor to perform its Obligations under any Loan Document, (d)
the legality, validity or enforceability of this Agreement or any other Loan
Document or (e) the validity, perfection or priority of Liens with respect to
any material portion of the Collateral in favor of the Administrative Agent for
the benefit of the Secured Parties.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage” means each mortgage, deed of hypothecation, debenture, pledge, deed
of trust or agreement executed and delivered by any Obligor in favor of the
Administrative Agent for itself and as agent for the benefit of the Secured
Parties pursuant to the requirements of this Agreement in form and substance
reasonably satisfactory to the Administrative Agent, as applicable, under which
a Lien is granted on the real property and fixtures described therein, in each
case as amended, supplemented, amended and restated or otherwise modified from
time to time.
 
“Mortgage Amendments” is defined in Section 5.1.16.
 
“Mortgaged Properties” is defined in Section 7.1.1(m).
 
“Net Income” means, for any period, the aggregate of all amounts that would be
included as net income (or loss) on the consolidated financial statements of the
Borrower and its Subsidiaries for such period, but shall exclude effects on net
income attributable to any current non-cash income or expense (including in
respect of Hedging Agreements) described in or calculated pursuant to the
requirements of Statement of Financial Accounting Standards 133 and 143, in each
case as amended (provided that, for the avoidance of doubt, the calculation of
Net Income shall include any income or expense in respect of the termination of
any Hedging Agreement).
 
“No Less Favorable Terms and Conditions” means, with respect to any refinancing
of any Indebtedness permitted hereunder, terms and conditions that are, taken as
a whole, no less favorable to the Lenders and evidenced by documentation that
shall not (a) increase the principal amount of or interest rate on such
outstanding Indebtedness, (b) reduce either the tenor or the average life of
such Indebtedness, (c) change the respective primary obligor(s) on the
refinancing Indebtedness, (d) change the security, if any, for the refinancing
Indebtedness (except to the extent that only a subset of existing security is
granted to holders of such refinancing Indebtedness) or (e) afford the holders
of such refinancing Indebtedness other covenants, defaults, rights or remedies,
taken as a whole, more burdensome to the obligor(s) than those contained in such
Indebtedness (and in the case of PP Debt, none of the provisions contained in
the refinancing Indebtedness shall be materially more favorable taken as a whole
to the 2010 Noteholders or the 2011 Noteholders, as the case may be, than the
corresponding provision in the 2010 Notes Indenture or the 2011 Notes Indenture,
as the case may be, as in effect at the time of such refinancing).
 
“Non-Defaulting Lender” means a Lender that is not a Defaulting Lender.
 
Credit Agreement (First Lien)
 
21

--------------------------------------------------------------------------------

 

“Non-Excluded Taxes” means any Taxes other than net income and franchise Taxes
imposed with respect to any Secured Party by any Governmental Authority under
the laws of which such Secured Party is organized or in which it maintains its
applicable lending office.
 
“Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.
 
“Note” means, as the context may require, a Revolving Note or a Swing Line Note.
 
“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of the Borrower and each other Obligor arising
under or in connection with a Loan Document, including Reimbursement Obligations
and the principal of and premium, if any, and interest (including interest
accruing (or which would have accrued) during the pendency of any proceeding of
the type described in Section 8.1.9, whether or not allowed in such proceeding)
on the Loans and such obligations. For sake of clarity, the Obligations shall
include all Hedging Obligations of the Borrower (or, to the extent the
Administrative Agent provides its consent pursuant to Section 7.2.20(f) or this
Agreement is subsequently modified to permit hedging arrangements with a
Subsidiary of the Borrower to be secured by Collateral, such Subsidiary) in
respect of any Hedging Agreement with any Approved Counterparty.
 
“Obligor” means, as the context may require, the Borrower and each other Person
that is a Subsidiary of the Parent that is obligated under any Loan Document;
provided, however, that “Obligor” shall not include EXXI Insurance in regards to
any obligations therefor arising under Sections 7.1.4, 7.2.6 or 7.2.12 of this
Agreement.
 
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) that
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, that relate to any of the Hydrocarbon Interests or the
production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and that may be produced and saved or attributable to the Hydrocarbon Interests,
including all oil in tanks, and all rents, issues, profits, proceeds, products,
revenues and other incomes from or attributable to the Hydrocarbon Interests;
(f) all tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all Properties, rights, titles, interests and estates described or referred
to above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property that may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes, together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.
 
Credit Agreement (First Lien)
 
22

--------------------------------------------------------------------------------

 

“Organic Document” means, relative to any Obligor, as applicable, its
certificate or articles of incorporation, articles and memorandum of
association, by-laws, certificate of partnership, partnership agreement,
certificate of formation, limited liability agreement, operating agreement and
similar or comparable agreement or certificate, and all shareholder agreements,
voting trusts and similar arrangements applicable to any of such Obligor’s
Capital Securities.
 
“Other Taxes” means any and all stamp, documentary or similar Taxes, or any
other excise or property Taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of, or otherwise
with respect to, any Credit Extension or any Loan Document.
 
“Parent” means Energy XXI (Bermuda) Limited, a corporation organized under the
laws of Bermuda.
 
“Participant” is defined in clause (d) of Section 10.11.
 
“Participant Register” is defined in clause (e) of Section 10.11.
 
“Patriot Act” means the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended and supplemented from time to time.
 
“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.
 
“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, that is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which the Borrower or any
corporation, trade or business that is, along with the Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.
 
“Percentage” means, relative to any Lender, the percentage determined as
provided in Schedule II hereto or as may be set forth in a Lender Assignment
Agreement, as such percentage may be adjusted from time to time (a) pursuant to
Lender Assignment Agreements executed by such Lender and its Assignee Lender and
delivered pursuant to Section 10.11 or (b) as a result of a change in the
Borrowing Base pursuant to Section 2.8 hereof or (c) a change in the Swing Line
Loan Commitment Amount pursuant to Section 2.2 or Section 2.8.9 or (d) as a
result of Swing Line Lender’s giving a notice of Mandatory Borrowing pursuant to
Section 2.3.2.  A Lender shall not have any Loan Commitment or Letter of Credit
Commitment if its Percentage is zero.
 
Credit Agreement (First Lien)
 
23

--------------------------------------------------------------------------------

 

“Permitted Acquisition” means an acquisition (whether pursuant to an acquisition
of Capital Securities, assets or otherwise) by the Borrower or any Subsidiary
from any Person of a business in which all of the following conditions are
satisfied:
 
(a)  the Borrower shall have submitted to the Administrative Agent at least 30
days prior to the consummation of such acquisition, (i) a business description
of the business or assets being acquired, (ii) either (A) with respect to the
acquisition of a Person whose primary business or assets involve the exploration
or production of Hydrocarbons, reserve reports in form and substance
satisfactory to the Administrative Agent together with lease operating
statements and other financial information regarding such Person, all as
reasonably requested by the Administrative Agent or (B) with respect to any
other acquisition, the audited (or subject to a limited audit satisfactory to
the Administrative Agent) financial statements of the business or assets being
acquired (or such other financial information as reasonably acceptable to the
Administrative Agent), and (iii) an executive overview outlining the rationale
for such acquisition and a summary of the terms of the acquisition, all in
reasonable detail;
 
(b)  the assets, Capital Securities or business being acquired, will be located,
incorporated and/or doing business in the United States (or located in the
offshore area in the Gulf of Mexico over which the United States of America and
the Bureau of Ocean Energy Management, Regulation and Enforcement, United States
Department of the Interior (including its predecessor agency, the Mineral
Management Services) assert jurisdiction and to which the laws of the States of
Texas or Louisiana are applicable);
 
(c)  Borrower shall have delivered a certificate certifying that before and
after giving effect to such acquisition, the representations and warranties set
forth in each Loan Document shall, in each case, be true and correct in all
material respects with the same effect as if then made (unless stated to relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date) and
no Default or Borrowing Base Deficiency has occurred and is continuing or would
result therefrom;
 
(d)  the Borrower shall have delivered to the Administrative Agent a Compliance
Certificate for the period of four full Fiscal Quarters immediately preceding
such acquisition (prepared in good faith and in a manner and using such
methodology that is consistent with the most recent financial statements
delivered pursuant to Section 7.1.1) giving pro forma effect to the consummation
of such acquisition as if such Permitted Acquisition had occurred on the first
day of the period of four Fiscal Quarters ending on the last day of the most
recently ended Fiscal Quarter for which a Compliance Certificate has been
delivered pursuant to clause (c) of Section 7.1.1 and evidencing compliance with
the covenants set forth in Section 7.2.4, such pro forma adjustments being
reasonably satisfactory to the Administrative Agent; and
 
(e)  such acquisition is acceptable to the Administrative Agent, acting
reasonably.
 
Credit Agreement (First Lien)
 
24

--------------------------------------------------------------------------------

 
 
“Permitted Unsecured Debt Documents” means one or more indentures, note purchase
agreements, credit agreements or similar financing documents governing the
issuance of Permitted Unsecured Indebtedness.
 
“Permitted Unsecured Indebtedness” shall have the meaning set forth in Section
7.2.2(j) of this Agreement.
 
“Person” means any natural person, corporation, limited liability company,
partnership, limited partnership, joint venture, association, trust or
unincorporated organization, Governmental Authority or any other legal entity,
whether acting in an individual, fiduciary or other capacity.
 
“Platform” is defined in clause (b) of Section 9.10.
 
“PP Debt” means the Indebtedness under the Indenture, PP Notes and the other PP
Debt Documents.
 
“PP Debt Documents” means the Indenture, the PP Notes, and the other agreement,
certificate, document or instrument delivered in connection with any of the
foregoing.
 
“PP Notes” means those certain 10% senior notes due 2013 dated as of June 2007
in an aggregate principal amount of up to $750,000,000 and shall have the
meaning given the term “Notes” as defined in the Indenture.
 
“Proceeds Account” is defined in Section 7.1.10.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
 
“Proposed Borrowing Base” is defined in Section 2.8.2.
 
“Proved Developed Nonproducing Reserves” means Proved Reserves which are
categorized as both “Developed” and “Nonproducing” in the Reserve Definitions.
 
“Proved Developed Producing Reserves” means Proved Reserves which are
categorized as both “Developed” and “Producing” in the Reserve Definitions.
 
“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (the “Reserve Definitions”) promulgated by the Society of
Petroleum Engineers (or any generally recognized successor) as in effect at the
time in question.
 
“Proved Undeveloped Reserves” means Proved Reserves which are categorized as
“Undeveloped” in the Reserve Definitions.
 
“Purchasing Lender” is defined in Section 2.9.
 
Credit Agreement (First Lien)
 
25

--------------------------------------------------------------------------------

 
 
“Quarterly Payment Date” means the last Business Day of each March, June,
September and December.
 
“RBS” is defined in the preamble.
 
“RBS Securities” is defined in the preamble.
 
“Reference LIBO Rate” means, as of any day, a rate of interest per annum equal
to the quotient of (a) the LIBO Rate (for a one-month Interest Period) on such
day or, if such day is not a Business Day, the immediately preceding Business
Day, divided by (b) one minus the LIBOR Reserve Percentage (expressed as a
decimal) applicable to such Interest Period on such day; provided that for the
avoidance of doubt, the Reference LIBO Rate for any day shall be based on the
LIBO Rate determined by the Administrative Agent at approximately 11:00 a.m.
(London time) on such day by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in Dollars as set forth by the Bloomberg
Information Service or any successor thereto or any other service selected by
the Administrative Agent that has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates (except that, to the extent that such LIBO Rate is not ascertainable
pursuant to the foregoing provision of this definition, such LIBO Rate shall be
the interest rate per annum determined by the Administrative Agent to be the
average of the rates per annum at which deposits in Dollars (in an amount
approximately equal to the amount of the relevant Loans) are offered for a one
month Interest Period to major banks in the London interbank market in London,
England by the Administrative Agent at approximately 11:00 a.m. (London time) on
such day).
 
“Register” is defined in clause (a) of Section 2.7.
 
“Reimbursement Obligation” is defined in Section 2.6.3.
 
“Release” means a “release”, as such term is defined in CERCLA or any release,
threatened release, spill, emission, leaking, pumping, pouring, emitting,
emptying, escape, injection, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of Hazardous Material in the indoor or outdoor
environment, including the movement of Hazardous Material through or in the air,
soil, surface water, ground water or property.
 
“Replacement Lender” is defined in Section 4.6(g).
 
“Replacement Notice” is defined in Section 4.6(g).
 
“Required Lenders” means, at any time, Lenders (that are not at such time
Defaulting Lenders) holding not less than 67% of the Total Exposure Amount of
all Lenders (that are not at such time Defaulting Lenders).
 
“Required Percentages” is defined in Section 7.1.11.
 
Credit Agreement (First Lien)
 
26

--------------------------------------------------------------------------------

 

“Reserve Report” means the Initial Reserve Report and each other report setting
forth, as of each December 31st or June 30th (or such other date as required
pursuant to Section 2.8 and the other provisions of this Agreement), the oil and
gas reserves attributable to the Oil and Gas Properties of the Borrower and its
Subsidiaries that the Borrower wishes to include in the Borrowing Base, together
with a projection of the rate of production and future net income, severance and
ad valorem taxes, operating expenses and capital expenditures with respect
thereto as of such date, consistent with SEC reporting requirement at the time,
provided that each such report hereafter delivered must (a) separately report on
the Proved Developed Producing Reserves, Proved Developed Nonproducing Reserves
and Proved Undeveloped Reserves of the Borrower and its Subsidiaries, (b) take
into account the Borrower’s actual experiences with leasehold operating expenses
and other costs in determining projected leasehold operating expenses and other
costs, (c) identify and take into account any “overproduced” or “under-produced”
status under gas balancing arrangements, and (d) contain information and
analysis comparable in scope to that contained in the Initial Reserve Report
except that there shall be no requirement to include any information regarding
probable and possible reserves, any field descriptions, or other information
other than the numerical output from the proved reserve calculations and summary
information to the reasonable satisfaction of the Administrative Agent.
 
“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, etseq., as amended.
 
“Restricted Payment” means (a) the declaration or payment of any dividend (other
than dividends payable solely in Capital Securities of the Borrower or any
Subsidiary) on, or the making of any payment or distribution on account of, or
setting apart assets for a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of, any class of Capital
Securities of Intermediate Holdco, the Borrower or any Subsidiary or any
warrants, options or other right or obligation to purchase or acquire any such
Capital Securities, whether now or hereafter outstanding, or (b) the making of
any other distribution in respect of such Capital Securities, in each case
either directly or indirectly, whether in cash, property or obligations of
Intermediate Holdco, the Borrower or any Subsidiary or otherwise.
 
“Revolving Lender” is defined in clause (a) of Section 2.1.1.
 
“Revolving Loan Availability” means, on any date, an amount equal to the
Borrowing Base in effect on such date less the Swing Line Loan Commitment
Amount, as such Swing Line Loan Commitment Amount may be increased or decreased
pursuant hereto; provided, however, if the Swing Line Lender gives notice of a
Mandatory Borrowing pursuant to Section 2.3.2, then the Revolving Loan
Availability shall be equal to the Borrowing Base in effect on such date.
 
“Revolving Loan Commitment” means, as to any Lender, the obligations of such
Lender, if any, to make Revolving Loans (including, without limitation, any
Mandatory Borrowing) and participate in Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth opposite the
heading “Revolving Loan Commitment” on Schedule II, or, as the case may be, in
the Lender Assignment Agreement pursuant to which such Lender became a party to
this Agreement, as the same may be changed from time to time pursuant to the
terms hereof.
 
“Revolving Loan Commitment Amount” means, on any date, $925,000,000, as such
amount may be reduced from time to time pursuant to Section 2.2 or increased
pursuant to Section 2.8.
 
Credit Agreement (First Lien)
 
27

--------------------------------------------------------------------------------

 

“Revolving Loans” is defined in clause (i) of Section 2.1.1(a).
 
“Revolving Note” means a promissory note of the Borrower payable to any
Revolving Lender, in the form of Exhibit A-1 hereto (as such promissory note may
be amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrower to such Revolving Lender resulting from
outstanding Revolving Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.
 
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.
 
“SEC” means the Securities and Exchange Commission.
 
“Secured Parties” means, collectively, (a) the Lenders, (b) the Issuers, (c) the
Administrative Agent and the other Agents, and (d) each Approved Counterparty to
a Hedging Agreement with the Borrower (or a Subsidiary thereof if permitted by
Section 7.2.20) that is or was a Lender or an Affiliate thereof at the time such
Approved Counterparty entered into such Hedging Agreement (provided that such
Approved Counterparty is a Secured Party only for purposes of each such Hedging
Agreement so entered into and not for Hedging Agreements entered into after such
Approved Counterparty ceased to be a Lender or Affiliate thereof), and in each
case each of their respective successors, transferees and assigns.
 
“Security Agreement” means the Intermediate Holdco Pledge Agreement, the
Borrower Pledge and Security Agreement and each Subsidiary Pledge and Security
Agreement, substantially in the form of Exhibit G-1 or G-2 hereto (as the case
may be), together with any other pledge or security agreements delivered
pursuant to the terms of this Agreement, in each case as amended, supplemented,
amended and restated or otherwise modified from time to time.
 
“Security Documents” means each Mortgage and Mortgage Supplement, each Security
Agreement, each Guaranty, each Control Agreement delivered pursuant to the terms
of the Loan Documents, and all other security agreements, deeds of trust,
mortgages, chattel mortgages, pledges, guaranties, control agreements, financing
statements, continuation statements, extension agreements and other agreements
or instruments, supplements, amendments or other modifications to any of the
foregoing now, heretofore, or hereafter delivered by any Obligor to the
Administrative Agent in connection with this Agreement or any transaction
contemplated hereby to secure or guarantee the payment of any part of the
Obligations or the performance of any Obligor’s other duties and obligations
under the Loan Documents.
 
“Selling Lender” is defined in Section 2.9.
 
“Senior Unsecured Debt Documents” means, collectively, the 2010 Debt Documents
and the 2011 Debt Documents.
 
“Six-Month Forecast Production Low” means, at any date of determination, the
Obligor’s lowest (and reasonably estimated) projected monthly production for
crude oil or natural gas, as the case may be, from the Obligors’ Proved
Developed Producing Reserves for crude oil and natural gas, as the case may be,
during the forecast six months immediately following such date of determination.
 
Credit Agreement (First Lien)
 
28

--------------------------------------------------------------------------------

 

“Solvent” means, with respect to any Person and its Subsidiaries on a particular
date, that on such date (a) the fair value of the property of such Person and
its Subsidiaries on a consolidated basis is greater than the total amount of
liabilities, including Contingent Liabilities, of such Person and its
Subsidiaries on a consolidated basis, (b) the present fair salable value of the
assets of such Person and its Subsidiaries on a consolidated basis is not less
than the amount that will be required to pay the probable liability of such
Person and its Subsidiaries on a consolidated basis on its debts as they become
absolute and matured, (c) such Person does not intend to, and does not believe
that it or its Subsidiaries will, incur debts or liabilities beyond the ability
of such Person and its Subsidiaries to pay as such debts and liabilities mature,
(d) the realizable value of such Person’s assets is equal to or greater than the
aggregate of its liabilities and stated capital of all classes of Capital
Securities and (e) such Person and its Subsidiaries on a consolidated basis is
not engaged in a business or a transaction, and such Person and its Subsidiaries
on a consolidated basis is not about to engage in a business or a transaction,
for which the property of such Person and its Subsidiaries on a consolidated
basis would constitute unreasonably small capital.  The amount of Contingent
Liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, can reasonably be expected to
become an actual or matured liability.
 
“SPC” is defined in clause (g) of Section 10.11.
 
“Stated Amount” means, on any date and with respect to a particular Letter of
Credit, the total amount then available to be drawn under such Letter of Credit.
 
“Stated Expiry Date” is defined in Section 2.6.
 
“Stated Maturity Date” means December 31, 2014; provided that notwithstanding
the foregoing, in the event that all or any portion of the PP Notes remain
outstanding ninety (90) days prior to June 15, 2013, then such date that is
ninety (90) days prior to June 15, 2013 shall be the Stated Maturity Date.
 
“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person.  Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of the Borrower.
 
“Subsidiary Guarantor” means each Subsidiary that has executed and delivered to
the Administrative Agent a Subsidiary Guaranty (including by means of a delivery
of a supplement thereto).
 
“Subsidiary Guaranty” means any guaranty executed and delivered by an Authorized
Officer of each Subsidiary pursuant to the terms of this Agreement,
substantially in the form of Exhibit F hereto or otherwise in form and substance
reasonable to the Administrative Agent, as amended, supplemented, amended and
restated or otherwise modified from time to time.
 
Credit Agreement (First Lien)
 
29

--------------------------------------------------------------------------------

 

“Subsidiary Pledge and Security Agreement” means the Second Amended and Restated
First Lien Pledge and Security Agreement and Irrevocable Proxy executed and
delivered by each Subsidiary Guarantor, substantially in the form of Exhibit G-1
hereto, together with any other pledge or security agreements delivered pursuant
to the terms of this Agreement, in each case as amended, supplemented, amended
and restated or otherwise modified from time to time.
 
“Swing Line Lender” means, subject to the terms of this Agreement, Regions Bank,
and includes each other Person appointed as the successor Swing Line Lender.
 
“Swing Line Loan Commitment” means the obligations of the Swing Line Lender, if
any, to make Swing Line Loans in an aggregate principal and/or face amount not
to exceed the Swing Line Loan Commitment Amount.
 
“Swing Line Loan Commitment Amount” means, initially the amount of $15,000,000
and thereafter on any date such amount as such amount may be increased or
reduced from time to time pursuant to Section 2.2 and Section 2.8.9; provided,
however, that if the Swing Line Lender gives notice of a Mandatory Borrowing
pursuant to Section 2.3.2, then the Swing Line Loan Commitment Amount shall
automatically and without further action reduce to zero upon the giving of such
notice, and provided, further that at no time shall such Swing Line Commitment
Amount exceed an amount equal to the least of (i) $30,000,000, (ii) an amount
equal to five percent (5%) of the Borrowing Base in effect at such time and
(iii) the aggregate Commitment of the Swing Line Lender hereunder in effect at
such time.
 
“Swing Line Loans” is defined in clause (ii) of Section 2.1.1(a).
 
“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender, in the form of Exhibit A-2 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrower to the Swing Line Lender resulting from
outstanding Swing Line Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.
 
“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.
 
“Taxes” means all taxes, duties, levies, imposts, charges, assessments, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, and all interest, penalties
or similar liabilities with respect thereto.
 
“Tax Related Person” means any Person (including a beneficial owner of an
interest in a pass-through entity) whose income is realized through or
determined by reference to the Administrative Agent, a Lender or Participant or
any Tax Related Person of any of the foregoing.
 
Credit Agreement (First Lien)
 
30

--------------------------------------------------------------------------------

 

“Termination Date” means the date that all Obligations have been paid in full in
cash, all Letters of Credit have been terminated or expired (or been Cash
Collateralized), all Hedging Agreements have been terminated and all Commitments
shall have terminated.
 
“Terrorism Laws”  means any of the following (a) Executive Order 13224 issued by
the President of the United States, (b) the Terrorism Sanctions Regulations
(Title 31 Part 595 of the U.S. Code of Federal Regulations), (c) the Terrorism
List Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of
Federal Regulations), (d) the Foreign Terrorist Organizations Sanctions
Regulations (Title 31 Part 597 of the U.S. Code of Federal Regulations), (e) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of  2001 (as it may be
subsequently codified), (f) all other present and future legal requirements of
any Governmental Authority addressing, relating to, or attempting to eliminate,
terrorist acts and acts of war and (g) any regulations promulgated pursuant
thereto or pursuant to any legal requirements of any Governmental Authority
governing terrorist acts or acts of war.
 
“Total Debt” means, on any date and without duplication, the outstanding
principal amount of all Indebtedness of the Borrower and its Subsidiaries of the
type referred to in clause (a) (which, in the case of the Loans, the PP Debt,
the 2010 Debt, the 2011 Debt and Permitted Unsecured Indebtedness, shall be
deemed to equal the actual daily amount of the Loans, the PP Debt, the 2010
Notes, the 2011 Notes and Permitted Unsecured Indebtedness, as the case may be,
outstanding for such date), clause (b) (which, in the case of Letter of Credit
Outstandings shall be deemed to equal the actual daily amount of Letter of
Credit Outstandings for such date less the amount of any cash collateral in
respect thereof, if any, held in an account maintained with (or on behalf of)
the Administrative Agent, BNP Paribas and/or UBS AG, Stamford Branch (as the
case may be)), clause (c), clause (f) (but excluding any current non-cash asset
or liability (including in respect of Hedging Agreements) described in or
calculated pursuant to the requirements of Statement of Financial Accounting
Standards 133 and 143, in each case as amended (provided that, for the avoidance
of doubt, the calculation of Total Debt shall include any current assets or
liabilities in respect of the termination of any Hedging Agreement), and clause
(g), in each case of the definition of “Indebtedness” (exclusive of intercompany
Indebtedness between the Borrower and its Subsidiaries, but including the
Indebtedness in respect of principal hereunder and under the PP Notes, the 2010
Notes, the 2011 Notes and the Permitted Unsecured Indebtedness, as the case may
be) and any Contingent Liability in respect of any of the foregoing.
 
“Total Exposure Amount” means, on any date of determination (and without
duplication), the sum of the outstanding principal amount of all Loans, the
aggregate amount of all Letter of Credit Outstandings and unpaid Reimbursement
Obligations and the unfunded amount of the Commitments.
 
“Total Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of
 
(a)  Total Debt outstanding on the last day of such Fiscal Quarter
 
to
 
Credit Agreement (First Lien)
 
31

--------------------------------------------------------------------------------

 

(b)  EBITDA computed for the period consisting of such Fiscal Quarter and each
of the three immediately preceding Fiscal Quarters;
 
provided, however, that for purposes of the calculation of Total Debt for
purposes of this definition, Total Debt shall not include (i) Letters of Credit
that support payment of performance, surety or appeal bonds (or similar
obligation) that are Indebtedness for purposes of such calculation shall not be
included in such calculation to the extent it would cause a duplication of
Indebtedness for such calculation or (ii) Letters of Credit to the extent such
Letters of Credit are Cash Collateralized.
 
“Type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.
 
“UCC”  means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if, with respect to any Filing Statement or by
reason of any provisions of law, the perfection or the effect of perfection or
non-perfection or priority of the security interests granted to the
Administrative Agent pursuant to the applicable Loan Document is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than New York, then “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions of
each Loan Document and any Filing Statement relating to such perfection or
effect of perfection or non-perfection or priority.
 
“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.
 
“U.S. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United States, a state thereof or the District of Columbia.
 
“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.
 
“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA.
 
“wholly owned Subsidiary” means any Subsidiary all of the outstanding Capital
Securities of which (other than any director’s qualifying shares or investments
by foreign nationals mandated by Applicable Law) is owned directly or indirectly
by the Borrower.
 
SECTION 1.2.  Use of Defined Terms.  Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the
Disclosure Schedule and other schedules and exhibits hereto and thereto.
 
Credit Agreement (First Lien)
 
32

--------------------------------------------------------------------------------

 

SECTION 1.3.  Cross-References and Other Provisions Relating to Terms.  Unless
otherwise specified, (a) references in a Loan Document to any Article or Section
are references to such Article or Section of such Loan Document, and references
in any Article, Section or definition to any clause are references to such
clause of such Article, Section or definition; (b) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement; (c) the
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined; (d) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms; (e) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, provided such successors and assigns are permitted by
the Loan Documents; and (f) any affirmative or negative covenant binding on the
Borrower shall also bind the Subsidiaries of the Borrower and any representation
or warranty made by or with respect to the Borrower shall include the Borrower’s
Subsidiaries.
 
SECTION 1.4.  Amendment of Defined Instruments.  Unless the context otherwise
requires or unless otherwise provided herein the terms defined in this Agreement
that refer to a particular agreement, instrument or document also refer to and
include all renewals, extensions, modifications, amendments and restatements of
such agreement, instrument or document in accordance with the Loan Documents,
provided that nothing contained in this section shall be construed to authorize
any such renewal, extension, modification, amendment or restatement.
 
SECTION 1.5.  Accounting and Financial Determinations.
 
(a)  Unless otherwise specified, all accounting terms used in each Loan Document
shall be interpreted, and all accounting determinations and computations
thereunder (including under Section 7.2.4 and the definitions used in such
calculations) shall be made, in accordance with those generally accepted
accounting principles in effect in the United States (“GAAP”) applied on a
consistent basis.  Unless otherwise expressly provided, all financial covenants
and defined financial terms shall be computed on a consolidated basis for the
Borrower and its Subsidiaries, in each case without duplication.
 
(b)  As of any date of determination, for purposes of determining the Current
Ratio, Interest Coverage Ratio or Total Leverage Ratio (and any financial
calculations required to be made or included within such ratios, or required for
purposes of preparing any Compliance Certificate to be delivered pursuant to the
definition of “Permitted Acquisition”), the calculation of such ratios and other
financial calculations shall include or exclude, as the case may be, the effect
of any domestic assets or businesses that have been acquired or Disposed of by
the Borrower or any of its Subsidiaries pursuant to the terms hereof (including
through mergers or consolidations) as of such date of determination, as
determined by the Borrower on a pro forma basis in accordance with GAAP, which
determination may include one-time adjustments or reductions in costs, if any,
directly attributable to any such permitted Disposition or domestic acquisition,
as the case may be, in each case (i) calculated in accordance with Regulation
S-X of the Securities Act of 1933, as amended from time to time, and any
successor statute, for the period of four Fiscal Quarters ended on or
immediately prior to the date of determination of any such ratios (without
giving effect to any cost-savings or adjustments relating to synergies resulting
from a domestic acquisition except as the Administrative Agent shall otherwise
agree) and (ii) giving effect to any such domestic acquisition or permitted
Disposition as if it had occurred on the first day of such four Fiscal Quarter
period. For purposes of this Section 1.5(b), “domestic” shall mean in the United
States (or located in the offshore area in the Gulf of Mexico over which the
United States of America and the Bureau of Ocean Energy Management, Regulation
and Enforcement, United States Department of the Interior (including its
predecessor agency, the Mineral Management Services) assert jurisdiction.
 
Credit Agreement (First Lien)
 
33

--------------------------------------------------------------------------------

 

(c)  If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
 
ARTICLE 2
COMMITMENTS, BORROWING AND ISSUANCE
PROCEDURES, NOTES AND LETTERS OF CREDIT
 
SECTION 2.1.  Commitments.  On the terms and subject to the conditions of this
Agreement, the Lenders and the Issuers severally agree to make Credit Extensions
as set forth below.
 
SECTION 2.1.1.  Loan Commitment  (a)  From time to time on any Business Day
occurring on or after the Effective Date but prior to the Loan Commitment
Termination Date, (i) each Lender that has a Revolving Loan Commitment (referred
to as a “Revolving Lender”) severally agrees that it will make loans (relative
to such Lender, its “Revolving Loans”) to the Borrower in an aggregate amount
equal to such Lender’s Percentage of the aggregate amount of each Borrowing of
the Revolving Loans requested by the Borrower to be made on such day, and (ii)
the Swing Line Lender agrees that it will make loans (the “Swing Line Loans”) to
the Borrower equal to the amounts as provided under Section 2.3.2(a) hereof.
 
(b)  On the terms and subject to the conditions hereof, the Borrower may from
time to time borrow, prepay and reborrow Revolving Loans and Swing Line
Loans.  No Revolving Lender shall be permitted or required to make any Revolving
Loan if, after giving effect thereto, (i) such Lender’s Credit Exposure would
exceed such Lender’s Percentage of the lesser of (A) the then existing
Commitment Amount and (B) the Borrowing Base then in effect or (ii) the
aggregate Credit Exposures of all Lenders would exceed the lesser of (A) the
then existing Commitment Amount and (B) the Revolving Loan Availability then in
effect. Furthermore, the Swing Line Lender shall not be permitted or required to
make Swing Line Loans if, after giving effect thereto, (i) the aggregate
outstanding principal amount of all Swing Line Loans would exceed the then
existing Swing Line Loan Commitment Amount or (ii) the aggregate principal
amount of Swing Line Loans at any time outstanding, when combined with (x) the
aggregate principal amount of all Revolving Loans then outstanding and (y) all
Letter of Credit Outstandings at such time, would exceed the Revolving Loan
Commitment Amount then in effect.
 
Credit Agreement (First Lien)
 
34

--------------------------------------------------------------------------------

 

(c)  Notwithstanding the foregoing, the parties hereto hereby acknowledge and
agree that (i) as of the Closing Date, the “Lenders” under the Existing First
Lien Credit Agreement had outstanding to the Borrower under the Existing First
Lien Credit Agreement, “Loans” in the principal amount of $109,000,000 (the
“Existing Loans”), (ii) such Existing Loans are hereby deemed extended,
continued and advanced as Loans hereunder and held by the Lenders hereunder
based on their respective Percentages, and (iii) from and after the Closing
Date, such Existing Loans shall be subject to and governed by the terms and
conditions hereof as Loans.
 
SECTION 2.1.2.  Letter of Credit Commitment.  From time to time on any Business
Day occurring from the Effective Date until the Letter of Credit Commitment
Termination Date, each Issuer agrees that it will
 
(a)  issue one or more standby letters of credit (relative to such Issuer, its
“Letter of Credit”) for the account of the Borrower (which can be issued in the
name of a Subsidiary) in the Stated Amount requested by the Borrower on such
day; or
 
(b)  extend the Stated Expiry Date of an existing standby Letter of Credit
previously issued hereunder.
 
No Issuer shall be permitted or required to issue any Letter of Credit and no
Lender is required to purchase a participation in such Letter of Credit if,
after giving effect thereto, (i) the aggregate amount of all Letter of Credit
Outstandings would exceed the Letter of Credit Commitment Amount or (ii) the
aggregate amount of Credit Exposures of all Lenders would exceed the lesser of
(A) the existing Commitment Amount or (B) the Borrowing Base then in effect.  No
Issuer shall be required to issue any Letter of Credit if, after giving effect
thereto, such Issuer’s Letter of Credit Outstandings would exceed
$125,000,000.  The parties acknowledge and agree that the letter(s) of credit
issued pursuant to the Existing First Lien Credit Agreement and outstanding as
of the Closing Date shall be deemed to be Letter(s) of Credit issued hereunder
and subject to the terms hereof, but otherwise having the same issuer(s), face
amount, maturity date and general terms as previously specified in such
outstanding letter(s) of credit.
 
SECTION 2.2.  Termination of Commitments and Reduction of the Commitment
Amounts.  Unless previously terminated, the Revolving Loan Commitments and the
Swing Line Loan Commitments shall terminate on the Loan Commitment Termination
Date and on such date the Revolving Loan Commitment Amount shall be zero, the
Swing Line Commitment Amount shall be zero and the Letter of Credit Commitment
shall terminate on the Letter of Credit Commitment Termination Date and on such
date the Letter of Credit Commitment Amount shall be zero.  The Borrower may,
from time to time on any Business Day occurring after the Effective Date,
voluntarily reduce the amount of any Commitment Amount on the Business Day so
specified by the Borrower; provided that, (a) all such reductions shall require
at least one Business Day’s prior notice to the Administrative Agent and be
permanent, (b) any reduction of any Commitment Amount shall be in a minimum
amount of $1,000,000 and in an integral multiple of $1,000,000 unless such
reduction is in the full amount of the remaining available Commitment Amount,
and (c) the Borrower shall not terminate or reduce (i) the Revolving Loan
Commitment Amount if, after giving effect thereto and to any concurrent
prepayments hereunder, the aggregate Credit Exposures of all Revolving Lenders
would exceed the Revolving Loan Commitment Amount, (ii) the Letter of Credit
Commitment if, after giving effect thereto, the aggregate amount of all Letter
of Credit Outstandings would exceed the Letter of Credit Commitment or (iii) the
Swing Line Loan Commitment Amount, if after giving effect thereto and to any
concurrent prepayments hereunder, the aggregate Swing Line Loans would exceed
the Swing Line Loan Commitment Amount.  Any optional or mandatory reduction of
the Revolving Loan Commitment Amount pursuant to the terms of this Agreement
that reduces the Revolving Loan Commitment Amount below the Letter of Credit
Commitment Amount shall result in an automatic and corresponding reduction of
the Letter of Credit Commitment Amount (as directed by the Borrower in a notice
to the Administrative Agent delivered together with the notice of such voluntary
reduction in the Revolving Loan Commitment Amount) to an aggregate amount not in
excess of the Revolving Loan Commitment Amount, as so reduced.
 
Credit Agreement (First Lien)
 
35

--------------------------------------------------------------------------------

 

SECTION 2.3.  Borrowing Procedure.  Revolving Loans shall be made by the
Revolving Lenders in accordance with Section 2.3.1, and Swing Line Loans shall
be made by the Swing Line Lender in accordance with Section 2.3.2.
 
SECTION 2.3.1.  Borrowing Procedure.  In the case of Revolving Loans, by
delivering a Borrowing Request to the Administrative Agent on or before noon,
New York time, on a Business Day, the Borrower may from time to time irrevocably
request, on the same Business Day’s notice in the case of Base Rate Loans, or
three Business Days’ notice in the case of LIBO Rate Loans, and in either case
not more than five Business Days’ notice, that a Borrowing be made, (a) in the
case of LIBO Rate Loans, in an aggregate minimum amount of $1,000,000 and an
integral multiple of $1,000,000, (b) in the case of Base Rate Loans, in an
aggregate minimum amount of $1,000,000 and an integral multiple of $1,000,000
or, in either case, in the unused amount of the Revolving Loan Commitment;
provided, that no LIBO Rate Loans may be advanced when any Default or Borrowing
Base Deficiency has occurred and is continuing.  Each such irrevocable request
may be made by telephone confirmed promptly by hand delivery, electronic mail or
facsimile to the Administrative Agent of the applicable Borrowing Request.  On
the terms and subject to the conditions of this Agreement, each Borrowing shall
be comprised of the Type of Loans, and shall be made on the Business Day,
specified in such Borrowing Request.  In the case of Revolving Loans, on or
before 11:00 a.m., New York time, on such Business Day (or 3:00p.m., New York
time, in the case of a Base Rate Loan requested on the same Business Day), each
Lender that has a Revolving Loan Commitment to make the Loans being requested
shall deposit with the Administrative Agent same day funds in an amount equal to
such Revolving Lender’s Percentage of the requested Borrowing.  Such deposit
will be made to an account which the Administrative Agent shall specify from
time to time by notice to the Revolving Lenders.  To the extent funds are
received from the Revolving Lenders, the Administrative Agent shall make such
funds available to the Borrower by wire transfer to the accounts the Borrower
shall have specified in its Borrowing Request.  No Revolving Lender’s obligation
to make any Loan shall be affected by any other Revolving Lender’s failure to
make any Loan.
 
Credit Agreement (First Lien)
 
36

--------------------------------------------------------------------------------

 

SECTION 2.3.2.  Swing Line Loans; Participations, etc.  (a) At the close of each
Business Day occurring on or after the Effective Date but prior to the Loan
Commitment Termination Date, the Swing Line Lender agrees that it will settle
all the dollar inflow and outflow activity in the Master Funding Account and
will make a Swing Line Loan to the Borrower equal to the amount necessary to pay
all outstanding items to the extent the Master Funding Account does not have
excess balances.  The Swing Line Lender shall notify the Administrative Agent
and the Borrower of the amount of each Swing Line Borrowing or repayment as of
the close of business on the prior Business Day and the total outstanding
principal amount of all Swing Line Loans not later than 11:00 a.m. Eastern
Standard Time each Business Day.  All Swing Line Loans shall be made as Base
Rate Loans and shall not be entitled to be converted into LIBO Rate Loans.  The
proceeds of each Swing Line Loan shall be made available by the Swing Line
Lender to the Borrower by wire transfer to the Master Funding Account by the
close of business each Business Day.  The Swing Line Lender shall not make any
Swing Line Loan after receiving a written notice from the Borrower or any Lender
stating that a Default or an Event of Default exists and is continuing until
such time as the Swing Line Lender shall have received written notice from the
Administrative Agent of (i) rescission of all such notices from the Borrower or
Lender originally delivering such notice (which notice of rescission such Person
or Persons shall give to the Swing Line Lender and the Administrative Agent
promptly upon the discontinuance of such Default or Event of Default) or (ii)
the waiver of such Default or Event of Default in accordance with this
Agreement.  Notwithstanding anything herein to the contrary, the Swing Line
Lender shall not have any obligation to make any Swing Line Loan if any Lender
is at such time a Defaulting Lender hereunder, unless the Swing Line Lender has
entered into arrangements reasonably satisfactory to it with the Borrower or
such Defaulting Lender to eliminate the Swing Line Lender’s risk with respect to
any such Defaulting Lender or such Defaulting Lender’s obligations to fund
Mandatory Borrowings.
 
(b)  On any Business Day, the Swing Line Lender may, in its sole discretion,
give notice to the Administrative Agent and the Lenders that all then
outstanding Swing Line Loans shall be funded with a Borrowing of Revolving Loans
(provided that such notice shall be deemed to have been automatically given upon
the occurrence of an Event of Default under Section 8.1.9), in which case a
Borrowing of Revolving Loans constituting Base Rate Loans (each such Borrowing,
a “Mandatory Borrowing”) shall be made on the immediately succeeding Business
Day by all Lenders with a Revolving Loan Commitment pro rata based on such
Lenders’ Percentages and the proceeds thereof shall be applied directly to the
Swing Line Lender to repay such outstanding Swing Line Loans.  Each Lender with
a Revolving Loan Commitment hereby irrevocably agrees to make such Revolving
Loans upon one Business Day’s notice pursuant to each Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the date
specified to it in writing by the Swing Line Lender notwithstanding (i) that the
amount of the Mandatory Borrowing may not comply with the minimum amount for a
Borrowing specified in Section 2.3.1, (ii) whether any conditions specified in
Article 5 are then satisfied, and (iii) any reduction in the Revolving Loan
Commitment Amount after such Swing Line Loans were made.  In the event that any
Mandatory Borrowing cannot for any reason be made on the date otherwise required
above (including, without limitation, as a result of the commencement of a
proceeding under the Bankruptcy Code in respect of the Borrower), each Lender
with a Revolving Loan Commitment hereby agrees that it shall forthwith purchase
from the Swing Line Lender (without recourse or warranty), by assignment, such
outstanding Swing Line Loans as shall be necessary to cause such Lenders to
share in such Swing Line Loans ratably based upon their respective Percentages
of the Revolving Loan Commitment Amount, provided that all interest payable on
such Swing Line Loans shall be for the account of the Swing Line Lender until
the date the respective purchase is made and, to the extent attributable to such
purchase, shall be payable to such Lender purchasing same from and after such
date of purchase.  Each Lender’s obligations pursuant to the preceding sentence
shall be absolute and unconditional.
 
Credit Agreement (First Lien)
 
37

--------------------------------------------------------------------------------

 

(c)  The Swing Line Lender shall notify the Administrative Agent and the
Borrower quarterly of (i) the amount of interest accrued on Swing Line Loans for
the preceding quarter and (ii) the commitment fee earned pursuant to Section
3.3.1. The Borrower shall make these payments to the Administrative Agent, who
will pay such amounts to the Swing Line Lender in the same manner as it  makes
other disbursements in accordance with Section 4.7 of this Agreement.
 
SECTION 2.4.  Continuation and Conversion Elections.  By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before noon,
New York time, on a Business Day, the Borrower may from time to time irrevocably
elect, on not less than one Business Day’s notice in the case of Base Rate Loans
(other than Swing Line Loans), or three Business Days’ notice in the case of
LIBO Rate Loans, and in either case not more than five Business Days’ notice,
that all, or any portion in an aggregate minimum amount of $1,000,000 and an
integral multiple of $1,000,000 be, in the case of Base Rate Loans (other than
Swing Line Loans), converted into LIBO Rate Loans, or in the case of LIBO Rate
Loans, converted into Base Rate Loans or continued as LIBO Rate Loans (in the
absence of delivery of a Continuation/Conversion Notice with respect to any LIBO
Rate Loan at least three Business Days (but not more than five Business Days)
before the last day of the then current Interest Period with respect thereto,
such LIBO Rate Loan shall, on such last day, automatically convert to a Base
Rate Loan); provided that, (a) each such conversion or continuation shall be pro
rated among the applicable outstanding Loans of all Lenders that have made such
Loans, and (b) no portion of the outstanding principal amount of any Loans may
be continued as, or be converted into, LIBO Rate Loans when any Default  or
Borrowing Base Deficiency has occurred and is continuing.  Each such irrevocable
request may be made by telephone confirmed promptly by hand delivery, electronic
mail or facsimile to the Administrative Agent of the applicable
Continuation/Conversion Notice.  The conversion of a Base Rate Loan into a LIBO
Rate Loan or a LIBO Rate Loan into a Base Rate Loan shall not effect a novation
of the Loan so converted.
 
SECTION 2.5.  Funding.  Each Lender may, if it so elects, fulfill its obligation
to make, continue or convert LIBO Rate Loans hereunder by causing one of its
foreign branches or Affiliates (or an international banking facility created by
such Lender) to make or maintain such LIBO Rate Loan; provided that, such LIBO
Rate Loan shall nonetheless be deemed to have been made and to be held by such
Lender, and the obligation of the Borrower to repay such LIBO Rate Loan shall
nevertheless be to such Lender for the account of such foreign branch, Affiliate
or international banking facility.  In addition, the Borrower hereby consents
and agrees that, for purposes of any determination to be made for purposes of
Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively assumed that each Lender
elected to fund all LIBO Rate Loans by purchasing Dollar deposits in its LIBOR
Office’s interbank eurodollar market.
 
Credit Agreement (First Lien)
 
38

--------------------------------------------------------------------------------

 

SECTION 2.6.  Issuance Procedures and Provisions.  By delivering to the
Administrative Agent an Issuance Request on or before noon, New York time, on a
Business Day, the Borrower may from time to time irrevocably request on not less
than three nor more than ten Business Days’ notice, in the case of an initial
issuance of a Letter of Credit and not less than three Business Days’ prior
notice, in the case of a request for the extension of the Stated Expiry Date of
a standby Letter of Credit (in each case, unless a shorter notice period is
agreed to by the applicable Issuer, in its sole discretion), that an Issuer
issue, or extend the Stated Expiry Date of, a Letter of Credit in such form as
may be requested by the Borrower and approved by such Issuer, solely for the
purposes described in Section 7.1.7; provided that no extension shall (i) cause
a Letter of Credit to expire on a date that is later than the Letter of Credit
Commitment Termination Date or (ii) (unless otherwise agreed to by the
applicable Issuer in its sole discretion) be for a period in excess of one
year.  Each Letter of Credit shall by its terms be stated to expire on a date
(its “Stated Expiry Date”) no later than the earlier to occur of (a) the Letter
of Credit Commitment Termination Date or (b) (unless otherwise agreed to by an
Issuer, in its sole discretion), one year from the date of its issuance;
provided, however, that a Letter of Credit may, upon the request of the Borrower
and subject to the agreement of the Issuer to the terms thereof, include a
provision whereby unless the Issuer shall notify the beneficiary to the contrary
such Letter of Credit may be renewed automatically for additional consecutive
periods of 12 months or less (but in no event beyond the Letter of Credit
Commitment Termination Date).  Each Issuer will make available to the
beneficiary thereof the original of the Letter of Credit that it issues.
 
SECTION 2.6.1.  Other Lenders Participation.  Upon the issuance of each Letter
of Credit, and without further action, each Lender (other than the Issuer) shall
be deemed to have irrevocably purchased, to the extent of its Percentage as in
effect as applicable at such time and from time to time, a participation
interest in such Letter of Credit (including the Contingent Liability and any
Reimbursement Obligation with respect thereto).  Unless such Reimbursement
Obligation has been satisfied through the making of a Loan pursuant to Sections
2.6.2 and 2.6.3 below, such Lender shall, to the extent of its Percentage as in
effect as applicable at such time and from time to time, be responsible for
reimbursing each Issuer for Reimbursement Obligations that have not otherwise
been reimbursed by the Borrower in accordance with Section 2.6.3 within one
Business Day of receiving notice from the Issuer for Reimbursement Obligations
that have not been reimbursed by the Borrower in accordance with Section 2.6.3
(with the terms of this Section surviving the termination of this
Agreement).  In addition, such Lender shall, to the extent of its Percentage as
in effect as applicable at such time and from time to time, be entitled to
receive a ratable portion of the Letter of Credit fees payable pursuant to
Section 3.3.4 with respect to each Letter of Credit and of interest payable
pursuant to Section 3.2 with respect to any Reimbursement Obligation.  To the
extent that any Lender has reimbursed an Issuer for a Disbursement, such Lender
shall be entitled to receive its ratable portion of any amounts subsequently
received (from the Borrower or otherwise) in respect of such Disbursement.
 
SECTION 2.6.2.  Disbursements.  An Issuer will notify the Borrower and the
Administrative Agent promptly of the presentment for payment of any Letter of
Credit issued by such Issuer, together with notice of the date (the
“Disbursement Date”) such payment shall be made (each such payment, a
“Disbursement”).  Subject to the terms and provisions of such Letter of Credit
and this Agreement, the applicable Issuer shall make such payment to the
beneficiary (or its designee) of such Letter of Credit.  Prior to 1:00 p.m., New
York time, on the Disbursement Date if the Borrower shall have received such
notice of such Disbursement on or prior to 10:00 a.m., New York time, or, if the
Borrower shall have received such notice of Disbursement after 10:00 a.m., New
York time, on the Disbursement Date then not later than 1:00 p.m., New York
time, on the first Business Day following the Disbursement Date, the Borrower
will reimburse the Administrative Agent for the account of the applicable
Issuer, for all amounts that such Issuer has disbursed under such Letter of
Credit, together with interest thereon at a rate per annum equal to the rate per
annum then in effect for Base Rate Loans (with the then Applicable Margin for
Loans accruing on such amount) pursuant to Section 3.2 for the period from the
Disbursement Date through the date of such reimbursement; provided that the
Borrower may, subject to the conditions to set forth herein, request in
accordance with Section 2.3.1 that such payment be financed with a Base Rate
Loan in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Borrowing.  Without limiting in any way the foregoing and
notwithstanding anything to the contrary contained herein or in any separate
application for any Letter of Credit, the Borrower hereby acknowledges and
agrees that it shall be obligated to reimburse the applicable Issuer upon each
Disbursement of a Letter of Credit, and it shall be deemed to be the obligor for
purposes of each such Letter of Credit issued hereunder (whether the account
party on such Letter of Credit is the Borrower or a Subsidiary).
 
Credit Agreement (First Lien)
 
39

--------------------------------------------------------------------------------

 

SECTION 2.6.3.  Reimbursement.  The obligation (a “Reimbursement Obligation”) of
the Borrower under Section 2.6.2 to reimburse the applicable Issuer with respect
to each Disbursement (including interest thereon), and, upon the failure of the
Borrower to reimburse the applicable Issuer, each Lender’s obligation under
Section 2.6.1, to reimburse such Issuer, shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower or such Lender, as the case may be, may
have or have had against such Issuer or any Lender, including any defense based
upon the failure of any Disbursement to conform to the terms of the applicable
Letter of Credit (if, in such Issuer’s good faith opinion, such Disbursement is
determined to be appropriate) or any non-application or misapplication by the
beneficiary of the proceeds of such Letter of Credit; provided that, after
paying in full its Reimbursement Obligation hereunder, nothing herein shall
adversely affect the right of the Borrower or such Lender, as the case may be,
to commence any proceeding against the applicable Issuer for any wrongful
Disbursement made by such Issuer under a Letter of Credit as a result of acts or
omissions constituting gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable judgment) on the
part of such Issuer.
 
SECTION 2.6.4.  Deemed Disbursements.  Upon the occurrence and during the
continuation of any Default under Section 8.1.9 or upon notification by the
Administrative Agent (acting at the direction of the Required Lenders) to the
Borrower of its obligations under this Section, following the occurrence and
during the continuation of any other Event of Default,
 
(a)  the aggregate Stated Amount of all Letters of Credit shall, without demand
upon or notice to the Borrower or any other Person, be deemed to have been paid
or disbursed by the Issuers of such Letters of Credit (notwithstanding that such
amount may not in fact have been paid or disbursed); and
 
(b)  the Borrower shall be immediately obligated to reimburse the Issuers for
the amount deemed to have been so paid or disbursed by such Issuers.
 
Credit Agreement (First Lien)
 
40

--------------------------------------------------------------------------------

 

Amounts payable by the Borrower pursuant to this Section shall be deposited in
immediately available funds in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Secured Parties, and
held as collateral security for the Obligations.  The Borrower hereby grants to
the Administrative Agent, for the benefit of the Issuer and the Lenders, an
exclusive first priority and continuing perfected security interest in and Lien
on such account and all cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held in such account, all deposits or wire
transfers made thereto, any and all investments purchased with funds deposited
in such account, all interest, dividends, cash, instruments, financial assets
and other Property from time to time received, receivable or otherwise payable
in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor.  The Borrower’s obligation to
deposit amounts pursuant to this Section 2.6.4 shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by Applicable
Law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment that the Borrower or any of its Subsidiaries may now
or hereafter have against any such beneficiary, the Issuers, the Administrative
Agent, the Lenders or any other Person for any reason whatsoever.  Such deposit
shall be held as collateral securing the payment and performance of the
Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such
account.  Interest, if any, on such deposit shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse the applicable Issuer for Disbursements for that it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the Reimbursement Obligations of the Borrower at such time or, if the
maturity of the Loans has been accelerated, be applied to satisfy other
Obligations of the Borrower and the Guarantors under this Agreement or the other
Loan Documents.  When all Defaults giving rise to the deemed disbursements under
this Section have been cured or waived the Administrative Agent shall return to
the Borrower all amounts then on deposit with the Administrative Agent pursuant
to this Section that have not been applied to the satisfaction of the
Reimbursement Obligations or the Obligations.
 
SECTION 2.6.5.  Nature of Reimbursement Obligations.  The Borrower, each other
Obligor and, to the extent set forth in Section 2.6.1, each Lender shall assume
all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof.  No Issuer (except to the extent of its own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable judgment) shall be responsible for:
 
(a)  the form, validity, sufficiency, accuracy, genuineness or legal effect of
any Letter of Credit or any document submitted by any party in connection with
the application for and issuance of a Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged;
 
(b)  the form, validity, sufficiency, accuracy, genuineness or legal effect of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or the proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;
 
(c)  failure of the beneficiary to comply fully with conditions required in
order to demand payment under a Letter of Credit;
 
(d)  errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise; or
 
Credit Agreement (First Lien)
 
41

--------------------------------------------------------------------------------

 

(e)  any loss or delay in the transmission or otherwise of any document or draft
required in order to make a Disbursement under a Letter of Credit.
 
None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to any Issuer or any Lender hereunder.  In furtherance
and not in limitation or derogation of any of the foregoing, any action taken or
omitted to be taken by an Issuer in good faith (and not constituting gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment) shall be binding upon each
Obligor and each such Lender, and shall not put such Issuer under any resulting
liability to any Obligor or any Lender, as the case may be.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, AND SPECIFICALLY WITH REFERENCE TO THE
PROVISIONS OF SECTIONS 2.6.3 AND 2.6.5, IT IS THE INTENTION OF THE PARTIES
HERETO THAT EACH ISSUER BE REIMBURSED OR INDEMNIFIED IN THE CASE OF, AND NOT BE
LIABLE FOR, ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT), REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY,
ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL.
 
SECTION 2.6.6.  Replacement of an Issuer.  Any Issuer may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuer and the successor Issuer.  The Administrative Agent shall notify
the Lenders of any such replacement of an Issuer.  At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuer pursuant to Section 3.3.  From
and after the effective date of any such replacement, (a) the successor Issuer
shall have all the rights and obligations of the replaced Issuer under this
Agreement with respect to Letters of Credit to be issued thereafter and (b)
references herein to the term “Issuer” shall be deemed to refer to such
successor or to any previous Issuers, or to such successor and all previous
Issuers, as the context shall require.  After the replacement of an Issuer
hereunder, the replaced Issuer shall remain a party hereto and shall continue to
have all the rights and obligations of the Issuer under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
 
SECTION 2.6.7.  Cash Collateral.  The Borrower shall Cash Collateralize all
Letter of Credit Outstandings to the extent required by the terms of this
Agreement, including without limitation, Sections 2.8.7, 3.1.1, 4.7, 7.1.4,
7.2.10, 8.2 and 8.3.  The Borrower hereby grants to the Administrative Agent,
for the benefit of the Issuers and the Lenders, a security interest in all cash
and deposit account balances provided in connection with such Cash
Collateralization and all proceeds of the foregoing.  Such cash and deposit
account balances shall be maintained in blocked, non-interest bearing deposit
accounts with (or on behalf of) the Administrative Agent, BNP Paribas and/or UBS
(as the case may be).  Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under Applicable Law, to reimburse the appropriate Issuer.
 
Credit Agreement (First Lien)
 
42

--------------------------------------------------------------------------------

 

SECTION 2.7.  Register; Notes.  The Register shall be maintained on the
following terms.
 
(a)  The Borrower hereby designates the Administrative Agent to serve as the
Borrower’s agent, solely for the purpose of this clause, to maintain a register
(the “Register”) on which the Administrative Agent will record each Lender’s
Commitments, the Loans made by each Lender and each repayment in respect of the
principal amount of the Loans, annexed to which the Administrative Agent shall
retain a copy of each Lender Assignment Agreement delivered to the
Administrative Agent pursuant to Section 10.11.  Failure to make any
recordation, or any error in such recordation, shall not affect any Obligor’s
Obligations.  The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person in whose name a Loan is registered as the owner thereof for
the purposes of all Loan Documents, notwithstanding notice or any provision
herein to the contrary.  Any assignment or transfer of a Commitment or the Loans
made pursuant hereto (other than an assignment made pursuant to Section 2.9
hereof) shall be registered in the Register only upon delivery to the
Administrative Agent of a Lender Assignment Agreement that has been executed by
the requisite parties pursuant to Section 10.11.  Each assignment of Revolving
Loans made pursuant to Section 2.9 shall be registered in the Register promptly
after the Purchasing Lender shall have paid for such assignment in accordance
with Section 2.9.  No assignment or transfer of a Lender’s Commitment or Loans
shall be effective unless such assignment or transfer shall have been recorded
in the Register by the Administrative Agent as provided in this Section.
 
(b)  The Borrower agrees that, upon the request of any Lender, the Borrower will
execute and deliver to such Lender a Note evidencing the Loans made by, and
payable to the order of, such Lender in a maximum principal amount equal to such
Lender’s Percentage (assuming for purposes of this sentence only that the Swing
Line Loan Commitment Amount is zero) of the applicable Commitment Amount.  The
Borrower hereby irrevocably authorizes each Lender to make (or cause to be made)
appropriate notations on the grid attached to such Lender’s Note (or on any
continuation of such grid), which notations, if made, shall evidence, inter
alia, the date of, the outstanding principal amount of, and the interest rate
and Interest Period applicable to the Loans evidenced thereby.  Such notations
shall, to the extent not inconsistent with notations made by the Administrative
Agent in the Register, be conclusive and binding on each Obligor absent manifest
error; provided that, the failure of any Lender to make any such notations shall
not limit or otherwise affect any Obligations of any Obligor.
 
SECTION 2.8.  Borrowing Base.
 
SECTION 2.8.1.  Initial Borrowing Base.  As of the Closing Date, the parties
hereto agree that the Borrowing Base shall be equal to $750,000,000 until such
time as the Borrowing Base is redetermined in accordance with this Agreement.
 
Credit Agreement (First Lien)
 
43

--------------------------------------------------------------------------------

 

SECTION 2.8.2.  Annual Scheduled Determinations of the Borrowing Base.  Promptly
after June 30 of each calendar year, commencing June 30, 2011, and in any event
prior to September 30, the Borrower shall furnish to the Administrative Agent
and the Lenders a Reserve Report in form and substance satisfactory to the
Administrative Agent, prepared by an Approved Engineer, which Reserve Report
shall be dated as of June 30 of such calendar year and shall set forth the
proven and producing oil and gas reserves attributable to the Oil and Gas
Properties owned directly by the Borrower and its Subsidiaries that the Borrower
wishes to include in the Borrowing Base and a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based on pricing assumptions
consistent with SEC reporting requirements at the time, together with additional
data concerning pricing, hedging, quantities and purchasers of production, and
other information and engineering and geological data as the Administrative
Agent or any Lender may reasonably request.  Within fifteen (15) days after
receipt of all such Reserve Report and information, the Administrative Agent
shall make an initial determination of the new Borrowing Base (the “Proposed
Borrowing Base”), and upon such initial determination shall promptly notify the
Lenders in writing of its initial determination of the Proposed Borrowing
Base.  Such initial determination made by the Administrative Agent shall be so
made by the Administrative Agent in the exercise of its sole discretion in
accordance with the Administrative Agent’s customary practices and standards for
oil and gas lending as they exist at the particular time. In no event shall the
Proposed Borrowing Base exceed the aggregate Loan Commitments of the
Lenders.  After having received notice of such proposal by the Administrative
Agent, each Lender shall have fifteen (15) days to agree or disagree with such
proposal.  If, at the end of such fifteen (15) days, any Lender that has not
communicated to the Administrative Agent its approval or disapproval, such
failure to respond shall be deemed to be an approval of the new or reaffirmed
Borrowing Base proposed by the Administrative Agent.  If the Required Lenders
fail to approve any such determination of the Proposed Borrowing Base made by
the Administrative Agent hereunder in such fifteen (15) day period, as the case
may be, then the Administrative Agent shall poll the Lenders to ascertain the
highest Proposed Borrowing Base then acceptable to the Required Lenders for
purposes of this Section 2.8.2 (it being understood that each Lender is deemed
to have agreed to any and all Borrowing Base amounts that are lower than the
amount actually agreed to by such Lender) and, subject to the last sentence of
this Section 2.8.2, such amount shall become the new Borrowing Base effective on
the date specified in this Section 2.8.  Upon agreement by the Administrative
Agent and the Required Lenders of the new Borrowing Base, the Administrative
Agent shall, by written notice to the Borrower and the Lenders, designate the
new Borrowing Base available to the Borrower.  Such designation shall be
effective as of the Business Day specified in such written notice (or, if no
effective date is specified in such written notice, the next Business Day
following delivery of such written notice) and such new Borrowing Base shall
remain in effect until the next determination or redetermination of the
Borrowing Base in accordance with this Agreement.  Anything herein contained to
the contrary notwithstanding, any determination or redetermination of the
Borrowing Base resulting in any increase of the Borrowing Base in effect
immediately prior to such determination or redetermination shall require the
approval of all the Lenders in their sole discretion in accordance with their
respective customary practices and standards for oil and gas lending as they
exist at the particular time.
 
Credit Agreement (First Lien)
 
44

--------------------------------------------------------------------------------

 

SECTION 2.8.3.  Semi-Annual Scheduled Determination of the Borrowing Base.  In
addition, promptly after December 31 of each calendar year, commencing December
31, 2011, and in any event prior to March 31 of each calendar year, the Borrower
will make available for review by the Administrative Agent a Reserve Report in
form and substance satisfactory to the Administrative Agent, prepared by the
Borrower’s petroleum engineers, which report shall be dated as of December 31 of
such calendar year and shall set forth the proven and producing oil and gas
reserves attributable to the Oil and Gas Properties owned directly by the
Borrower and its Subsidiaries that the Borrower wishes to include in the
Borrowing Base and a projection of the rate of production and future net income,
taxes, operating expenses and capital expenditures with respect thereto as of
such date, based on pricing assumptions consistent with SEC reporting
requirements at the time, together with additional data concerning pricing,
hedging, quantities and purchasers of production, and other information and
engineering and geological data as the Administrative Agent or any Lender may
reasonably request.  Within fifteen (15) days after receipt of all such Reserve
Reports and information (commencing with receipt of the Reserve Report dated
December 31, 2011), the Administrative Agent shall make an initial determination
of a Proposed Borrowing Base, and upon such initial determination shall promptly
notify the Lenders in writing of initial determination of the Proposed Borrowing
Base. Such initial determination shall be made in the same manner and be subject
to the same approvals as prescribed above with respect to the annual review, and
likewise the Administrative Agent shall communicate the results of such initial
determination to the Lenders.  After having received notice of such proposal by
the Administrative Agent, each Lender shall have fifteen (15) days to agree or
disagree with such proposal.  If, at the end of such fifteen (15) days, any
Lender has not communicated to the Administrative Agent its approval or
disapproval, such failure to respond shall be deemed to be an approval of the
new or reaffirmed Borrowing Base proposed by the Administrative Agent.  If the
Required Lenders fail to approve any such determination of the Proposed
Borrowing Base made by the Administrative Agent hereunder in such fifteen (15)
day period, then the Administrative Agent shall poll the Lenders to ascertain
the highest Proposed Borrowing Base then acceptable to the Required Lenders for
purposes of this Section 2.8.3 (it being understood that each Lender is deemed
to have agreed to any and all Borrowing Base amounts that are lower than the
amount actually agreed to by such Lender) and, subject to the last sentence of
this Section 2.8.3, such amount shall become the new Borrowing Base, effective
on the date specified in this Section 2.8.  Upon agreement by the Administrative
Agent and the Required Lenders of the amount of credit to be made available to
the Borrower hereunder, the Administrative Agent shall, by written notice to the
Borrower and the Lenders, designate the new Borrowing Base available to the
Borrower.  Such designation shall be effective as of the Business Day specified
in such written notice (or, if no effective date is specified in such written
notice, the next Business Day following delivery of such written notice) and
such new Borrowing Base shall remain in effect until the next determination or
redetermination of the Borrowing Base in accordance with this
Agreement.  Anything herein contained to the contrary notwithstanding, any
determination or redetermination of the Borrowing Base resulting in any increase
of the Borrowing Base in effect immediately prior to such determination or
redetermination shall require the approval of all the Lenders in their sole
discretion in accordance with their respective customary practices and standards
for oil and gas lending as they exist at the particular time.
 
SECTION 2.8.4.  Discretionary Determination of the Borrowing Base by the
Lenders. In addition to the foregoing scheduled annual and semi-annual
determinations of the Borrowing Base, the Required Lenders shall have the right
to redetermine the Borrowing Base at their sole discretion at any time and from
time to time but not more often than two (2) times every calendar year.  If the
Required Lenders shall elect to make a discretionary redetermination of the
Borrowing Base pursuant to the provisions of this Section 2.8.4, the Borrower
shall within thirty (30) days of receipt of a request therefor from the
Administrative Agent, deliver to the Administrative Agent a Reserve Report in
form and substance satisfactory to the Administrative Agent, prepared by the
Borrower’s petroleum engineers containing information similar to the Reserve
Reports delivered pursuant to Section 2.8.3, together with such updated
engineering, production, operating and other data as the Administrative Agent,
any Issuer or any Lender may reasonably request.  The Administrative Agent shall
have fifteen (15) days following receipt of such requested information to make
an initial redetermination of the Borrowing Base, and the Administrative Agent
and the Required Lenders shall approve and designate the new Borrowing Base in
accordance with the procedures and standards described in Section 2.8.2.
 
Credit Agreement (First Lien)
 
45

--------------------------------------------------------------------------------

 

SECTION 2.8.5.  Discretionary Determination of the Borrowing Base by the
Borrower. In addition to the foregoing determinations of the Borrowing Base, the
Borrower may request a redetermination of the Borrowing Base at any time and
from time to time but not more often than two (2) times every calendar year, by
delivering a written request to the Administrative Agent, together with (a) an
engineering fee in the aggregate amount of $2,500 for the account of the
Administrative Agent in immediately available funds, and (b) a Reserve Report in
form and substance satisfactory to the Administrative Agent, prepared by the
Borrower’s petroleum engineers containing information similar to the Reserve
Reports delivered pursuant to Section 2.8.3, together with such other updated
engineering, production, operating and other data as the Administrative Agent,
any Issuer or any Lender may reasonably request.  Each such discretionary
redetermination of the Borrowing Base shall be made in the same manner and in
accordance with the procedures and standards set forth above by adjusting the
Borrowing Base then in effect.  The Administrative Agent shall have fifteen (15)
days following receipt of such requested information to make an initial
redetermination of the Borrowing Base, and the Administrative Agent and the
Required Lenders shall approve and designate the new Borrowing Base in
accordance with the procedures and standards described in Section 2.8.2.
 
SECTION 2.8.6.  Other Redeterminations of Borrowing Base.  Notwithstanding
anything to the contrary contained herein, the Borrowing Base will also be
redetermined or adjusted in accordance with the provisions of Section 7.1.13 and
Section 7.2.10(e).  Anything herein contained to the contrary notwithstanding,
any determination or redetermination of the Borrowing Base resulting in any
increase of the Borrowing Base in effect immediately prior to such determination
or redetermination shall require the approval of all the Lenders in their sole
discretion in accordance with their respective customary practices and standards
for oil and gas lending as they exist at the particular time.
 
SECTION 2.8.7.  Mandatory Action When Loans and Letter of Credit Outstandings
Exceed the Borrowing Base.  In the event the sum of the aggregate unpaid
principal amount of the Loans plus the aggregate amount of the Letter of Credit
Outstandings of all Lenders shall, upon any determination or redetermination of
the Borrowing Base, be in excess of the Borrowing Base at such time, upon notice
thereof by the Administrative Agent to the Borrower, the Borrower shall
immediately make mandatory prepayments of principal on account of the Notes
together with accrued interest thereon, deposit Cash Collateral to secure the
Obligations, or both, in the amounts and on the dates set forth in Section 3.1.
 
SECTION 2.8.8.  General Provisions With Respect to the Borrowing
Base.  Notwithstanding anything herein the contrary, in the event that the
Borrower does not furnish all required Reserve Reports or other information in a
timely manner, the Agent and the Required Lenders may nonetheless designate the
Borrowing Base from time to time thereafter until the Administrative Agent and
the Lenders receive all such Reserve Reports and information, whereupon the
Administrative Agent and the Required Lenders or all Lenders, as applicable,
shall designate a new Borrowing Base in accordance with the general procedures
outlined in Section 2.8.2.
 
Credit Agreement (First Lien)
 
46

--------------------------------------------------------------------------------

 

SECTION 2.8.9.  Redetermination of the Swing Line Commitment Amount.  In
connection with any redetermination of the Borrowing Base pursuant hereto, the
Borrower may request the Swing Line Lender to increase or decrease the Swing
Line Commitment Amount and the Swing Line Lender shall have a right to agree to
any such increase or decrease in the Swing Line Loan Commitment Amount to an
amount determined in its sole discretion; provided, however, that such amount
shall not exceed at any time an amount equal to the least of (i) $30,000,000,
(ii) an amount equal to five percent (5%) of the Borrowing Base in effect at
such time and (iii) the aggregate Commitment of the Swing Line Lender hereunder
in effect at such time; provided that, if the amount of the Swing Line Loan
Commitment Amount proposed by the Swing Line Lender and the Borrower shall be
greater than five percent (5%) of the Borrowing Base determined pursuant hereto,
then such amount shall be reduced to an amount equal to five percent (5%) of the
Borrowing Base as so determined.  The Swing Line Lender and the Borrower shall
notify the Administrative Agent of the proposed amount of the Swing Line
Commitment Amount within five (5) days of receiving the Reserve Report when
delivered pursuant to Sections 2.8.2, 2.8.3, 2.8.4 and 2.8.5 hereof. If neither
the Swing Line Lender nor the Borrower sends such notice, the Swing Line
Commitment Amount shall remain at the same amount then in effect and subject to
the limitations provided herein.
 
SECTION 2.9.  Assignments as a Result of Change in Percentages.  In the event
that any Lender’s Percentage shall change at a time when there are outstanding
Revolving Loans as a result of a change in the Borrowing Base pursuant to
Section 2.8 hereof or a change in the Swing Line Loan Commitment Amount pursuant
to Section 2.2 or Section 2.8.9 or as a result of the Swing Line Lender’s giving
a notice of Mandatory Borrowing pursuant to Section 2.3.2, (i) the
Administrative Agent shall promptly notify each Lender of the change of its
Percentage, and the amount by which the outstanding Revolving Loans held by such
Lender are greater than or less than, as the case may be, its then changed
Percentage of all Revolving Loans, (ii) such Lender shall promptly, and in any
event within one (1) Business Day of receipt of such notice from the
Administrative Agent, purchase or sell, as the case may be, a portion of the
outstanding Revolving Loans held by it such that after giving effect to such
purchases and sales, each Lender shall hold an amount of the outstanding
Revolving Loans equal to its then Percentage of all Revolving Loans.  Each
Lender so purchasing outstanding Revolving Loans (each such Lender herein a
“Purchasing Lender”) shall promptly and in any event within one (1) Business Day
of the receipt of such notice from the Administrative Agent pay to the
Administrative Agent an amount equal to the amount by which the outstanding
Revolving Loans held by such Purchasing Lender is less than its then Percentage
of all then outstanding Revolving Loans and the Administrative Agent shall
promptly pay to each Lender so selling outstanding Revolving Loans (each such
Lender herein a “Selling Lender”) an amount equal to the amount by which the
outstanding Revolving Loans held by such Selling Lender is greater than its then
Percentage of all then outstanding Revolving Loans; provided, however, that the
Administrative Agent shall not be required to pay any Selling Lender until such
time as it has received all payments from each Purchasing Lender.  Each Selling
Lender upon written notice to the Borrower (with a copy to the Administrative
Agent) shall be entitled to reimbursement for any loss or expense as a result of
selling such Revolving Loans as provided in Section 4.3 hereof.  The purchases,
sales and assignments pursuant to this Section 2.9 shall occur automatically
effective upon payment by the Purchasing Lender to the Administrative Agent of
the amount provided in this Section 2.9 and shall not (i) require the consent or
approval of the Borrower, the Administrative Agent, any Lender or any Issuer,
(ii) require any Lender to execute and deliver a Lender Assignment Agreement,
(iii) require the payment of any fee to the Administrative Agent and (iv) be
required to be in any minimum amount.  Any Granting Lender that shall have
granted to any SPC all or any part of any outstanding Revolving Loan shall be
obligated to purchase an interest in outstanding Revolving Loans from Selling
Lenders pursuant to this Section 2.9 to the extent such SPC does not purchase
such interest in outstanding Revolving Loans as required by this Section 2.9.
 
Credit Agreement (First Lien)
 
47

--------------------------------------------------------------------------------

 

SECTION 2.10.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)  fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 3.3.1;
 
(b)  in the event that such Defaulting Lender shall fail to respond to any
request for any waiver, consent, amendment or modification requested hereunder
within twenty (20) days of written request from the Administrative Agent, such
Defaulting Lender shall be deemed to have consented or agreed to such requested
waiver, consent, amendment or modification, as the case may be, for purposes of
determining whether all Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 10.1);
 
(c)  if any Letter of Credit Outstandings exist at the time a Lender becomes a
Defaulting Lender then:
 
(i)  all or any part of such Letter of Credit Outstandings of such Defaulting
Lender shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Percentages but only to the extent that as a result thereof (x)
the sum of all Non-Defaulting Lenders’ Credit Exposure plus such Defaulting
Lender’s Letter of Credit Outstandings would not exceed an amount equal to the
Non-Defaulting Lenders’ Percentage of the lesser of (A) the existing Loan
Commitment Amount or (B) the Borrowing Base then in effect, (y) the sum of each
Non-Defaulting Lender’s Credit Exposure plus such Non-Defaulting Lender’s share
under this clause (i) of such Defaulting Lender’s Letter of Credit Outstandings
would not exceed an amount equal to such Non-Defaulting Lender’s Percentage of
the lesser of (A) the existing Loan Commitment Amount or (B) the Borrowing Base
then in effect and (z) the conditions set forth in Section 5.2 are satisfied at
such time; and
 
(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent Cash Collateralize such Defaulting Lender’s
Letter of Credit Outstandings (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.6.4(b) for so long as such Letter of Credit Outstandings are
outstanding; and
 
Credit Agreement (First Lien)
 
48

--------------------------------------------------------------------------------

 

(iii)  if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s Letter of Credit Outstandings pursuant to this Section 2.10(c), the
Borrower shall not be required to pay any fees in respect of the interest of
such Defaulting Lender pursuant to Section 3.3.4 with respect to such Defaulting
Lender’s Letter of Credit Outstandings during the period such Defaulting
Lender’s Letter of Credit Outstandings are Cash Collateralized; and
 
(iv)  if the Letter of Credit Outstandings of the Non-Defaulting Lenders are
reallocated pursuant to this Section 2.10(c), then the fees payable to the
Lenders pursuant to Section 3.3.1 and Section 3.3.4 shall be adjusted to give
effect to such reallocations in accordance with such Non-Defaulting Lenders’
Percentages;
 
(d)  so long as any Lender is a Defaulting Lender, no Issuer shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure will be 100% covered by the Commitments of the
Non-Defaulting Lenders and/or Cash Collateralized in accordance with this
Section 2.10(c) (and, if applicable, Section 2.6.4), and participating interests
in any such newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 2.10(c)(i) (and
Defaulting Lenders shall not participate therein); and
 
(e)  any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 4.8) shall,
in lieu of being distributed to such Defaulting Lender, subject to any
applicable requirements of law, be applied (i) first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts then owing by such
Defaulting Lender to any Lender, Issuer or Swing Line Lender hereunder, and
(iii) third, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction.
 
In the event that the Administrative Agent, the Borrower, the Swing Line Lender
and the Issuers each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Credit
Exposure of the Lenders shall be readjusted and reallocated to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans and participations in Letters of Credit of the
other Lenders as the Administrative shall determine may be necessary in order
for such Lender to hold such Loans and participations in Letters of Credit in
accordance with its applicable Percentage after giving effect to such
reallocation; provided that notwithstanding the foregoing, the Borrower must
comply with Section 2.6.4.
 
Credit Agreement (First Lien)
 
49

--------------------------------------------------------------------------------

 

ARTICLE 3
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
 
SECTION 3.1.  Repayments and Prepayments; Application.  The Borrower agrees that
the Loans shall be repaid and prepaid pursuant to the following terms.
 
SECTION 3.1.1.  Repayments and Prepayments.  The Borrower shall repay in full
the unpaid principal amount of each Loan upon the applicable Stated Maturity
Date therefor.  Prior thereto, payments and prepayments of the Loans shall or
may be made as set forth below.
 
(a)  From time to time on any Business Day, the Borrower may make a voluntary
prepayment, in whole or in part, of the outstanding principal amount of any
 
(i) Revolving Loans; provided that, (x) all such voluntary prepayments shall
require, in the case of Base Rate Loans at least the same Business Day’s prior
notice (such notice to be delivered before noon on such day), and in the case of
LIBO Rate Loans at least three Business Days’ prior notice (such notice to be
delivered before noon on such day), and in either case not more than five
Business Days’ prior irrevocable notice to the Administrative Agent (which
notice may be telephonic so long as such notice is confirmed in writing within
24 hours thereafter and such notice to be delivered before noon on such day);
and (y) all such voluntary partial prepayments shall be, in the case of LIBO
Rate Loans, in an aggregate minimum amount of $1,000,000 and an integral
multiple of $1,000,000 and, in the case of Base Rate Loans, in an aggregate
minimum amount of $1,000,000 and an integral multiple of $1,000,000 (unless such
prepayment is for the entire amount of all outstanding LIBO Rate Loans or Base
Rate Loans, as the case may be).  Each notice of prepayment sent pursuant to
this clause shall specify the prepayment date, the principal amount of each
Borrowing (or portion thereof) to be prepaid and the scheduled installment or
installments of principal to which such prepayment is to be applied.  Each such
notice shall be irrevocable and shall commit the Borrower to prepay such
Borrowing by the amount stated therein on the date stated therein; provided that
a notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities and funding thereunder, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. All prepayments under this clause (other than prepayments of Loans
that are Base Rate Loans that are not made in connection with the termination or
permanent reduction of the Loan Commitment) shall be accompanied by accrued and
unpaid interest on the principal amount to be prepaid to but excluding the date
of payment; and
 
(ii) Swing Line Loans; and at any time the Master Funding Account has excess
balances, the Swing Line Lender’s automated treasury management system will
automatically pay down the Swing Line Loans.
 
Credit Agreement (First Lien)
 
50

--------------------------------------------------------------------------------

 

(b)  On each date when, after giving effect to any termination or reduction of
the Commitments pursuant to Section 2.2, the sum of (i) the aggregate
outstanding principal amount of all Loans and (ii) the aggregate amount of all
Letter of Credit Outstandings exceeds the Revolving Loan Commitment Amount (as
it may be reduced from time to time pursuant to this Agreement), the Borrower
shall make a mandatory prepayment of Revolving Loans or Swing Line Loans (or
both) and, if necessary, Cash Collateralize all Letter of Credit Outstandings,
in an aggregate amount equal to such excess.
 
(c)  If at any time the sum of (i) the aggregate outstanding principal amount of
all Loans and (ii) the aggregate amount of all Letter of Credit Outstandings
exceeds the redetermined or adjusted Borrowing Base (a “Borrowing Base
Deficiency”), then the Borrower shall (A) prepay the Borrowings in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Borrowings as a result of a Letter of Credit Outstanding,
Cash Collateralize such Letter of Credit Outstanding, in an aggregate amount
equal to such excess.  The Borrower shall be obligated to make such prepayment
and/or deposit of cash collateral within forty-five (45) days following its
receipt of the written designation of the Borrowing Base in accordance with
Section 2.8 or the date the adjustment occurs (or earlier, if otherwise required
pursuant to Section 7.2.10(e)); provided that all payments required to be made
pursuant to this clause (c) must be made on or prior to the Termination Date.
 
(d)  Upon any adjustments to the Borrowing Base pursuant to Sections 7.1.13 and
7.2.10, if the sum of (A) the aggregate outstanding principal amount of all
Loans and (B) the aggregate amount of all Letter of Credit Outstandings exceeds
the redetermined or adjusted Borrowing Base, then the Borrower shall (i) prepay
the Borrowings in an aggregate principal amount equal to such excess, and (ii)
if any excess remains after prepaying all of the Borrowings as a result of a
Letter of Credit Outstanding, Cash Collateralize such Letter of Credit
Outstandings, in an aggregate amount equal to such excess.  The Borrower shall
be obligated to make such prepayment and/or deposit of cash collateral on the
date it or any Subsidiary receives cash proceeds as a result of any sale or
Disposition under Section 7.2.10; provided that all payments required to be made
pursuant to this clause (d)  must be made on or prior to the Termination Date.
 
(e)  Immediately upon any acceleration of the Stated Maturity Date of any Loans
pursuant to Section 8.2 or Section 8.3, the Borrower shall repay all the Loans,
unless, pursuant to Section 8.3, only a portion of all the Loans is so
accelerated (in which case the portion so accelerated shall be so repaid).
 
Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4, and shall be
accompanied by all interest then accrued and unpaid on the principal so prepaid.
 
SECTION 3.1.2.  Application.  Each prepayment or repayment of the principal of
the Loans shall be applied, to the extent of such prepayment or repayment,
first, to the principal amount thereof being maintained as Base Rate Loans and
the Swing Line Loans, and second, subject to the terms of Section 4.4, to the
principal amount thereof being maintained as LIBO Rate Loans, in each case in a
manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 4.4.
 
Credit Agreement (First Lien)
 
51

--------------------------------------------------------------------------------

 

SECTION 3.2.  Interest Provisions.  Interest on the outstanding principal amount
of the Loans shall accrue and be payable in accordance with the terms set forth
below.
 
SECTION 3.2.1.  Rates.  Subject to Section 2.3.2, pursuant to an appropriately
delivered Borrowing Request or Continuation/Conversion Notice, the Borrower may
elect that the Loans comprising a Borrowing accrue interest at a rate per annum:
 
(a)  on that portion maintained from time to time as a Base Rate Loan, equal to
the sum of the Alternate Base Rate, from time to time in effect plus the
Applicable Margin; provided that Swing Line Loans shall always accrue interest
at the Alternate Base Rate plus the then effective Applicable Margin for Base
Rate Loans; and
 
(b)  on that portion maintained as a LIBO Rate Loan, during each Interest Period
applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted) for
such Interest Period plus the Applicable Margin.
 
All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan.
 
SECTION 3.2.2.  Post-Default Rates.  After the date any Event of Default has
occurred and for so long as such Event of Default is continuing, the Borrower
shall pay, but only to the extent permitted by law, interest (after as well as
before judgment) on all outstanding Obligations at a rate per annum equal to the
following (the “Default Rate”) (a) in the case of principal on any Loan, subject
to Applicable Law, the rate of interest that otherwise would be applicable to
such Loan plus 2% per annum; and (b) in the case of overdue interest, fees, and
other monetary Obligations, the Base Rate from time to time in effect, plus the
Applicable Margin for Loans accruing interest at the Base Rate, plus a margin of
2% per annum.
 
SECTION 3.2.3.  Payment Dates.  Interest accrued on each Loan shall be payable,
without duplication:
 
(a)  on the Stated Maturity Date therefor;
 
(b)  on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid;
 
(c)  with respect to Base Rate Loans (including, without limitation, any Swing
Line Loans), on each Quarterly Payment Date occurring after the Effective Date;
 
(d)  with respect to LIBO Rate Loans, on the last day of each applicable
Interest Period (and, if such Interest Period shall exceed three months, on the
date occurring on each three-month interval occurring after the first day of
such Interest Period);
 
(e)  with respect to any Base Rate Loans converted into LIBO Rate Loans on a day
when interest would not otherwise have been payable pursuant to clause (c), on
the date of such conversion; and
 
Credit Agreement (First Lien)
 
52

--------------------------------------------------------------------------------

 

(f)  on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.
 
Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.
 
SECTION 3.3.  Fees.  The Borrower agrees to pay the fees set forth below.  All
such fees shall be non-refundable.
 
SECTION 3.3.1.  Commitment Fee.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender, for the period (including
any portion thereof when any of its Commitments are suspended by reason of the
Borrower’s inability to satisfy any condition of Article V) commencing on the
Effective Date and continuing through the Loan Commitment Termination Date, a
commitment fee in an amount equal to the Applicable Commitment Fee Margin, in
each case on such Lender’s Percentage of the sum of the average daily unused
portion of the Borrowing Base.  The Borrower further agrees to pay to the
Administrative Agent for the account of the Swing Line Lender, for the period
(including any portion thereof when any of its Commitments are suspended by
reason of the Borrower’s inability to satisfy any condition of Article V)
commencing on the Effective Date and continuing through the Loan Commitment
Termination Date, a commitment fee in an amount equal to the Applicable
Commitment Fee Margin, in each case on the sum of the average daily unused
portion of the Swing Line Commitment.  All commitment fees payable pursuant to
this Section shall be calculated on a year comprised of 360 days and payable by
the Borrower in arrears on the Effective Date and thereafter on each Quarterly
Payment Date, commencing with the first Quarterly Payment Date following the
Effective Date, and on the Loan Commitment Termination Date.
 
SECTION 3.3.2.  Lead Arrangers’ and Administrative Agent’s Fees.  The Borrower
agrees to pay to the Lead Arrangers and the Administrative Agent, for their
respective accounts, the fees in the amounts and on the dates set forth in the
Fee Letter.
 
SECTION 3.3.3.  Additional Upfront Fees.  In the event that, as a result of a
redetermination of the Borrowing Base, the Borrowing Base is increased to an
amount that is higher than the amount of the Borrowing Base for the Closing Date
specified in Section 2.8.1 (the “Base Amount”; and such higher amount herein the
“Designated Amount”), the Borrower agrees to pay to the Administrative Agent,
for the account of each Lender (other than any Defaulting Lender at such time;
provided, however, that if any such Defaulting Lender shall fund such additional
amounts, then such fee shall be payable to such Defaulting Lender in respect of
the additional amounts so funded), an upfront fee in an amount to be agreed upon
between the Borrower and the Administrative Agent, according to such Lender’s
Percentage of the difference between the Designated Amount and the Base Amount;
provided, however, that solely for purposes of calculating the upfront fee
pursuant to this Section 3.3.3, upon payment of such upfront fee and for
purposes of future upfront fees pursuant to this Section 3.3.3, the Base Amount
shall be increased to be equal to the last Designated Amount for which an
upfront fee has been paid hereunder.
 
Credit Agreement (First Lien)
 
53

--------------------------------------------------------------------------------

 

SECTION 3.3.4.  Letter of Credit Fee.  The Borrower agrees to pay to the
Administrative Agent, for the pro rata account of the applicable Issuer and each
Lender, a Letter of Credit fee in a per annum amount equal to the then effective
Applicable Margin for Loans maintained as LIBO Rate Loans, multiplied by the
Stated Amount of each such Letter of Credit, such fees being payable quarterly
in arrears on each Quarterly Payment Date following the date of issuance of each
Letter of Credit and on the Loan Commitment Termination Date.
 
SECTION 3.3.5.  Letter of Credit Issuance Fee.  The Borrower agrees to pay to
each Issuer for its own account an issuance fee for each Letter of Credit issued
by such Issuer equal to 0.25% per annum of the Stated Amount of such Letter of
Credit.  Such fee shall be payable by the Borrower on the date of issuance (and
renewal or extension, as applicable) of such Letter of Credit.  The Borrower
also agrees to pay such Issuer’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder, which fees shall be payable to such Issuer within ten (10)
days after demand.
 
ARTICLE 4
CERTAIN LIBO RATE AND OTHER PROVISIONS
 
SECTION 4.1.  LIBO Rate Lending Unlawful.  If any Lender shall determine (which
determination shall, upon notice thereof to the Borrower and the Administrative
Agent, be conclusive and binding on the Borrower) that the introduction of or
any change in or in the interpretation of any law makes it unlawful, or any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert any Loan into, a LIBO Rate Loan, the
obligations of such Lender to make, continue or convert any such LIBO Rate Loan
shall, upon such determination, forthwith be suspended until such Lender shall
notify the Administrative Agent that the circumstances causing such suspension
no longer exist, and all outstanding LIBO Rate Loans payable to such Lender
shall automatically convert into Base Rate Loans at the end of the then current
Interest Periods with respect thereto or sooner, if required by such law or
assertion.
 
SECTION 4.2.  Inability to Determine Rates.  If the Administrative Agent or the
Required Lenders shall have determined that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such LIBO Rate Loan; (b) adequate and reasonable
means do not exist for determining the LIBO Rate for any requested Interest
Period with respect to a proposed LIBO Rate Loan; or (c) the LIBO Rate or LIBO
Rate (Reserve Adjusted) for any requested Interest Period with respect to a
proposed LIBO Rate Loan does not adequately and fairly reflect the cost of
funding such LIBO Rate Loan, then the Administrative Agent will promptly so
notify the Borrower and each Lender.  Thereafter, until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice, the
obligation of the Lenders to make or continue (or convert any Base Rate Loans
into) LIBO Rate Loans shall be suspended, and any pending Borrowing Request or
Continuation/Conversion Notice requesting the  making or continuation of (or
conversion of Base Rate Loans into) LIBO Rate Loans will be deemed to have been
converted into a Borrowing Request or Continuation/Conversion Notice with
respect to Base Rate Loans in the amount specified therein.
 
Credit Agreement (First Lien)
 
54

--------------------------------------------------------------------------------

 

SECTION 4.3.  Increased LIBO Rate Loan Costs, etc.  The Borrower agrees to
reimburse each Lender and each Issuer for any increase in the cost to such
Lender or Issuer of, or any reduction in the amount of any sum receivable by
such Secured Party in respect of, such Secured Party’s Commitments and the
making of Credit Extensions hereunder (including the making, continuing or
maintaining (or of its obligation to make or continue) any Loans as, or of
converting (or of its obligation to convert) any Loans into, LIBO Rate Loans)
that arise in connection with any change in, or the introduction, adoption,
effectiveness, interpretation, reinterpretation or phase in after the Closing
Date of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any Governmental Authority;
provided, however, that any such changes with respect to increased capital costs
and Taxes shall be subject to (including the rights of the Borrower in respect
thereof) and governed by the terms of Sections 4.5 and 4.6, respectively.  Each
affected Secured Party shall promptly notify the Administrative Agent and the
Borrower in writing of the occurrence of any such event, stating the reasons
therefor and the additional amount required fully to compensate such Secured
Party for such increased cost or reduced amount.  Such additional amounts shall
be payable by the Borrower directly to such Secured Party within five days of
its receipt of such notice, and such notice shall, in the absence of manifest
error, be conclusive and binding on the Borrower.
 
SECTION 4.4.  Funding Losses.  In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make or
continue any portion of the principal amount of any Loan as, or to convert any
portion of the principal amount of any Loan into, a LIBO Rate Loan) as a result
of
 
(a)  any conversion or repayment or prepayment of the principal amount of any
LIBO Rate Loan on a date other than the scheduled last day of the Interest
Period applicable thereto, whether pursuant to Article III or otherwise;
 
(b)  any Loans not being made as LIBO Rate Loans in accordance with the
Borrowing Request therefor;
 
(c)  any Loans not being continued as, or converted into, LIBO Rate Loans in
accordance with the Continuation/Conversion Notice therefor;
 
(d)  any LIBO Rate Loans not being prepaid in accordance with any notice
delivered pursuant to clause (a) of Section 3.1.1 (as a result of a revocation
of such notice or as a result of such payment not being made); or
 
(e)  any sale of an interest in outstanding Revolving Loans pursuant to Section
2.9;
 
then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five (5) days of its receipt
thereof, pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or
expense.  Such written notice shall, in the absence of manifest error, be
conclusive and binding on the Borrower.
 
Credit Agreement (First Lien)
 
55

--------------------------------------------------------------------------------

 

SECTION 4.5.  Increased Capital Costs.  If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any Governmental Authority (“Change in Law”) affects
or would affect the amount of capital required or expected to be maintained by
any Secured Party or any Person controlling such Secured Party, and such Secured
Party determines (in good faith but in its sole and absolute discretion) that
the rate of return on its or such controlling Person’s capital as a consequence
of the Commitments or the Credit Extensions made, or the Letters of Credit
participated in, by such Secured Party is reduced to a level below that which
such Secured Party or such controlling Person could have achieved but for the
occurrence of any such Change in Law, then upon notice from time to time by such
Secured Party to the Borrower, the Borrower shall within five days following
receipt of such notice pay directly to such Secured Party additional amounts
sufficient to compensate such Secured Party or such controlling Person for such
reduction in rate of return; provided, that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by any Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a Change in Law, regardless of the date enacted,
adopted or issued. A statement of such Secured Party as to any such additional
amount or amounts shall, in the absence of manifest error, be conclusive and
binding on the Borrower.  In determining such amount, such Secured Party may use
any method of averaging and attribution that it (in its sole and absolute
discretion) shall deem applicable.
 
SECTION 4.6.  Taxes.  The Borrower covenants and agrees as follows with respect
to Taxes.
 
(a)  Any and all payments by the Borrower and each other Obligor under each Loan
Document shall be made without setoff, counterclaim or other defense, and free
and clear of, and without deduction or withholding for or on account of, any
Taxes.  In the event that any Taxes are imposed and required to be deducted or
withheld from any payment required to be made to or on behalf of any Secured
Party under any Loan Document, then:
 
(i)  subject to clause (f), if such Taxes are Non-Excluded Taxes, the Borrower
and each Obligor shall increase the amount of such payment so that each Secured
Party receives an amount sufficient to put it and its Tax Related Persons in the
same after-Tax position they would have been in, after withholding and deduction
and payment of all Taxes (including income Taxes) had no such deduction or
withholding been made; and
 
(ii)  the Borrower or the Administrative Agent (as applicable) shall withhold
the full amount of such Taxes from such payment (as increased pursuant to clause
(a)(i)) and shall pay such amount to the Governmental Authority imposing such
Taxes in accordance with Applicable Law.


Credit Agreement (First Lien)
 
56

--------------------------------------------------------------------------------

 
 
(b)  In addition, the Borrower shall pay all Other Taxes imposed to the relevant
Governmental Authority imposing such Other Taxes in accordance with Applicable
Law.
 
(c)  As promptly as practicable after the payment of any Taxes that the Borrower
is required to pay on account of any payment made or required to be made under
any Loan Document, and in any event within 45 days of any such payment being
due, the Borrower shall furnish to the Administrative Agent an official receipt
(or a certified copy thereof) or other proof of payment satisfactory to the
Administrative Agent, acting reasonably, evidencing the payment of such Taxes or
Other Taxes.  The Administrative Agent shall make copies thereof available to
any Lender upon request therefor.
 
(d)  Subject to clause (f), the Borrower shall indemnify each Secured Party for
any Non-Excluded Taxes and Other Taxes levied, imposed or assessed on (and
whether or not paid directly by) such Secured Party whether or not such
Non-Excluded Taxes or Other Taxes are correctly or legally asserted by the
relevant Governmental Authority.  In addition, the Borrower shall indemnify each
Secured Party for any Taxes that may become payable by such Secured Party or its
Tax Related Persons as a result of indemnification payments (net of any
reduction in Taxes resulting from the losses being indemnified) or as a result
of any failure of the Borrower to pay any Taxes when due to the appropriate
Governmental Authority or to deliver to the Administrative Agent, pursuant to
clause (c), documentation evidencing the payment of Taxes or Other Taxes.  With
respect to indemnification for Non-Excluded Taxes and Other Taxes actually paid
by any Secured Party or the indemnification provided in the immediately
preceding sentence, such indemnification shall be made within 30 days after the
date such Secured Party makes written demand therefor.  The Borrower and each
other Obligor acknowledges that any payment made to any Secured Party or to any
Governmental Authority in respect of the indemnification obligations of the
Borrower or other Obligor provided in this clause shall constitute a payment in
respect of which the provisions of clause (a) and this clause shall apply.
 
Credit Agreement (First Lien)
 
57

--------------------------------------------------------------------------------

 

(e)  Each Non-U.S. Lender making Loans to the Borrower, on or prior to the date
on which such Non-U.S. Lender becomes a Lender hereunder (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only for so long as such non-U.S. Lender is legally entitled to do so), shall
deliver to the Borrower and the Administrative Agent either (i) two duly
completed copies of either (x) Internal Revenue Service Form W-8BEN or W-8IMY
claiming eligibility of the Non-U.S. Lender for benefits of an income tax treaty
to which the United States is a party or (y) Internal Revenue Service Form
W-8ECI, or in either case an applicable successor form; (ii) in the case of a
Non-U.S. Lender that is not legally entitled to deliver either form listed in
clause (e)(i), (x) a certificate to the effect that such Non-U.S. Lender is not
(A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (C) a controlled foreign corporation receiving interest from a
related person within the meaning of Section 881(c)(3)(C) of the Code (referred
to as an “Exemption Certificate”) and (y) two duly completed copies of Internal
Revenue Service Form W-8BEN, W-8EXP, W-8ECI or W-8IMY, as appropriate, or
applicable successor form, or (iii) in the case of a Lender that is not a
Non-U.S. Lender, two duly completed copies of Internal Revenue Service form W-9
or applicable successor form.  Each Lender, Eligible Assignee or Participant, as
the case may be, agrees to promptly notify the Borrower and the Administrative
Agent of any change in circumstances that would modify or render invalid any
claimed exemption or reduction.  In addition, each Lender, Eligible Assignee or
Participant, as the case may be, shall timely deliver to the Borrower and the
Administrative Agent two further copies of such Form W-8BEN, W-8EXP, W-8IMY,
W-8ECI or W-9 or successor forms on or before the date that any previously
executed form expires or becomes obsolete, or after the occurrence of any event
requiring a change in the most recent form delivered by such Person to the
Borrower.  In addition to the foregoing, each Non-U.S. Lender shall deliver to
the Administrative Agent and the Borrower any documents as shall be prescribed
by Applicable Law or otherwise reasonably requested to demonstrate that payments
to such Lender under this Agreement and the other Loan Documents are exempt from
any United States federal withholding tax imposed pursuant to FATCA, to the
extent applicable.  Notwithstanding anything to the contrary, neither the
Borrower nor the Administrative Agent shall be required to pay additional
amounts or indemnify any Lender with respect to any withholding taxes imposed by
reason of FATCA.
 
(f)  The Borrower shall not be obligated to pay any additional amounts to any
Lender pursuant to clause (a)(i), or to indemnify any Lender pursuant to clause
(d), in respect of United States federal withholding taxes to the extent imposed
as a result of (i) the failure of such Lender to deliver to the Borrower the
form or forms and/or an Exemption Certificate, as applicable to such Lender,
pursuant to clause (e), (ii) such form or forms and/or Exemption Certificate not
establishing a complete exemption from U.S. federal withholding tax or the
information or certifications made therein by the Lender being untrue or
inaccurate on the date delivered in any material respect, or (iii) the Lender
designating a successor lending office at which it maintains its Loans that has
the effect of causing such Lender to become obligated for tax payments in excess
of those in effect immediately prior to such designation; provided that, the
Borrower shall be obligated to pay additional amounts to any such Lender
pursuant to clause (a)(i), and to indemnify any such Lender pursuant to clause
(d), in respect of United States federal withholding taxes if (i) any such
failure to deliver a form or forms or an Exemption Certificate or the failure of
such form or forms or Exemption Certificate to establish a complete exemption
from U.S. federal withholding tax or inaccuracy or untruth contained therein
resulted from a change in any applicable statute, treaty, regulation or other
Applicable Law or any interpretation of any of the foregoing occurring after the
Closing Date, which change rendered such Lender no longer legally entitled to
deliver such form or forms or Exemption Certificate or otherwise ineligible for
a complete exemption from U.S. federal withholding tax, or rendered the
information or certifications made in such form or forms or Exemption
Certificate untrue or inaccurate in a material respect, (ii) the redesignation
of the Lender’s lending office was made at the request of the Borrower or (iii)
the obligation to pay any additional amounts to any such Lender pursuant to
clause (a)(i) or to indemnify any such Lender pursuant to clause (d) is with
respect to an Assignee Lender that becomes an Assignee Lender as a result of an
assignment made at the request of the Borrower.
 
Credit Agreement (First Lien)
 
58

--------------------------------------------------------------------------------

 
 
(g)  If any Lender makes a demand upon the Borrower for amounts pursuant to
Section 4.5 or this Section 4.6 (and the payment of such amounts are, and are
likely to continue to be, materially more onerous in the reasonable judgment of
the Borrower than with respect to the other Lenders) or becomes a Defaulting
Lender (in each case, an “Affected Lender”), the Borrower may, within 30 days of
receipt by the Borrower of such demand, give notice (a “Replacement Notice”) in
writing to the Administrative Agent and such Affected Lender of its intention to
cause such Affected Lender to sell all of its Loans, Commitments and/or Notes to
an Eligible Assignee (a “Replacement Lender”) designated in such Replacement
Notice; provided, however, that no Replacement Notice may be given by the
Borrower and no Lender may be replaced pursuant to this clause (g) if (i) such
replacement conflicts with any Applicable Law or regulation, (ii) any Event of
Default shall have occurred and be continuing at the time of such replacement or
(iii) prior to any such replacement, such Affected Lender shall have taken any
necessary action under Section 4.5 or Section 4.6 (as applicable) so as to
eliminate the continued need for payment of amounts owing pursuant to Section
4.5 or Section 4.6 (as the case may be) or shall have waived its right to
payment of the specific amounts that give rise or would give rise to such
Replacement Notice or ceases to be a Defaulting Lender pursuant to Section 2.10
(it being understood for sake of clarity that the Affected Lender shall be under
no obligation to waive such rights to payment and that such Affected Lender, if
it is replaced in accordance with this clause (g), shall be entitled to be
reimbursed for all breakage losses in connection with such replacement).  If the
Administrative Agent shall, in the exercise of its reasonable discretion and
within 30 days of its receipt of such Replacement Notice, notify the Borrower
and such Affected Lender in writing that the Replacement Lender is satisfactory
to the Administrative Agent (such consent not being required where the
Replacement Lender is already a Lender or an Affiliate of a Lender), then such
Affected Lender shall, subject to the payment of any amounts due pursuant to
Section 4.4, assign, in accordance with Section 10.11, all of its Commitments,
Loans, Notes (if any), and other rights and obligations under this Agreement and
all other Loan Documents (including Reimbursement Obligations, if applicable)
designated in the replacement notice to such Replacement Lender; provided,
however, that (A) such assignment shall be without recourse, representation or
warranty and shall be on terms and conditions reasonably satisfactory to such
Affected Lender and such Replacement Lender, (B) the purchase price paid by such
Replacement Lender shall be in the amount of such Affected Lender’s Loans
designated in the Replacement Notice, and/or its Percentage of outstanding
Reimbursement Obligations, as applicable, together with all accrued and unpaid
interest and fees in respect thereof, plus all other amounts (including the
amounts demanded and unreimbursed under Section 4.5 and Section 4.6) and
including any call premiums, owing to such Affected Lender hereunder and (C) the
Borrower shall pay to the Affected Lender and the Administrative Agent all
reasonable out-of-pocket expenses incurred by the Affected Lender and the
Administrative Agent in connection with such assignment and assumption
(including the processing fees described in Section 10.11).  Upon the effective
date of an assignment described above, the Replacement Lender shall become a
“Lender” for all purposes under the Loan Documents.  Each Lender hereby grants
to the Administrative Agent an irrevocable power of attorney (which power is
coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any assignment agreement necessary to effectuate any assignment of
such Lender’s interests hereunder in the circumstances contemplated by this
Section.
 
Credit Agreement (First Lien)
 
59

--------------------------------------------------------------------------------

 
 
SECTION 4.7.  Payments, Computations; Proceeds of Collateral, etc.  (a)  Unless
otherwise expressly provided in a Loan Document, all payments required to be
made by the Borrower pursuant to each Loan Document shall be made by the
Borrower to the Administrative Agent for the pro rata account of the Secured
Parties entitled to receive such payment.  All payments shall be made without
setoff, deduction or counterclaim not later than 11:00 a.m. on the date due in
same day or immediately available funds to such account as the Administrative
Agent shall specify from time to time by notice to the Borrower.  Funds received
after that time shall be deemed to have been received by the Administrative
Agent on the next succeeding Business Day.  The Administrative Agent shall
promptly remit in same day funds to each Secured Party its share, if any, of
such payments received by the Administrative Agent for the account of such
Secured Party.  All interest (including interest on LIBO Rate Loans) and fees
(including all fees in respect of Letters of Credit) shall be computed on the
basis of the actual number of days (including the first day but excluding the
last day) occurring during the period for which such interest or fee is payable
over a year comprised of 360 days (or, in the case of interest on a Base Rate
Loan (calculated at other than the Federal Funds Rate), 365 days or, if
appropriate, 366 days).  Payments due on other than a Business Day shall (except
as otherwise required by clause (b) of the proviso in the definition of
“Interest Period”) be made on the next succeeding Business Day and such
extension of time shall be included in computing interest and fees in connection
with that payment.
 
(b)  After the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and upon direction from the Required Lenders, shall,
apply all amounts received under the Loan Documents (including from the proceeds
of collateral securing the Obligations) or under Applicable Law upon receipt
thereof to the Obligations as follows: (i) first, to the payment of all
Obligations in respect of fees, expense reimbursements, indemnities and other
amounts owing to the Administrative Agent, in its capacity as the Administrative
Agent (including the fees and expenses of counsel to the Administrative Agent),
(ii) second, after payment in full in cash of the amounts specified in
clause (b)(i), to the ratable payment of all interest (including interest
accruing (or which would accrue) after the commencement of a proceeding in
bankruptcy, insolvency or similar law, whether or not permitted as a claim under
such law) and fees owing under the Loan Documents, and all costs and expenses
owing to the Secured Parties pursuant to the terms of the Loan Documents, until
paid in full in cash, (iii) third, after payment in full in cash of the amounts
specified in clauses (b)(i) and (b)(ii), to the ratable payment of the principal
amount of the Loans then outstanding, the aggregate Reimbursement Obligations
then owing, the Cash Collateralization for contingent liabilities under Letter
of Credit Outstandings and the net credit exposure owing to Secured Parties
under Hedging Agreements, (iv) fourth, after payment in full in cash of the
amounts specified in clauses (b)(i) through (b)(iii), to the ratable payment of
all other Obligations owing to the Secured Parties, and (v) fifth, after payment
in full in cash of the amounts specified in clauses (b)(i) through (b)(iv), and
following the Termination Date, to each applicable Obligor or any other Person
lawfully entitled to receive such surplus.  For purposes of clause (b)(iii), the
“net credit exposure” at any time of any Secured Party with respect to a Hedging
Agreement to which such Secured Party is a party shall be determined at such
time in accordance with the customary methods of calculating net credit exposure
under similar arrangements by the counterparty to such arrangements, taking into
account potential interest rate (or, if applicable, currency) movements and the
respective termination provisions and notional principal amount and term of such
Hedging Agreement.
 
Credit Agreement (First Lien)
 
60

--------------------------------------------------------------------------------

 
 
SECTION 4.8.  Sharing of Payments.  If any Secured Party shall obtain any
payment or other recovery (whether voluntary, involuntary, by application of
setoff or otherwise) on account of any Credit Extension or Reimbursement
Obligation (other than payments for Swing Line Loans or pursuant to the terms of
Sections 4.3, 4.4, 4.5 or 4.6) in excess of its pro rata share of payments
obtained by all Secured Parties (other than payments for Swing Line Loans), such
Secured Party shall purchase from the other Secured Parties such participations
in Credit Extensions made by them as shall be necessary to cause such purchasing
Secured Party to share the excess payment or other recovery ratably (to the
extent such other Secured Parties were entitled to receive a portion of such
payment or recovery) with each of them; provided that, if all or any portion of
the excess payment or other recovery is thereafter recovered from such
purchasing Secured Party, the purchase shall be rescinded and each Secured Party
that has sold a participation to the purchasing Secured Party shall repay to the
purchasing Secured Party the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Secured Party’s ratable
share (according to the proportion of (a) the amount of such selling Secured
Party’s required repayment to the purchasing Secured Party to (b) total amount
so recovered from the purchasing Secured Party) of any interest or other amount
paid or payable by the purchasing Secured Party in respect of the total amount
so recovered.  The Borrower agrees that any Secured Party purchasing a
participation from another Secured Party pursuant to this Section may, to the
fullest extent permitted by law, exercise all its rights of payment (including
pursuant to Section 4.9) with respect to such participation as fully as if such
Secured Party were the direct creditor of the Borrower in the amount of such
participation.  If under any applicable bankruptcy, insolvency or other similar
law any Secured Party receives a secured claim in lieu of a setoff to which this
Section applies, such Secured Party shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Secured Parties entitled under this Section to share in the
benefits of any recovery on such secured claim.
 
SECTION 4.9.  Setoff.  Each Secured Party shall, upon the occurrence and during
the continuance of any Default described in clauses (b) through (d) of Section
8.1.9 or, with the consent of the Required Lenders, upon the occurrence and
during the continuance of any other Event of Default, have the right to
appropriate and apply to the payment of the Obligations owing to it (whether or
not then due), and (as security for such Obligations) the Borrower hereby grants
to each Secured Party a continuing security interest in, any and all balances,
credits, deposits, accounts or moneys of the Borrower then or thereafter
maintained with such Secured Party; provided that, any such appropriation and
application shall be subject to the provisions of Section 4.8.  Each Secured
Party agrees promptly to notify the Borrower and the Administrative Agent after
any such appropriation and application made by such Secured Party; provided
that, the failure to give such notice shall not affect the validity of such
setoff and application.  The rights of each Secured Party under this Section are
in addition to other rights and remedies (including other rights of setoff under
Applicable Law or otherwise) which such Secured Party may have.
 
Credit Agreement (First Lien)
 
61

--------------------------------------------------------------------------------

 
 
ARTICLE 5
CONDITIONS TO CREDIT EXTENSIONS
 
SECTION 5.1.  Initial Credit Extension.  The obligations of the Lenders and, if
applicable, any Issuer to make the initial Credit Extension (including as
constituted by the continuation of the Existing Loans as Loans hereunder) shall
be subject to the prior or concurrent satisfaction (or waiver by the Required
Lenders) of each of the conditions precedent set forth in this Article 5.
 
SECTION 5.1.1.  Credit Agreement.  The Administrative Agent (or its counsel)
shall have received from each party hereto (or intended to become a party
hereto) either (a) a counterpart of this Agreement signed on behalf of such
party or (b) written evidence satisfactory to the Administrative Agent (which
may include facsimile or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
 
SECTION 5.1.2.  Secretaries’ Certificates, etc.  The Administrative Agent shall
have received from each Obligor, as applicable, (a) a copy of a good standing
certificate, dated a date reasonably close to the Closing Date, for such Obligor
from the jurisdiction in which such Obligor is organized and each other
jurisdiction in which such Obligor is qualified to do business and (b) a
certificate, dated as of the Closing Date, duly executed and delivered by such
Obligor’s Secretary or Assistant Secretary, managing member or general partner,
as applicable, as to
 
(i)  resolutions of such Obligor’s Board of Directors (or other managing body,
in the case of an Obligor that is not a corporation) then in full force and
effect authorizing, to the extent relevant, all aspects of the transactions
contemplated by the Loan Documents applicable to such Obligor and the execution,
delivery and performance of each Loan Document to be executed by such Obligor
and the transactions contemplated hereby and thereby;
 
(ii)  the incumbency and signatures of those of its officers, managers, managing
member or general partner (or officers or managers of its managing member or
general partner), as applicable, authorized to act with respect to each Loan
Document to be executed by such Obligor; and
 
(iii)  the Organic Documents of such Obligor and the full force and validity
thereof;
 
upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary,
managing member or general partner (or Secretary or Assistant Secretary of the
managing member or general partner), as applicable, of any such Obligor
canceling or amending the prior certificate of such Obligor.
 
Credit Agreement (First Lien)
 
62

--------------------------------------------------------------------------------

 

SECTION 5.1.3.  Closing Date Certificate.  The Administrative Agent shall have
received the Closing Date Certificate, dated as of the Closing Date and duly
executed and delivered by an Authorized Officer of Intermediate Holdco and the
Borrower, in which certificate such Obligors shall agree and acknowledge that
the statements made therein shall be deemed to be true and correct
representations and warranties of Intermediate Holdco and the Borrower as of
such date, and, at the time each such certificate is delivered, such statements
shall in fact be true and correct.  All documents and agreements required to be
appended to the Closing Date Certificate shall be in form and substance
satisfactory to the Administrative Agent, shall have been executed and delivered
by the requisite parties, and shall be in full force and effect.
 
SECTION 5.1.4.  Consents, Licenses, Permits and Approvals.  The Administrative
Agent shall have received a certificate of an Authorized Officer of each Obligor
dated as of the Closing Date either (i) attaching copies of all consents,
licenses and approvals required in connection with the execution, delivery and
performance by such Obligor and the validity against such Obligor of the Loan
Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (ii) stating that no such consents,
licenses or approvals are so required (except as have already been obtained by
the appropriate Obligor).
 
SECTION 5.1.5.  [Reserved].
 
SECTION 5.1.6.  [Reserved].
 
SECTION 5.1.7.  Delivery of Notes.  The Administrative Agent shall have
received, for the account of each Lender that has requested a Note, a Note
payable to the order of such Lender duly executed and delivered by an Authorized
Officer of the Borrower.
 
SECTION 5.1.8.  Financial Information.  The Administrative Agent shall have
received:
 
(a)  a consolidated balance sheet of the Borrower as of December 31, 2010, which
balance sheet shall not be materially inconsistent with the information
previously provided to the Administrative Agent and shall be in form and
substance reasonably acceptable to the Administrative Agent; and
 
(b)  the annual financial and operational projections for the Borrower, by
month, for the twelve month period immediately following the Closing Date
prepared in good faith based on available information and estimates determined
to be reasonable at the time such projections were prepared.
 
SECTION 5.1.9.  Initial Reserve Report.  The Lenders shall have received the
Initial Reserve Report.
 
SECTION 5.1.10.  Formation of EXXI Insurance.  The Administrative Agent shall
have received evidence of the formation of EXXI Insurance as an insurance
company formed under the laws of Bermuda. EXXI Insurance shall have been
initially capitalized by Parent (directly or indirectly) using funds not made
available by or from Borrower and its Subsidiaries.
 
SECTION 5.1.11.  Solvency, etc.  The Administrative Agent shall have received a
solvency certificate duly executed and delivered by the chief financial or
accounting Authorized Officer of each Obligor, dated as of the Closing Date,
substantially in the form of Exhibit J or otherwise in form and substance
satisfactory to the Administrative Agent.
 
Credit Agreement (First Lien)
 
63

--------------------------------------------------------------------------------

 
 
SECTION 5.1.12.  Guarantees.  The Administrative Agent shall have received, with
counterparts for each Lender, each Guaranty, dated as of the Closing Date, duly
executed and delivered by an Authorized Officer of Intermediate Holdco and each
Subsidiary, as applicable.
 
SECTION 5.1.13.  Security Agreements.  The Administrative Agent shall have
received, with counterparts for each Lender, executed counterparts of the
Security Agreement, each dated as of the Closing Date, duly executed and
delivered by the Borrower, Intermediate Holdco and each Subsidiary of the
Borrower, together with:
 
(a)  certificates (in the case of Capital Securities that are certificated
securities (as defined in the UCC)) evidencing all of the issued and outstanding
Capital Securities owned by each Obligor in its U.S. Subsidiaries directly owned
by such Obligor, which certificates in each case shall be accompanied by undated
instruments of transfer duly executed in blank, or, if any Capital Securities
are uncertificated securities (as defined in the UCC), confirmation and evidence
satisfactory to the Administrative Agent that the security interest therein has
been transferred to and perfected by the Administrative Agent for the benefit of
the Secured Parties in accordance with Articles 8 and 9 of the UCC and all laws
otherwise applicable to the perfection of the pledge of such Capital Securities;
 
(b)  Uniform Commercial Code Form UCC-1 financing statements and Uniform
Commercial Code Form UCC-3 amendment or continuation statements (“Filing
Statements”), as appropriate, suitable in form for naming Intermediate Holdco,
the Borrower, and each Subsidiary Guarantor as a debtor and the Administrative
Agent as the secured party, or other similar instruments or documents to be
filed under the UCC of all jurisdictions as may be necessary or, in the opinion
of the Administrative Agent, desirable to perfect the security interests of the
Administrative Agent pursuant to such Security Agreement; and
 
(c)  Uniform Commercial Code Form UCC-3 termination statements, if any,
necessary to release all Liens and other rights of any Person in any collateral
described in any Security Agreement previously granted by any Person, together
with such other Uniform Commercial Code UCC-3 termination statements as the
Administrative Agent may reasonably request from such Obligors.
 
SECTION 5.1.14.  UCC Searches.  The Administrative Agent shall have received
certified copies of UCC Requests for Information or Copies (Form UCC-11) or a
similar search report, dated a date reasonably near to the Closing Date, listing
all effective financing statements that name any Obligor (under its present name
and any previous names) as the debtor, together with copies of such financing
statements (none of which shall, except with respect to Liens permitted by
Section 7.2.3.), evidence a Lien on any collateral described in any Loan
Document).
 
Credit Agreement (First Lien)
 
64

--------------------------------------------------------------------------------

 

SECTION 5.1.15.  Insurance.  The Administrative Agent shall have received (a) a
certificate, reasonably satisfactory to the Administrative Agent, from the
Borrower’s and its Subsidiaries’ insurance broker(s), dated as of (or a date
reasonably near) the Closing Date relating to each insurance policy required to
be maintained pursuant to Section 7.1.4, identifying types of insurance and the
insurance limits of each such insurance policy and naming the Administrative
Agent as loss payee, and each of the Secured Parties as an additional insured,
as appropriate, to the extent required under Section 7.1.4 and stating that such
insurance is in full force and effect and that all premiums due have been paid,
together with evidence in form and substance satisfactory to the Administrative
Agent that the Oil and Gas Properties are covered under the Borrower’s existing
insurance policies (with the same coverages and deductions); and (b) to the
extent not provided in (i) above, a summary of casualty, property and other
insurance policies currently in effect and maintained by the Borrower’s
Subsidiaries provided by an insurance broker and stating that such insurance is
in full force and effect and that all premiums due have been paid, in form and
substance satisfactory to the Administrative Agent.
 
SECTION 5.1.16.  Mortgages.  The Administrative Agent shall have received
counterparts of Mortgages or amendments and/or supplements to the Mortgages, as
applicable, each dated as of the Closing Date (the “Mortgage Amendments”),
substantially in the form of Exhibit I-1, I-2, I-3 or I-4 or otherwise in form
and substance reasonably satisfactory to the Administrative Agent, duly executed
and delivered by the applicable Obligors in a sufficient number of counterparts
for the due recording in each applicable recording office (including each office
specified in any title opinions described in Section 5.1.18), granting to the
Administrative Agent (or a trustee appointed by the Administrative Agent) for
the benefit of the Secured Parties first and prior Liens on Oil and Gas
Properties such that as of the Closing Date, the Mortgaged Properties constitute
at least eighty-five percent (85%) of the total value of the Proved Reserves of
the Borrower and its Subsidiaries and at least eighty-five percent (85%) of the
total value of the Proved Developed Producing Reserves of the Borrower and its
Subsidiaries, as well as such other agreements, documents and other writings as
may be reasonably requested by the Administrative Agent, including, without
limitation, UCC-1 financing statements, authorizing resolutions, tax affidavits
and applicable department of revenue documentation, together with
 
(a)  evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of such Mortgage Amendments as may be
necessary or, in the reasonable opinion of the Administrative Agent, desirable
to create a valid, perfected first priority Lien against the properties
purported to be covered thereby; and
 
(b)  such other approvals, opinions, or documents as the Administrative Agent
may reasonably request in form and substance reasonably satisfactory to the
Administrative Agent.
 
SECTION 5.1.17.  Opinions of Counsel.  The Administrative Agent shall have
received opinions, dated the Closing Date and addressed to the Administrative
Agent and all Lenders, from
 
(a)  Looper, Reed & McGraw, P.C., special New York and Texas counsel to the
Obligors in form and substance, and from counsel, satisfactory to the
Administrative Agent; and
 
(b)  Phelps Dunbar LLP, local Louisiana counsel to the Obligors in form and
substance, and from counsel, satisfactory to the Administrative Agent.
 
Credit Agreement (First Lien)
 
65

--------------------------------------------------------------------------------

 
 
SECTION 5.1.18.  [Reserved].
 
SECTION 5.1.19.  Environmental Matters.  The Administrative Agent shall have
received, to the extent requested, favorable environmental site assessments,
reports and evaluations and regulatory compliance reviews satisfactory to the
Administrative Agent covering that portion of the Covered Properties reasonably
determined to be appropriate by the Administrative Agent.
 
SECTION 5.1.20.  Minimum Liquidity.  The Administrative Agent shall have
received evidence satisfactory to it that, (a) the sum of (i) the Borrower’s
unused availability under this Agreement plus (ii) the aggregate amount of all
cash or Cash Equivalent Investments of the Borrower, minus (b) all scheduled or
anticipated costs, expenses, capital expenditures and financial obligations or
liabilities of the Borrower for the thirty day period immediately following the
Closing Date, determined by the Borrower in good faith, shall equal or exceed
$75,000,000.
 
SECTION 5.1.21.  Closing Fees, Expenses, etc.  The Administrative Agent shall
have received the Fee Letter, duly executed by the Borrower.  The Administrative
Agent shall have also received for its own account, or for the account of each
Lender, as the case may be, all fees, costs and expenses due and payable
pursuant to Sections 3.3 and, if then invoiced, 10.3.
 
SECTION 5.1.22.  Patriot Act Disclosures.  The Administrative Agent and each
Lender shall have received all Patriot Act disclosures requested by them prior
to execution of this Agreement.
 
SECTION 5.1.23.  Other Legal Matters.  All legal matters and other due diligence
in connection with this Agreement and the Loan Documents and the assets and
properties of the Parent, the Borrower or their respective Subsidiaries shall be
approved by the Administrative Agent and its legal counsel, and there shall have
been furnished to the Administrative Agent by the Parent or the Borrower, at the
Borrower’s expense, such agreements and other documents, information and records
with respect to the Parent, the Borrower or their respective Subsidiaries in
form, substance, scope and methodology satisfactory to the Administrative Agent
in its sole discretion, as the Administrative Agent may reasonably have
requested for that purpose.
 
For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender or Issuer that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender or the Issuers unless the
Administrative Agent shall have received notice from such Lender or Issuer prior
to the proposed Closing Date specifying its objection thereto.
 
SECTION 5.2.  All Credit Extensions.  The obligation of each Lender and each
Issuer to make any Credit Extension shall be subject to the satisfaction of each
of the conditions precedent set forth below.
 
SECTION 5.2.1.  Compliance with Warranties, No Default, etc.  Both before and
after giving effect to any Credit Extension the following statements shall be
true and correct:
 
Credit Agreement (First Lien)
 
66

--------------------------------------------------------------------------------

 
 
(a)  the representations and warranties set forth in each Loan Document shall,
in each case, be true and correct with the same effect as if then made (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date);
 
(b)  no Material Adverse Effect has occurred since June 30, 2010 (or such more
recent date for which the financial information required under Section 7.1.1(b)
shall have been provided by the Borrower);
 
(c)  no Default shall have then occurred and be continuing; and
 
(d)  as of the date of such Credit Extension, the Borrower is permitted under
the Senior Unsecured Debt Documents and the Permitted Unsecured Debt Documents
to incur such Credit Extension.
 
SECTION 5.2.2.  Credit Extension Request, etc.  Subject to Section 2.3.1, the
Administrative Agent shall have received a Borrowing Request if Revolving Loans
are being requested, or an Issuance Request if a Letter of Credit is being
requested or extended.  Each of the delivery of a Borrowing Request or Issuance
Request and the acceptance by the Borrower of the proceeds of such Credit
Extension shall constitute a representation and warranty by the Borrower that on
the date of such Credit Extension (both immediately before and after giving
effect to such Credit Extension and the application of the proceeds thereof) the
statements made in Section 5.2.1 are true and correct.
 
SECTION 5.2.3.  Satisfactory Legal Form.  All documents executed or submitted
pursuant hereto by or on behalf of any Obligor shall be reasonably satisfactory
in form and substance to the Administrative Agent.
 
ARTICLE 6
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Secured Parties to enter into this Agreement and to make
Credit Extensions hereunder, the Borrower represents and warrants to each
Secured Party as set forth in this Article.
 
SECTION 6.1.  Organization, etc.  Each Obligor is validly organized and existing
and in good standing under the laws of the state or jurisdiction of its
incorporation or organization, is duly qualified to do business and is in good
standing as a foreign entity in each jurisdiction where the nature of its
business requires such qualification, except for such jurisdictions where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect, and has full power and authority and holds all requisite
governmental licenses, permits and other approvals to enter into and perform its
Obligations under each Loan Document to which it is a party, to own and hold
under lease its property and to conduct its business substantially as currently
conducted by it, except for those licenses, permits or other approvals, the
absence of which could not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 6.2.  Due Authorization, Non-Contravention, Defaults etc.  The
execution, delivery and performance by each Obligor of each Loan Document
executed or to be executed by it are within such Person’s powers, have been duly
authorized by all necessary action, and do not
 
Credit Agreement (First Lien)
 
67

--------------------------------------------------------------------------------

 

(a)  contravene any (i) Obligor’s Organic Documents, (ii) court decree or order
binding on or affecting any Obligor or (iii) law or governmental regulation
binding on or affecting any Obligor; or
 
(b)  result in (i) or require the creation or imposition of, any Lien on any
Obligor’s properties (except as permitted by this Agreement), (ii) a default
under any material contractual restriction binding on or affecting any Obligor
or (iii) any noncompliance, suspension, impairment, forfeiture or nonrenewal of
any material license, permit or other governmental approval, except as could not
reasonably be expected to have a Material Adverse Effect.
 
No Obligor is in default under any agreement, instrument or undertaking to which
it is a party or by which it or any of its property is bound that could
reasonably be expected to have a Material Adverse Effect.  No Obligor is a party
to any agreement or instrument or subject to any other obligation or any charter
or corporate restriction or any provision of any Applicable Law, rule or
regulation that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.
 
SECTION 6.3.  Government Approval, Regulation, etc.  Except for filings to
perfect and maintain the perfection of the Liens arising pursuant to the
Security Documents, no authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority or other Person (other than
those that have been, or on the Effective Date will be, duly obtained or made
and that are, or on the Effective Date will be, in full force and effect) is
required for the due execution, delivery or performance by any Obligor of any
Loan Document to which it is a party.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
SECTION 6.4.  Validity, etc.  Each Loan Document to which any Obligor is a party
constitutes the legal, valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with their respective terms
(except, in any case, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by principles of equity).
 
SECTION 6.5.  Financial Information.  The financial statements furnished to the
Administrative Agent and each Lender pursuant to Section 5.1.8 present fairly
the consolidated financial condition of the Persons covered thereby as at the
dates thereof and the results of their operations for the periods then
ended.  All balance sheets, all statements of income and of cash flow and all
other financial information of each of the Borrower and its Subsidiaries
furnished pursuant to Section 7.1.1 have been and will for periods following the
Effective Date be prepared in accordance with GAAP consistently applied, and do
or will present fairly the consolidated financial condition of the Persons
covered thereby as at the dates thereof and the results of their operations for
the periods then ended.
 
Credit Agreement (First Lien)
 
68

--------------------------------------------------------------------------------

 
 
SECTION 6.6.  No Material Adverse Change.  There has been no material adverse
change in the business, condition (financial or otherwise), operations,
performance, or properties or prospects of the Parent and its Subsidiaries taken
as a whole since June 30, 2010.
 
SECTION 6.7.  Litigation, Labor Controversies, etc.  There is no pending or, to
the knowledge of the Borrower or any of its Subsidiaries, threatened litigation,
action, proceeding, investigation or labor controversy
 
(a)  except as disclosed in Item 6.7 of the Disclosure Schedule, affecting the
Borrower, any of its Subsidiaries or any other Obligor, or any of their
respective properties, businesses, assets or revenues, which could reasonably be
expected to have a Material Adverse Effect, and no adverse development has
occurred in any labor controversy, litigation, arbitration or governmental
investigation or proceeding disclosed in Item 6.7; or
 
(b)  which purports to affect the legality, validity or enforceability of any
Loan Document.
 
SECTION 6.8.  Subsidiaries.  The Borrower has no Subsidiaries, except those
Subsidiaries that are identified in Item 6.8 of the Disclosure Schedule, or that
are permitted to have been organized or acquired in accordance with Sections
7.2.5 or 7.2.9.
 
SECTION 6.9.  Ownership of Properties, Etc.  (a)  Each of the Borrower and its
Subsidiaries has Good Title to the Oil and Gas Properties evaluated in the most
recently delivered Reserve Report and good title to all its personal Properties,
in each case, free and clear of all Liens except Liens permitted by Section
7.2.3.  After giving full effect to the such permitted Liens, the Borrower or
such Subsidiary specified as the owner owns the net interests in production
attributable to the Hydrocarbon Interests as reflected in the most recently
delivered Reserve Report, and the ownership of such Properties shall not in any
material respect obligate the Borrower or such Subsidiary to bear the costs and
expenses relating to the maintenance, development and operations of each such
Property in an amount in excess of the working interest of each Property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in the Borrower’s or such Subsidiary’s net
revenue interest in such Property.
 
(b)  All material leases and agreements necessary for the conduct of the
business of the Borrower and its Subsidiaries are valid and subsisting, in full
force and effect, and there exists no default or event or circumstance which
with the giving of notice or the passage of time or both would give rise to a
default under any such lease or leases, that could reasonably be expected to
have a Material Adverse Effect.
 
(c)  The rights and Properties presently owned, leased or licensed by the
Borrower and its Subsidiaries including, without limitation, all easements and
rights of way, include all rights and Properties necessary to permit the
Borrower and its Subsidiaries to conduct their business in all material respects
in the same manner as its business has been conducted immediately prior to the
date hereof.
 
Credit Agreement (First Lien)
 
69

--------------------------------------------------------------------------------

 
 
(d)  All of the Properties of the Borrower and its Subsidiaries that are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards with
the exception of certain Properties that are the subject of repair which
Borrower is diligently pursuing (provided that such damaged Properties could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect).
 
(e)  The Borrower and each of its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.  The Borrower and its
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their businesses
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 6.10.  Taxes.  The Borrower and each of its Subsidiaries has filed all
tax returns and reports required by law to have been filed by it and has paid
all Taxes thereby shown to be due and owing and has paid all Taxes shown to be
due on any assessment received to the extent that such Taxes have become due and
payable (except any such Taxes that are being diligently contested in good faith
by appropriate proceedings and for which adequate reserves in accordance with
GAAP shall have been set aside on its books), except where the failure to file
any such returns or reports or to pay any such Taxes would not give rise to a
Material Adverse Effect.
 
SECTION 6.11.  ERISA; Pension and Welfare Plans.  The Borrower, its Subsidiaries
and each ERISA Affiliate have complied in all material respects with ERISA and,
where applicable, the Code regarding each Pension or Welfare Plan.  During the
twelve-consecutive-month period prior to the Effective Date and prior to the
date of any Credit Extension hereunder, no steps have been taken to terminate
any Pension Plan, and no contribution failure has occurred with respect to any
Pension Plan sufficient to give rise to a Lien under Section 302(f) of
ERISA.  No condition exists or event or transaction has occurred with respect to
any Pension Plan that might result in the incurrence by the Borrower or any
member of the Controlled Group of any material liability, fine or
penalty.  Except as disclosed in Item 6.11 of the Disclosure Schedule, neither
the Borrower nor any member of the Controlled Group has any contingent liability
with respect to any post-retirement benefit under a Welfare Plan, other than
liability for continuation coverage described in Part 6 of Title I of ERISA.
 
SECTION 6.12.  Environmental Warranties.  Except as set forth in Item 6.12 of
the Disclosure Schedule:
 
(a)  all facilities and property owned, operated or leased by the Borrower or
any of its Subsidiaries are owned, operated or leased by the Borrower and its
Subsidiaries have been, and continue to be, in material compliance with all
Environmental Laws;
 
Credit Agreement (First Lien)
 
70

--------------------------------------------------------------------------------

 
 
(b)  there are no pending or, to the Borrower’s knowledge, threatened (i)
claims, complaints, notices or governmental requests for information received by
the Borrower or any of its Subsidiaries with respect to any alleged material
violation of any Environmental Law, or (ii) written complaints, notices or
inquiries to the Borrower or any of its Subsidiaries regarding material
potential liability of the Borrower or any of its Subsidiaries under any
Environmental Law;
 
(c)  there have been no Releases of Hazardous Materials at, on or under any
property now or previously owned, operated, or leased by the Borrower or any of
its Subsidiaries that have, or could reasonably be expected to have, a Material
Adverse Effect;
 
(d)  the Borrower and its Subsidiaries have been issued and are in material
compliance with all permits, certificates, approvals, licenses, registrations
and other authorizations relating to environmental matters;
 
(e)  no property currently, or to the knowledge of the Borrower previously,
owned, operated or leased by the Borrower or any of its Subsidiaries is listed,
or proposed for listing in the Federal Register or similar governmental
publication (with respect to owned property only), on the National Priorities
List pursuant to CERCLA, on the CERCLIS or on any similar foreign, federal,
state or provincial list of sites requiring investigation or clean-up under
Environmental Laws;
 
(f)  there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property now or previously owned,
operated or leased by the Borrower or any of its Subsidiaries that, singly or in
the aggregate, have, or could reasonably be expected to have, a Material Adverse
Effect;
 
(g)  to the knowledge of the Borrower, neither the Borrower nor any of its
Subsidiaries has directly transported or directly arranged for the
transportation of any Hazardous Material to any location that is listed or
proposed for listing on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar federal, provincial or state list or that is the
subject of federal, state, provincial or local enforcement actions or other
investigations that could reasonably be expected to result in material claims
against the Borrower or such Subsidiary for any remedial work, damage to natural
resources or personal injury, including claims under CERCLA or Environmental
Laws;
 
(h)  there are no polychlorinated biphenyls or friable asbestos present at any
property now or previously owned or leased by the Borrower or any of its
Subsidiaries that could reasonably be expected to result in any liability,
claims, or costs having, individually or in the aggregate, a Material Adverse
Effect; and
 
(i)  no conditions exist at, on or under any property now or previously owned or
leased by the Borrower or any of its Subsidiaries that, with the passage of time
or the giving of notice or both, could reasonably be expected to result in any
material liability, claims, or costs under any Environmental Law.
 
Credit Agreement (First Lien)
 
71

--------------------------------------------------------------------------------

 
 
SECTION 6.13.  Disclosure of Material Information; Accuracy of
Information.  Each Obligor has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  None of the factual information heretofore or
contemporaneously furnished in writing to any Secured Party by or on behalf of
any Obligor in connection with any Loan Document or any transaction contemplated
hereby contains any untrue statement of a material fact, or omits to state any
material fact necessary to make any information not misleading, and no other
factual information hereafter furnished in connection with any Loan Document by
or on behalf of any Obligor to any Secured Party will contain any untrue
statement of a material fact or will omit to state any material fact necessary
to make any information not misleading on the date as of which such information
is dated or certified.
 
SECTION 6.14.  Regulations T, U and X.  No Obligor is engaged in the business of
extending credit for the purpose of buying or carrying margin stock, and no
proceeds of any Credit Extensions will be used to purchase or carry margin stock
or otherwise for a purpose that violates, or would be inconsistent with, F.R.S.
Board Regulations T, U or X.  Terms for which meanings are provided in F.R.S.
Board Regulations T, U or X or any regulations substituted therefor, as from
time to time in effect, are used in this Section with such meanings.
 
SECTION 6.15.  Labor Matters.  Except as set forth on Item 6.15 of the
Disclosure Schedule, as of the date hereof no Obligor is subject to any labor or
collective bargaining agreement.  Except as set forth on Item 6.15 of the
Disclosure Schedule, there are no existing or threatened strikes, lockouts or
other labor disputes involving any Obligor that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect.  Hours worked by and
payments made to employees of each Obligor are not in violation of the Fair
Labor Standards Act or any other Applicable Law, rule or regulation dealing with
such matters where such violation could reasonably be expected to have a
Material Adverse Effect.
 
SECTION 6.16.  Compliance with Laws.  Each Obligor is in compliance in all
material respects with the requirements of all Applicable Law and all orders,
writs, injunctions and decrees applicable to it or to its properties (except for
Environmental Laws that are the subject of Section 6.12), and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property (including its Oil
and Gas Properties) and the conduct and operation of its business, except in
such instances in which the failure to comply therewith, either individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 6.17.  Material Contracts.  Each of the Borrower’s and its Subsidiaries’
material contracts (a) are in full force and effect and are binding upon and
enforceable against each Obligor that is a party thereto and, to the best
knowledge of the Borrower and its Subsidiaries, all other parties thereto in
accordance with its terms, and (b) is not in default due to the action of such
Obligor.
 
SECTION 6.18.  Solvency.  The Borrower and the Guarantors, taken as a whole, on
a consolidated basis, both before and after giving effect to any Credit
Extensions, are Solvent.
 
Credit Agreement (First Lien)
 
72

--------------------------------------------------------------------------------

 
 
SECTION 6.19.  Deposit Account and Cash Management Accounts.  Set forth on Item
6.19(a) of the Disclosure Schedule is a complete and accurate list of all
Deposit Accounts of the Borrower and each Subsidiary and set forth on Item
6.19(b) of the Disclosure Schedule is a complete and accurate list of all
Securities Accounts (as defined in the UCC) of the Borrower and each Subsidiary,
if any as updated in accordance with Section 7.1.9.
 
SECTION 6.20.  Insurance.  The Borrower and each of its Subsidiaries keeps its
property adequately insured in accordance with Section 7.1.4 and maintains (a)
insurance to such extent and against such risks, including fire, as is customary
with companies of similar size and in the same or similar businesses, (b)
workmen’s compensation insurance in the amount required by Applicable Law, (c)
public liability insurance, which shall include product liability insurance, in
the amount customary with companies of similar size and in the same or similar
business against claims for personal injury or death on properties owned,
occupied or controlled by it, and (d) such other insurance as may be required by
Applicable Law.  All such insurance is in full force and effect and all premiums
that are due and payable with respect thereto have been paid.
 
SECTION 6.21.  Restrictions on Liens.  Other than as provided under the PP Debt
Documents, the Senior Unsecured Debt Documents and the Permitted Unsecured Debt
Documents, neither the Borrower nor any of its Subsidiaries is a party to any
material agreement or arrangement or subject to any order, judgment, writ or
decree, that either restricts or purports to restrict its ability to grant Liens
to the Administrative Agent and the Lenders on or in respect of their Properties
to secure the Obligations and the Loan Documents.
 
SECTION 6.22.  Location of Business and Offices.  The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Energy XXI Gulf Coast, Inc.; and
the organizational identification number of the Borrower in its jurisdiction of
organization is 4106697 (or, in each case, as set forth in a notice delivered to
the Administrative Agent pursuant to Section 10.2).  The Borrower’s principal
place of business and chief executive offices are located at the address
specified in Section 10.2 (or as set forth in a notice delivered pursuant to
Section 10.2).  The jurisdiction of organization, name as listed in the public
records of its jurisdiction of organization, organizational identification
number in its jurisdiction of organization, and the location of its principal
place of business and chief executive office of Intermediate Holdco and each
Subsidiary of the Borrower is stated on Item 6.22 of the Disclosure Schedule (or
as set forth in a notice delivered pursuant to Section 10.2).
 
Credit Agreement (First Lien)
 
73

--------------------------------------------------------------------------------

 

SECTION 6.23.  Maintenance of Properties.  Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
Oil and Gas Properties (and Properties unitized therewith) of the Borrower and
its Subsidiaries have been maintained, operated and developed by the Borrower
and its Subsidiaries (as the case may be) in a good and workmanlike manner and
in conformity with all Applicable Law and in conformity with the provisions of
all leases, subleases or other contracts comprising a part of the Hydrocarbon
Interests and other contracts and agreements forming a part of the Oil and Gas
Properties of the Borrower and its Subsidiaries.  Specifically in connection
with the foregoing, except for those as could not be reasonably expected to have
a Material Adverse Effect, (a) no Oil and Gas Property of the Borrower or any
Subsidiary is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (b)
none of the wells comprising a part of the Oil and Gas Properties (or Properties
unitized therewith) of the Borrower or any Subsidiary is deviated from the
vertical more than the maximum permitted by Applicable Law, and such wells are,
in fact, bottomed under and are producing from, and the well bores are wholly
within, the Oil and Gas Properties (or in the case of wells located on
Properties unitized therewith, such unitized Properties) of the Borrower or such
Subsidiary.  All pipelines, wells, gas processing plants, platforms and other
material improvements, fixtures and equipment owned in whole or in part by the
Borrower or any of its Subsidiaries that are necessary to conduct normal
operations are being maintained by the Borrower or such applicable Subsidiary in
a state adequate to conduct normal operations, and with respect to such of the
foregoing that are operated by the Borrower or any of its Subsidiaries, in a
manner consistent with the Borrower’s or its Subsidiaries’ past practices (other
than those the failure of which to maintain in accordance with this Section 6.23
could not reasonably be expected to have a Material Adverse Effect).
 
SECTION 6.24.  Gas Imbalances.  Except as set forth on the most recent
certificate of the Borrower delivered in connection with a Reserve Report, on a
net basis there are no gas imbalances, take or pay or other prepayments that
would require the Borrower or any of its Subsidiaries to deliver Hydrocarbons
produced from the Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor exceeding 1.5 bcf of gas (on an mcf
equivalent basis) in the aggregate.
 
SECTION 6.25.  Marketing of Production.  Except for contracts listed and in
effect on the date hereof on Item 6.25 of the Disclosure Schedule, and
thereafter either disclosed in writing to the Administrative Agent or included
in the most recently delivered Reserve Report (with respect to all of which
contracts the Borrower represents that it or its Subsidiaries are receiving a
price for all production sold thereunder that is computed substantially in
accordance with the terms of the relevant contract and are not having deliveries
curtailed substantially below the subject Property’s delivery capacity), no
material agreements exist that are not cancelable on 60 days notice or less
without penalty or detriment for the sale of production from the Borrower’s or
its Subsidiaries’ Hydrocarbons (including, without limitation, calls on or other
rights to purchase, production, whether or not the same are currently being
exercised) that (a) pertain to the sale of production at a fixed price and (b)
have a maturity or expiry date of longer than six (6) months from the date
hereof.
 
SECTION 6.26.  Perfected Liens and Security Interests.  The Obligations are and
shall be at all times secured by valid, perfected first priority Liens (subject
to Liens permitted pursuant to Section 7.2.3) in favor of the Administrative
Agent, covering and encumbering all collateral granted or purported to be
granted by the Security Documents, to the extent perfection has or will occur,
by the recording of a Mortgage or other Security Document or amendment or
supplement or modification thereto, the filing of a UCC financing statement, or
by possession or control.
 
Credit Agreement (First Lien)
 
74

--------------------------------------------------------------------------------

 
 
ARTICLE 7
COVENANTS
 
SECTION 7.1.  Affirmative Covenants.  The Borrower agrees with each Lender, each
Issuer and the Administrative Agent that until the Termination Date has
occurred, the Borrower will, and will cause its Subsidiaries to, perform or
cause to be performed the obligations set forth below.
 
SECTION 7.1.1.  Financial Information, Reports, Notices, etc.  The Borrower will
furnish the Administrative Agent and each Lender, copies of the following
financial statements, reports, notices and information:
 
(a)  as soon as available and in any event within 60 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter and consolidated statements of income and cash flow of the
Borrower and its Subsidiaries for such Fiscal Quarter and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter, and including (in each case), in comparative form the
figures for the corresponding Fiscal Quarter in, and year to date portion of,
the immediately preceding Fiscal Year, in each case, certified as complete and
correct by the chief financial or accounting Authorized Officer of the Borrower
(subject to normal year-end audit adjustments);
 
(b)  as soon as available and in any event within 120 days after the end of each
Fiscal Year, a copy of the consolidated balance sheet of the Borrower and its
Subsidiaries, and the related consolidated statements of income and cash flow of
the Borrower and its Subsidiaries for such Fiscal Year, setting forth in
comparative form the figures for the immediately preceding Fiscal Year, audited
(without any Impermissible Qualification) by independent public accountants
reasonably acceptable to the Administrative Agent, that shall include a
calculation of the financial covenants set forth in Section 7.2.4 and stating
that, in performing the examination necessary to deliver the audited financial
statements of the Borrower, no knowledge was obtained of any Event of Default;
 
(c)  concurrently with the delivery of the financial information pursuant to
clauses (a) and (b), a Compliance Certificate, executed by the chief financial
or accounting Authorized Officer of the Borrower, (i) showing compliance with
the financial covenants set forth in Section 7.2.4 and stating that no Default
has occurred and is continuing (or, if a Default has occurred, specifying the
details of such Default and the action that the Borrower or an Obligor has taken
or proposes to take with respect thereto), and (ii) stating that no Subsidiary
has been formed or acquired since the delivery of the last Compliance
Certificate (or, if a Subsidiary has been formed or acquired since the delivery
of the last Compliance Certificate, a statement that such Subsidiary has
complied with Section 7.1.8);
 
Credit Agreement (First Lien)
 
75

--------------------------------------------------------------------------------

 

(d)  as soon as possible and in any event within five days after the Borrower or
any other Obligor obtains knowledge of the occurrence of a Default, a statement
of an Authorized Officer of the Borrower setting forth details of such Default
and the action that the Borrower or such Obligor has taken and proposes to take
with respect thereto;
 
(e)  as soon as possible and in any event within five days after the Borrower or
any other Obligor obtains knowledge of (i) the occurrence of any material
adverse development with respect to any litigation, action, proceeding or labor
controversy described in Item 6.7 of the Disclosure Schedule, (ii) the
commencement of any litigation, action, proceeding or labor controversy of the
type and materiality described in Section 6.7 or (iii) the filing or
commencement of, or the threat in writing of, any action, suit, proceeding,
investigation or arbitration by or before any arbitrator or Governmental
Authority (including under Environmental Laws or with respect to ERISA matters)
against or affecting the Borrower or any Affiliate thereof not previously
disclosed in writing to the Lenders, notice thereof and, to the extent the
Administrative Agent requests, copies of all documentation relating thereto;
 
(f)  promptly after the sending or filing thereof, copies of all reports,
notices, prospectuses and registration statements that any Obligor files with
the SEC, or any national securities exchange;
 
(g)  promptly upon becoming aware of (i) the institution of any steps by any
Person to terminate any Pension Plan, (ii) the failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
Lien under Section 302(f) of ERISA, (iii) the taking of any action with respect
to a Pension Plan that could result in the requirement that any Obligor furnish
a bond or other security to the PBGC or such Pension Plan, or (iv) the
occurrence of any event with respect to any Pension Plan that could result in
the incurrence by any Obligor of any liability, fine or penalty, notice thereof
and copies of all documentation relating thereto;
 
(h)  promptly upon receipt thereof, copies of all “management letters” or
reports submitted to the Borrower or any other Obligor by the independent public
accountants referred to in clause (b) in connection with each audit made by such
accountants or any other interim or special audit conducted by them;
 
(i)  promptly following the mailing or receipt of any material notice or report
delivered under the terms of the 2010 Notes Indenture, the 2011 Notes Indenture
or any Permitted Unsecured Debt Document, copies of such notice or report;
 
(j)  promptly (i) if the Borrower obtains knowledge that the Borrower or any
Person that owns, directly or indirectly, any Capital Securities of the
Borrower, or any other holder at any time of any direct or indirect equitable,
legal or beneficial interest therein is the subject of any of the Terrorism
Laws, the Borrower will notify the Administrative Agent and (ii) upon the
request of any Lender, the Borrower will provide any information such Lender
believes is reasonably necessary to be delivered to comply with the Patriot Act;
 
Credit Agreement (First Lien)
 
76

--------------------------------------------------------------------------------

 

(k)  concurrently with any delivery of financial statements under clause (b)
above, or within five days following any change to any existing insurance policy
that could reasonably be expected to have an adverse effect on the Lender
Parties, a certificate of insurance coverage from each insurer with respect to
the insurance required by Section 7.1.4, in form and substance satisfactory to
the Administrative Agent, and, if requested by the Administrative Agent or any
Lender, all copies of the applicable policies;
 
(l)  concurrently with the delivery of any Reserve Report to the Administrative
Agent pursuant to Section 2.8, a list of Persons who purchase (or did purchase
in the last six months) at least 50% of the Hydrocarbons from the Borrower or
any of its Subsidiaries;
 
(m)  concurrently with the delivery of any Reserve Report, the Borrower shall
provide to the Administrative Agent and each Lender, a certificate from an
Authorized Officer of Borrower certifying that, to the best of his knowledge and
in all material respects: (i) the information contained in such Reserve Report
and any other information delivered in connection therewith is true and correct,
(ii) the Borrower and its Subsidiaries own Good Title to the Oil and Gas
Properties evaluated in such Reserve Report (in this Section called the “Covered
Properties”) and are free of all Liens except for Liens permitted by Section
7.2.3, (iii) except as set forth on an exhibit to the certificate, on a net
basis there are no gas imbalances, take or pay or other prepayments with respect
to its Oil and Gas Properties evaluated in such Engineering Report (other than
those permitted by the Security Documents) that would require Borrower or such
Subsidiary to deliver hydrocarbons produced from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor,
(iv) none of the Covered Properties has been Disposed since the date of the last
Borrowing Base determination except as set forth on an exhibit to the
certificate, which certificate shall list all of such properties Disposed and in
such detail as reasonably required by the Administrative Agent, (v) set forth on
a schedule attached to the certificate is the present discounted value of all
Covered Properties that are part of the Oil and Gas Properties that are
encumbered by the Mortgages (the “Mortgaged Properties”), (vi) Oil and Gas
Properties that comprise at least eighty-five percent (85%) of the total value
of the Proved Reserves that are included within the Covered Properties are part
of the Mortgaged Properties, and (vii) Oil and Gas Properties that comprise at
least eighty-five percent (85%) of the total value of the Proved Developed
Producing Reserves that are included within the Covered Properties are part of
the Mortgaged Properties;
 
(n)  in the event the Borrower or any Subsidiary intends to sell or otherwise
Dispose of at least $5,000,000 worth of any Oil or Gas Properties or any Capital
Securities in any Subsidiary in accordance with this Agreement, prior written
notice of such Disposition, the price thereof and the anticipated date of
closing (provided, however, that such notice and information shall not be
required in regards to any Disposition effected pursuant to Section 7.2.10(e));
 
(o)  prompt written notice, and in any event within five Business Days, of the
occurrence of any Casualty Event or the commencement of any action or proceeding
that could reasonably be expected to result in a Casualty Event;
 
Credit Agreement (First Lien)
 
77

--------------------------------------------------------------------------------

 
 
(p)  prompt written notice (and in any event within fifteen (15) days prior
thereto) of any change (i) in the Borrower or any Guarantor’s corporate name or
in the general location of its Properties, (ii) in the location of the Borrower
or any Guarantor’s chief executive office or principal place of business,
(iii) in the Borrower or any Guarantor’s identity or corporate structure or in
the jurisdiction in which such Person is incorporated or formed, (iv) in the
Borrower or any Guarantor’s jurisdiction of organization or such Person’s
organizational identification number in such jurisdiction of organization, and
(v) in the Borrower or any Guarantor’s federal taxpayer identification number;
 
(q)  with the delivery of quarterly financial statements under Section 7.1.1(a)
and in any event, no later than 60 days after the end of each fiscal quarter,
(i) a report setting forth, for each calendar month during the then current
fiscal year to date on a production date basis, the volume of production and
sales attributable to production (and the prices at which such sales were made
and the revenues derived from such sales) for each such calendar month from the
Oil and Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month, including, without limitation, transportation,
gathering and marketing costs, and all categories of applicable expenses (at a
level of detail reasonably acceptable to the Administrative Agent) charged to
the Borrower or its Subsidiaries under the relevant operating agreements, and
(ii) a report, in form and substance reasonably acceptable to the Administrative
Agent and regarding the ongoing drilling programs of the Borrower and it
Subsidiaries, which report will specify (A) the wells drilled by the Borrower
and its Subsidiaries during such recently ended fiscal quarter, (B) the status
of such wells as producing, shut-in, waiting-on-connection or otherwise, and the
categorization of such wells as Proved Developed Producing Reserves, Proved
Developed Nonproducing Reserves, Proved Undeveloped Reserves or unproved
reserves as of the most recent reserve report delivered pursuant to the most
recently completed borrowing base redetermination, (C) the total number of
successful wells for such fiscal quarter on a gross and net basis and (D) the
Capital Expenditures incurred in connection with such wells during such fiscal
quarter;
 
(r)  promptly, but in any event within five (5) Business Days after the
execution thereof, copies of any amendment, modification or supplement to the
certificate or articles of incorporation, by-laws, any preferred stock
designation or any other organic document of the Borrower or any Subsidiary;
 
Credit Agreement (First Lien)
 
78

--------------------------------------------------------------------------------

 

(s)  (i) concurrently with any delivery of financial statements under Section
7.1.1(a), a certificate of an Authorized Officer of the Borrower, in form and
substance satisfactory to the Administrative Agent, (A) setting forth as of the
last Business Day of such Fiscal Quarter, a true and complete list of all
Hedging Agreements of the Borrower and each Subsidiary, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value therefor, any new credit
support agreements relating thereto not listed on Item 7.1.12 of the Disclosure
Schedule, or not previously provided to the Administrative Agent, any margin
required or supplied under any credit support document, and the Approved
Counterparty to each such agreement, and (B) providing information and
calculations as to (x) any volumes corresponding to swaps or collars (for the
absence of doubt, volumes related to puts that are not executed in conjunction
with any other Hedging Agreements are excluded) covering Oil and Gas Properties
of the Obligors to the extent the same exceed 100% for crude oil or for natural
gas, as the case may be, of the reasonably estimated projected crude oil and
natural gas production, respectively, from the Obligors’ Proved Developed
Producing Reserves in respect of such Oil and Gas Properties and (y) the
Borrower’s good faith estimate (with reasonably detailed calculations and based
on such hedging positions as the Borrower may deem appropriate provided such
hedging positions are in compliance with the terms of the Loan Documents) of the
cost to modify or unwind the Obligors’ hedging positions so that such volumes
would not exceed 100% of such reasonably estimated projected crude oil and
natural gas production, respectively, from the Obligors’ Proved Developed
Producing Reserves in respect of such Oil and Gas Properties and (ii) within
five days after any execution of any new Hedging Agreements or any assignment,
termination or unwinding of any existing Hedging Agreements, notice thereof to
the Administrative Agent, which notice shall be in form and substance and with
details reasonably acceptable to the Administrative Agent; and
 
(t)  such other financial and other information as any Lender or Issuer through
the Administrative Agent may from time to time reasonably request (including
information and reports in such detail as the Administrative Agent may request
with respect to the terms of and information provided pursuant to the Compliance
Certificate, and including to the extent requested by the Administrative Agent,
reasonably detailed calculations confirming that the Borrower is in compliance
with Section 4.09 of each of the 2010 Notes Indenture and the 2011 Notes
Indenture or with the corresponding provision of any Permitted Unsecured Debt
Document).
 
SECTION 7.1.2.  Maintenance of Existence; Compliance with Contracts, Laws,
etc.  The Borrower will, and will cause each of its Subsidiaries to, preserve
and maintain its and their respective legal existence (except as otherwise
permitted by Section 7.2.9), perform in all material respects their obligations
under material agreements to which the Borrower or a Subsidiary is a party, and
comply in all material respects with all Applicable Law, including the payment
(before the same become delinquent), of all Taxes, imposed upon the Borrower or
its Subsidiaries or upon their property except to the extent being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been set aside on the books of the
Borrower or its Subsidiaries, as applicable.  The Borrower shall take all
reasonable and necessary actions to ensure that no portion of the Loans will be
used, disbursed or distributed for any purpose, or to any Person, directly or
indirectly, in violation of any of the Terrorism Laws and shall take all
reasonable and necessary action to comply in all material respects with all
Terrorism Laws with respect thereto.
 
SECTION 7.1.3.  Operation and Maintenance of Properties.  The Borrower will, and
will cause each of its Subsidiaries to,
 
(a)  maintain, preserve, protect and keep its and their respective properties in
good repair, working order and condition (ordinary wear and tear excepted), and
make necessary repairs, renewals and replacements so that the business carried
on by the Borrower and its Subsidiaries may be properly conducted at all times,
unless the Borrower or such Subsidiary determines in good faith that the
continued maintenance of such property is no longer economically desirable,
necessary or useful to the business of the Borrower or any of its Subsidiaries
or the Disposition of such property is otherwise permitted by Sections 7.2.9 or
7.2.10;
 
Credit Agreement (First Lien)
 
79

--------------------------------------------------------------------------------

 
 
(b)  operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Applicable Law, including, without limitation, applicable proration
requirements and Environmental Laws, and all Applicable Law, rules and
regulations of every other Governmental Authority from time to time constituted
to regulate the development and operation of its Oil and Gas Properties and the
production and sale of Hydrocarbons and other minerals therefrom, except, in
each case, where the failure to comply could not reasonably be expected to have
a Material Adverse Effect;
 
(c)  promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder;
 
(d)  promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties; and
 
(e)  to the extent the Borrower is not the operator of any Property, the
Borrower shall use reasonable efforts to cause the operator to comply with this
Section 7.1.3.
 
SECTION 7.1.4.  Insurance; Casualty Events.  The Borrower will, and will cause
each of its Subsidiaries to maintain:
 
(a)  except as otherwise expressly provided below in regards to a reinsurance
program (in which such case such reinsurance shall be in accordance with the
terms of this clause (a)), insurance on its property with financially sound and
reputable insurance companies against loss and damage in at least the amounts
(and with only those deductibles) customarily maintained, and against such risks
as are typically insured against in the same general area, by Persons of
comparable size engaged in the same or similar business as the Borrower and its
Subsidiaries; and
 
(b)  all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business,
 
Credit Agreement (First Lien)
 
80

--------------------------------------------------------------------------------

 

in each case to the reasonable satisfaction of the Administrative Agent;
provided that the Borrower will maintain, and will cause each of its
Subsidiaries to maintain, coverage for named windstorms with respect to their
respective properties with limits of not less than $100,000,000 per occurrence
and in the annual aggregate and with deductibles that are reasonably acceptable
to the Administrative Agent.  Notwithstanding the foregoing, Borrower and its
Subsidiaries may maintain the insurance identified above through an Affiliate
(including, without limitation, EXXI Insurance); provided that (1) the costs of
and coverage by such insurance are fair and reasonable and no less favorable to
the Borrower and its Subsidiaries than they could obtain in an arm’s-length
transaction with a Person that is not an Affiliate, and in no event shall the
premiums and costs of such insurance exceed in the aggregate an amount equal to
$50,000,000 per calendar year unless previously approved by the Administrative
Agent in its sole and reasonable discretion, (2) such Affiliate is duly
organized and existing and is in good standing under the laws of its
jurisdiction of formation, (3) the coverage of such insurance shall be subject
to reinsurance otherwise in accordance with the terms of this Section 7.1.4
(except such coverage as the Administrative Agent may have agreed is not
required) and (4) such Affiliate maintains reinsurance with (x) financially
sound and reputable reinsurance companies and otherwise in compliance with the
terms of clause (a) above and (y) in such amounts and on such other terms and
conditions as reasonably required by the Administrative Agent.
 
Without limiting the foregoing, all insurance policies required pursuant to this
Section shall (i) (A) name the Administrative Agent on behalf of the Secured
Parties as loss payee (in the case of property insurance) and name the
Administrative Agent and other Secured Parties as additional insured (in the
case of liability insurance), as applicable, and (B) provide that no
cancellation or modification of the policies will be made without thirty days’
prior written notice to the Administrative Agent and (ii) be in addition to any
requirements to maintain specific types of insurance contained in the other Loan
Documents.
 
If no Borrowing Base Deficiency exists and no Event of Default has occurred and
is continuing, (a) the Borrower and the Administrative Agent will cause all
proceeds of insurance in connection with a Casualty Event to be deposited into a
Deposit Account or Securities Account maintained at the Administrative Agent or
as to which a Control Agreement has been executed in favor of the Administrative
Agent granting “control” to the Administrative Agent under the UCC and (b) the
Borrower may use such insurance proceeds to, at its option, repair or rebuild
the affected property or pay or prepay any outstanding Loans or other
Obligations or for any other lawful purpose not otherwise restricted by the Loan
Documents.  If a Borrowing Base Deficiency exists, such insurance proceeds shall
be used to cure such Borrowing Base Deficiency by prepaying the Loans and/or
Cash Collateralizing the Letters of Credit to the extent of the
deficiency.  After the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and upon direction from the Required
Lenders, shall, apply all insurance proceeds upon receipt thereof to the
Obligations in accordance with Section 4.7.
 
SECTION 7.1.5.  Books and Records.  The Borrower will, and will cause each of
its Subsidiaries to, keep books and records in accordance with IFRS reconciled
to GAAP or alternatively, in accordance with GAAP, that accurately reflect all
of its business affairs and transactions and permit each Secured Party or any of
their respective representatives, at reasonable times and intervals upon
reasonable notice to the Borrower, to visit each such Obligor’s offices, to
discuss each such Obligor’s financial matters with its officers and employees,
and its independent public accountants (and the Borrower hereby authorizes such
independent public accountant to discuss each such Obligor’s financial matters
with each Secured Party or their representatives whether or not any
representative of any Obligor is present) and to examine (and photocopy extracts
from) any of its books and records; provided that unless an Event of Default has
occurred and is continuing, the Borrower shall not be required to make its
independent public accountants available for discussions with any Secured Party
other than the Administrative Agent.  The Borrower shall pay any fees of such
independent public accountant incurred in connection with any Secured Party’s
exercise of its rights pursuant to this Section.
 
Credit Agreement (First Lien)
 
81

--------------------------------------------------------------------------------

 
 
SECTION 7.1.6.  Environmental Law Covenant.  The Borrower will, and will cause
each of its Subsidiaries to,
 
(a)  use and operate all of its and their facilities and properties in material
compliance with all Environmental Laws, keep all necessary permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in material compliance therewith, and handle all
Hazardous Materials in material compliance with all applicable Environmental
Laws; and
 
(b)  promptly notify the Administrative Agent and provide copies upon receipt of
all material written claims, complaints, notices or inquiries relating to the
condition of its owned, operated and leased facilities and properties in respect
of, or as to compliance with, Environmental Laws, and shall promptly resolve any
non-compliance with Environmental Laws and keep its owned property free of any
Lien imposed by any Environmental Law.
 
SECTION 7.1.7.  Use of Proceeds.  The Borrower has and will apply the proceeds
of the Credit Extensions as follows:
 
(a)  in the case of Loans, for working capital and general corporate purposes of
the Borrower and the Subsidiary Guarantors, including acquisitions;
 
(b)  for issuing Letters of Credit for the account of the Borrower and its
Subsidiaries; and
 
(c)  to pay transaction costs in connection with this Agreement and the other
Loan Documents.
 
SECTION 7.1.8.  Future Guarantors, Security, etc.  The Borrower will, and will
cause each of its Subsidiaries to, execute any documents, Filing Statements,
agreements and instruments, and take all further action (including filing
Mortgages and Mortgage Supplements) that may be required under Applicable Law,
or that the Administrative Agent may reasonably request, in order to effectuate
the transactions contemplated by the Loan Documents and in order to grant,
preserve, protect and perfect the validity and first priority (subject to Liens
permitted by Section 7.2.3) of the Liens created or intended to be created by
the Loan Documents.  The Borrower will cause any subsequently acquired or
organized Subsidiary to execute, within 10 Business Days of its acquisition or
organization, a supplement (in form and substance satisfactory to the
Administrative Agent) to the Subsidiary Guaranty and each other applicable Loan
Document in favor of the Secured Parties.  In addition, from time to time, the
Borrower will, at its cost and expense, promptly secure the Obligations by
pledging or creating, or causing to be pledged or created, perfected Liens with
respect to such of its assets and properties as the Administrative Agent or the
Required Lenders shall designate, it being agreed that it is the intent of the
parties that the Obligations shall be secured by, among other things,
substantially all the assets of the Borrower and its U.S. Subsidiaries
(including real and personal property acquired subsequent to the Effective
Date).  Such Liens will be created under the Loan Documents in form and
substance satisfactory to the Administrative Agent, and the Borrower shall
deliver or cause to be delivered to the Administrative Agent all such
instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Administrative Agent shall reasonably request to
evidence compliance with this Section.  Without limiting the foregoing, the
Borrower for itself and on behalf of its Subsidiaries agrees that the
Administrative Agent is hereby authorized to file, at such times as the
Administrative Agent deems necessary or desirable, Filing Statements naming the
Borrower or any of its Subsidiaries as debtor and describing the collateral as
“all personal property” or “all assets” of such debtor whether now or hereafter
acquired, or words of like import.
 
Credit Agreement (First Lien)
 
82

--------------------------------------------------------------------------------

 
 
SECTION 7.1.9.  Cash Management.  The Borrower will keep all of its operating
accounts, Deposit Accounts and other bank accounts separate from, and will not
co-mingle any of its cash or money with, those of other Persons (including its
Subsidiaries).  The Borrower will, and will cause each Subsidiary Guarantor to:
(a) ensure that such Person’s Account Debtors forward payment of all amounts
owed by them to such Person to one of the Deposit Accounts of such Person set
forth on Item 6.19(a) of the Disclosure Schedule, and (b) deposit, or cause to
be deposited, promptly, and in any event no later than the second Business Day
after the date of receipt thereof, all of such Person’s Collections in one of
the Deposit Accounts of such Person set forth on Item 6.19(a) of the Disclosure
Schedule.  The Borrower will use commercially reasonable efforts to ensure,
prior to any termination or expiration of the Control Agreement relating to the
Deposit Accounts initially set forth on Item 6.19(a) of the Disclosure Schedule,
that such Deposit Accounts are replaced with Deposit Accounts subject to a
Control Agreement.  So long as no Default has occurred and is continuing (except
with respect to the Deposit Accounts initially set forth in Item 6.19(a) of the
Disclosure Schedule, which Deposit Accounts may be replaced at any time, subject
to the proviso to this sentence), the Borrower may amend Item 6.19(a) and Item
6.19(b) of the Disclosure Schedule to add or replace one or more of the Deposit
Accounts; provided, however, that (i) the prospective depository institution at
which such Deposit Account will be held shall be reasonably satisfactory to the
Administrative Agent and (ii) in the event such Deposit Account will replace or
be in addition to a Deposit Account set forth on Item 6.19(a) of the Disclosure
Schedule hereto, prior to the time of the opening of such Deposit Account, the
Borrower or relevant Subsidiary and such prospective depository institution
shall use commercially reasonable efforts to have executed and delivered to the
Administrative Agent a Control Agreement in respect of such Deposit
Account.  The Borrower shall close or cause to be closed any of such Deposit
Accounts (and establish replacement Deposit Accounts in accordance with the
foregoing sentence) promptly and in any event within 30 days of notice from the
Administrative Agent that the creditworthiness of any depository institution
holding such Deposit Account is no longer acceptable in the Administrative
Agent’s reasonable judgment, or as promptly as practicable and in any event
within 60 days of notice from the Administrative Agent that the operating
performance, funds transfer, or availability procedures or performance of the
depository institution holding such Deposit Account is no longer acceptable in
the Administrative Agent’s reasonable judgment.
 
Credit Agreement (First Lien)
 
83

--------------------------------------------------------------------------------

 

SECTION 7.1.10.  Proceeds Account.  The Mortgages contain an assignment to the
Administrative Agent by the Borrower and its Subsidiaries, as applicable, of all
Production and Production Proceeds (in each case as defined in the
Mortgages).  Notwithstanding such assignment, the Borrower or such Subsidiary,
as applicable, may, until the Administrative Agent shall give notice to the
contrary, as provided in Section 3.1 of the Mortgages, receive such Production
and Production Proceeds.  Thereafter, all Production and Production Proceeds
shall be paid directly into an account of the Borrower maintained with the
Administrative Agent (the “Proceeds Account”).  The Borrower hereby grants to
the Administrative Agent for the benefit of the Secured Parties, subject to the
prior assignment in favor of the Administrative Agent of such Production and
Production Proceeds, a security interest in the Proceeds Account and all
proceeds thereof.
 
SECTION 7.1.11.  Maintenance of Liens on Properties.  The Borrower shall cause
the Mortgaged Properties to constitute at least eighty-five percent (85%) of the
total value of the Proved Reserves of the Borrower and its Subsidiaries and at
least eighty-five percent (85%) of the total value of the Proved Developed
Producing Reserves of the Borrower and its Subsidiaries (in this Section called
the “Required Percentages”).  Within thirty (30) days following each
determination or redetermination of the Borrowing Base, the Borrower will
execute and deliver documentation in form and substance satisfactory to the
Administrative Agent, granting to the Administrative Agent first perfected Liens
on Oil and Gas properties that are not then part of the Mortgaged Properties,
sufficient to cause the Mortgaged Properties to include the Required
Percentages.  In addition, the Borrower will furnish to the Administrative Agent
title due diligence in form and substance satisfactory to the Administrative
Agent and will furnish all other documents and information relating to such
properties as the Administrative Agent may reasonably request.
 
SECTION 7.1.12.  Hedging Agreements.  The Borrower shall not assign, terminate
or unwind any of the Hedging Agreements reflected in the hedging positions set
forth on a certificate delivered pursuant to Section 7.1.1(s)(i) or sell any of
such Hedging Agreements if the effect of such action (when taken together with
any other Hedging Agreements executed contemporaneously with the taking of such
action) would have the effect of canceling its positions under such Hedging
Agreements unless such actions (a) are undertaken (i) with prior written notice
to and approval from (which approval shall not be unreasonably withheld, delayed
or conditioned) the Administrative Agent and (ii) for the purpose of
repositioning volumes for later or earlier months, for the purpose of
eliminating production obligations in anticipation of temporary production
shutdowns due to storms or other force majeure events, for the purpose of
eliminating production obligations while maintaining hedge volumes and minimum
prices for the Borrower or any of its Subsidiaries or for the purpose of placing
such obligations under other Hedging Agreements that provide higher minimum
prices for the Borrower or any of its Subsidiaries, and (b) are in compliance
with the restrictions set forth in Section 7.2.20.  As of the date of any
determination or redetermination of the Borrowing Base, the Borrower shall
maintain hedging positions that are acceptable to the Administrative Agent,
acting reasonably.
 
Credit Agreement (First Lien)
 
84

--------------------------------------------------------------------------------

 

SECTION 7.1.13.  Title Information.  On or before the delivery to the
Administrative Agent and the Lenders of each Reserve Report required by Section
2.8, the Borrower will deliver title information in form and substance
acceptable to the Administrative Agent covering enough of the Oil and Gas
Properties evaluated by such Reserve Report that were not included in the
immediately preceding Reserve Report, so that the Administrative Agent shall be
reasonably satisfied with the status of title to the Oil and Gas Properties
evaluated by such Reserve Report.  If the Borrower has provided title
information for additional Properties under the preceding sentence, the Borrower
shall, within 90 days of notice from the Administrative Agent that title defects
or exceptions exist with respect to such additional Properties, either (i) cure
any such title defects or exceptions (including defects or exceptions as to
priority) that are not permitted by Section 7.2.3 raised by such information,
(ii) substitute acceptable Mortgaged Properties with no title defects or
exceptions except for Liens permitted by Section 7.2.3 having an equivalent
value or (iii) deliver title information in form and substance acceptable to the
Administrative Agent so that the Administrative Agent shall be reasonably
satisfied with the status of title to the Oil and Gas Properties evaluated by
such Reserve Report.  If the Borrower is unable to cure any title defect
requested by the Administrative Agent or the Lenders to be cured within the
90-day period or the Borrower does not comply with the requirements to provide
acceptable title information to the Oil and Gas Properties evaluated in the most
recent Reserve Report, such default shall not be a Default, but instead the
Administrative Agent and/or the Required Lenders shall have the right to
exercise the following remedy in their sole discretion from time to time, and
any failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of the remedy by the Administrative Agent or the Lenders.  To
the extent that the Administrative Agent or the Required Lenders are not
satisfied with title to any Mortgaged Property after the 90-day period has
elapsed, the Administrative Agent may send a notice to the Borrower and the
Lenders that the then outstanding Borrowing Base shall be reduced by amounts as
determined by the Required Lenders to cause the Borrower to be in compliance
with the requirement to provide acceptable title information to the Oil and Gas
Properties.  This new Borrowing Base shall become effective immediately after
receipt of such notice.
 
SECTION 7.1.14.  Right of Inspection.  The Borrower will permit, and will cause
each of its Subsidiaries to permit, any officer, employee or agent of the
Administrative Agent or of any Secured Party to visit and inspect any of the
assets of any such Obligor, examine each such Obligor’s books of record and
accounts, take copies and extracts thereof and therefrom, and discuss the
affairs, finances and accounts of each such Obligor with each such Obligor’s
officers, accountants and auditors, all upon prior written notice to the
Borrower at such reasonable times during the Borrower’s or such Obligor’s normal
business hours (and in a manner so as, to the extent practicable, not to
interfere with the normal business operations of the Borrower or such Obligor)
and as often as the Administrative Agent or any Lender may reasonably request;
provided that unless an Event of Default has occurred and is continuing, the
Borrower shall not be required to make its independent public accountants
available for discussions with any Secured Party other than the Administrative
Agent.  Notwithstanding the foregoing, as long as no Event of Default has
occurred and is continuing, the Borrower will not be required to bear the
expense of more than one (1) inspection by the Administrative Agent (on behalf
of the Secured Parties) during any calendar year; provided that if an Event of
Default has occurred and is continuing, the Administrative Agent shall be
entitled to conduct more frequent inspections at the expense of the Borrower.
 
Credit Agreement (First Lien)
 
85

--------------------------------------------------------------------------------

 
SECTION 7.1.15.  Further Assurances.  The Borrower at its expense will, and will
cause each Subsidiary to, promptly execute and deliver to the Administrative
Agent all such other documents, agreements and instruments reasonably requested
by the Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower or any
Subsidiary, as the case may be, in the Loan Documents, including the Notes, if
requested, or to further evidence and more fully describe the collateral
intended as security for the Indebtedness, or to correct any omissions in this
Agreement or the Security Instruments, or to state more fully the obligations
secured therein, or to perfect, protect or preserve any Liens created pursuant
to this Agreement or any of the Security Instruments or the priority thereof, or
to make any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate, in the sole discretion of the
Administrative Agent, in connection therewith.  The Borrower hereby authorizes
the Administrative Agent to file one or more financing or continuation
statements, and amendments thereto, relative to all or any part of any Mortgaged
Property or any part thereof or any other collateral without the signature of
the Borrower or any other Guarantor where permitted by law.  A carbon,
photographic or other reproduction of the Security Documents or any financing
statement covering the Mortgaged Property or any part thereof or any other
collateral shall be sufficient as a financing statement where permitted by
law.  The Borrower shall notify the Administrative Agent of any name change of
any of the Borrower’s Subsidiaries in accordance with the Borrower Pledge and
Security Agreement.
 
SECTION 7.1.16.  Minimum Availability Under Borrowing Base.  During each period
from July 1st to October 31st of each calendar year, the Borrower will not
permit the aggregate Credit Exposures of all Lenders to exceed an amount equal
to (i) the lesser of the Commitment Amount or the Borrowing Base then in effect
minus (ii) $25,000,000.
 
SECTION 7.2.  Negative Covenants.  The Borrower covenants and agrees with each
Lender, each Issuer and the Administrative Agent that until the Termination Date
has occurred, the Borrower will, and will cause its Subsidiaries to, perform or
cause to be performed the obligations set forth below.
 
SECTION 7.2.1.  Business Activities; International Operations.  The Borrower
will not, and will not permit any of its Subsidiaries to engage in any business
activity except those business activities engaged in on the date of this
Agreement and activities reasonably incidental thereto.  From and after the date
hereof, the Borrower and its Subsidiaries will not acquire or make any other
expenditure (whether such expenditure is capital, operating or otherwise) in or
related to, any Oil and Gas Properties or businesses not located within the
geographical boundaries of the United States or the offshore area in the Gulf of
Mexico over which the United States of America asserts jurisdiction and to which
the laws of the States of Texas or Louisiana are applicable or otherwise
purchase, make, incur, assume or permit to exist any Investment in any Person
not organized under the laws of the United States or one of the States thereof.
 
SECTION 7.2.2.  Indebtedness.  The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:
 
(a)  (i) the Obligations and (ii) Hedging Obligations incurred pursuant to this
Agreement;
 
(b)  the 2010 Debt and the 2011 Debt; and the refinancing of all or any portion
of such Indebtedness so long as such refinancing is on terms and conditions that
are taken as a whole, no less favorable to the Lenders; provided, however, that
such Indebtedness (x) is unsecured and (y) does not have a maturity date that is
prior to the date that is six (6) months after the Stated Maturity Date;
 
Credit Agreement (First Lien)
 
86

--------------------------------------------------------------------------------

 
 
(c)  Indebtedness existing as of the Effective Date that is identified in
Item 7.2.2(c) of the Disclosure Schedule, and refinancing of such Indebtedness
on No Less Favorable Terms and Conditions in a principal amount not in excess of
that which is outstanding on the Effective Date (as such amount has been reduced
following the Effective Date);
 
(d)  unsecured Indebtedness (i) incurred in the ordinary course of business of
the Borrower and its Subsidiaries (including open accounts extended by suppliers
on normal trade terms in connection with purchases of goods and services
(including insurance premium payables in the ordinary course) that are not
overdue for a period of more than 90 days or, if overdue for more than 90 days,
as to which a dispute exists and adequate reserves in conformity with GAAP have
been established on the books of the Borrower or such Subsidiary) and (ii) in
respect of performance, surety or appeal bonds or similar assurance undertakings
provided in the ordinary course of business, but excluding (in each case),
funded Indebtedness incurred through the borrowing of money or Contingent
Liabilities in respect thereof;
 
(e)  Indebtedness (i) evidencing the deferred purchase price of newly acquired
property or incurred to finance the acquisition of equipment of the Borrower and
its Subsidiaries (pursuant to purchase money mortgages or otherwise, whether
owed to the seller or a third party) used in the ordinary course of business of
the Borrower and its Subsidiaries (provided that, such Indebtedness is incurred
within 60 days of the acquisition of such property) and (ii) in respect of
Capitalized Lease Liabilities; provided that, the aggregate amount of all
Indebtedness outstanding pursuant to this clause shall not at any time exceed
$10,000,000;
 
(f)  Indebtedness of any Subsidiary owing to the Borrower or any other
Subsidiary;
 
(g)  Indebtedness incurred pursuant to the PP Debt Documents, and Contingent
Liabilities of the Subsidiary Guarantors in respect of the PP Debt; and, the
refinancing of all such Indebtedness so long as such refinancing is on No Less
Favorable Terms and Conditions, provided, however, that such Indebtedness (x) is
unsecured and does not exceed an aggregate outstanding principal amount of
U.S.$110,000,000 and (y) does not have a maturity date that is prior to the
later to occur of (A) the date that is six (6) months after the Stated Maturity
Date or (B) the date that is the originally scheduled “Stated Maturity” (as
defined in the Indenture) with respect to the payment of principal on the PP
Notes;
 
(h)  Indebtedness incurred by the Borrower and its Subsidiaries associated with
bonds, surety or similar assurance obligations or undertakings required by
Applicable Law in connection with the operation of the Oil and Gas Properties;
 
(i)  Indebtedness of a Person existing at the time such Person became a
Subsidiary of the Borrower, but only if such Indebtedness was not created or
incurred in contemplation of such Person becoming a Subsidiary;
 
Credit Agreement (First Lien)
 
87

--------------------------------------------------------------------------------

 
 
(j)  Indebtedness (including, but without duplication, Contingent Liabilities of
the Subsidiary Guarantors in respect thereof) incurred in an amount not to
exceed an aggregate outstanding principal amount of up to $250,000,000 less the
amount of PP Debt outstanding at such time; and, the refinancing of all or any
applicable portion of such Indebtedness so long as such refinancing is on terms
and conditions that are, taken as a whole, no less favorable to the Lenders,
provided, however, that such Indebtedness (x) is unsecured and (y) does not have
a maturity date that is prior to the date that is six (6) months after the
Stated Maturity Date (the “Permitted Unsecured Indebtedness”);
 
(k)  other unsecured Indebtedness of the Borrower and its Subsidiaries in an
aggregate amount at any time outstanding not to exceed $2,500,000;
 
provided, that no Indebtedness otherwise permitted by clauses (c), (e), (g), (j)
or (k) shall be incurred, assumed, created, refinanced or otherwise incurred if
a Default or Borrowing Base Deficiency has occurred and is then continuing or
would result therefrom.
 
SECTION 7.2.3.  Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property (including Capital Securities of any Person), revenues or assets,
whether now owned or hereafter acquired, except:
 
(a)  Liens securing payment of the Obligations;
 
(b)  [Reserved];
 
(c)  Liens existing as of the Effective Date and disclosed in Item 7.2.3(c) of
the Disclosure Schedule securing Indebtedness described in clause (c) of Section
7.2.2, and refinancings of such Indebtedness; provided that, no such Lien shall
encumber any additional property and the amount of Indebtedness secured by such
Lien is not increased from that existing on the Effective Date (as such
Indebtedness may have been permanently reduced subsequent to the Effective
Date);
 
(d)  Liens securing Indebtedness of the type permitted under clause (e) of
Section 7.2.2; provided that, (i) such Lien is granted within 60 days after such
Indebtedness is incurred, (ii) the Indebtedness secured thereby does not exceed
80% of the lesser of the cost or the fair market value of the applicable
property, improvements or equipment at the time of such acquisition (or
construction) and (iii) such Lien secures only the assets that are the subject
of the Indebtedness referred to in such clause;
 
(e)  Liens securing Indebtedness permitted by clause (i) of Section 7.2.2;
provided that, such Liens existed prior to such Person becoming a Subsidiary,
were not created in anticipation thereof and attach only to specific tangible
assets of such Person (and not assets of such Person generally);
 
(f)  Liens in favor of carriers, warehousemen, mechanics, contractors, laborers,
suppliers, operators, non-operators, materialmen and landlords granted in the
ordinary course of business for amounts not overdue or being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;
 
Credit Agreement (First Lien)
 
88

--------------------------------------------------------------------------------

 
 
(g)  Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases or other similar obligations (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on surety and appeal bonds or performance bonds or similar assurance
undertakings;
 
(h)  judgment Liens in existence for less than 45 days after the entry thereof
or with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
responsible insurance companies and which do not otherwise result in an Event of
Default under Section 8.1.6;
 
(i)  easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached;
 
(j)  Liens for Taxes not at the time delinquent or thereafter payable without
penalty or being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books;
 
(k)  [Reserved];
 
(l)  any zoning or similar law or right reserved or vested in any governmental
office or agency to control or regulate the use of, or any reservation in the
grant from the crown in respect of, any real property;
 
(m)  Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution;
 
(n)  easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any Property of the Borrower or any of its
Subsidiaries for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, that do not secure
any monetary obligations and which in the aggregate do not materially impair the
use of such Property for the purposes of which such Property is held by the
Borrower or any of its Subsidiaries or materially impair the value of such
Property subject thereto;
 
(o)  royalties, overriding royalties, reversionary interests, production
payments and similar burdens granted by the Borrower or any of its Subsidiaries
with respect to its Oil and Gas Properties to the extent such burdens do not
reduce the Borrower’s or such Subsidiary’s net interests in production in its
Oil and Gas Properties below the interests reflected in each Reserve Report or
the interests warranted under this Agreement or the Mortgage and do not operate
to deprive the Borrower or any of its Subsidiaries of any material rights in
respect of its assets or properties (except for rights customarily granted with
respect to such interests);
 
Credit Agreement (First Lien)
 
89

--------------------------------------------------------------------------------

 
 
(p)  Liens on any leased real property granted to landlords under any leases;
 
(q)  Liens permitted under the Loan Documents to the extent permitted thereby;
and
 
(r)  Liens on Letters of Credit issued hereunder pledged to secure obligations
under Hedging Agreements permitted by Section 7.2.20.
 
SECTION 7.2.4.  Financial Condition and Operations.  The Borrower will not
permit any of the events set forth below to occur.
 
(a)  The Borrower will not permit the Total Leverage Ratio as of the last day of
any Fiscal Quarter to be greater than 3.5 to 1.00.
 
(b)  The Borrower will not permit the Interest Coverage Ratio as of the last day
of any Fiscal Quarter to be less than 3.00 to 1.00.
 
(c)  The Borrower will not permit the Current Ratio as of the last day of any
Fiscal Quarter to be less than 1.00 to 1.00.
 
SECTION 7.2.5.  Investments.  The Borrower will not, and will not permit any of
its Subsidiaries to, purchase, make, incur, assume or permit to exist any
Investment in any other Person, except:
 
(a)  Investments existing on the Effective Date and identified in Item 7.2.5(a)
of the Disclosure Schedule;
 
(b)  Cash Equivalent Investments;
 
(c)  Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
 
(d)  Investments consisting of any deferred portion of the sales price received
by the Borrower or any Subsidiary in connection with any Disposition permitted
under Section 7.2.10;
 
(e)  Investments by way of contributions to capital or purchases of Capital
Securities (i) by the Borrower in any Subsidiaries or by any Subsidiary in other
Subsidiaries, or (ii) by any Subsidiary in the Borrower;
 
(f)  Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business;
 
Credit Agreement (First Lien)
 
90

--------------------------------------------------------------------------------

 
 
(g)  Investments by way of the acquisition of Capital Securities constituting
Permitted Acquisitions permitted under clause (d) of Section 7.2.9; provided
that, such Investments shall result in the acquisition of a wholly owned
Subsidiary;
 
(h)  intercompany loans, advances or guaranties among the Borrower and its
Subsidiaries, all to the extent permitted by clause (f) of Section 7.2.2 and
clause (e) of this Section 7.2.5;
 
(i)  Capital Expenditures reasonably incurred in the ordinary course of
business;
 
(j)  loans or advances to employees, officers or directors in the ordinary
course of business of the Borrower or any of its Subsidiaries, in each case only
as permitted by Applicable Law, including Section 402 of the Sarbanes Oxley Act
of 2002, but in any event not to exceed $100,000 in the aggregate at any time;
 
(k)  Investments in U.S. Persons (other than Obligors or any Person owning,
controlling or managing, directly or indirectly an Obligor) that are not
Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding; and
 
(l)  other Investments in an amount not to exceed $1,000,000 over the term of
this Agreement;
 
provided that,
 
(m)  any Investment that when made complies with the requirements of the
definition of the term “Cash Equivalent Investment” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements; and
 
(n)  no Investment otherwise permitted by clauses (g), (h), (j), (k) or (l)
shall be permitted to be made if any Default or Borrowing Base Deficiency has
occurred and is continuing or would result therefrom.
 
SECTION 7.2.6.  Restricted Payments; etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make a Restricted Payment, or make
any deposit for any Restricted Payment, except:
 
(a)  Restricted Payments made by Subsidiaries to the Borrower or wholly owned
Subsidiaries;
 
(b)  so long as no Default or Borrowing Base Deficiency has occurred and is
continuing, or shall be caused thereby, Restricted Payments made by the Borrower
or its Subsidiaries to Intermediate Holdco for the Borrower’s share of income
taxes calculated as if the Borrower were filing for taxes independently of
Intermediate Holdco (provided that prior to making such Restricted Payment,
Borrower shall provide the Administrative Agent with a calculation of such
attributable taxes in detail and form reasonably acceptable to the
Administrative Agent);
 
Credit Agreement (First Lien) 
 
91

--------------------------------------------------------------------------------

 
 
(c)  so long as no Default or Borrowing Base Deficiency has occurred and is
continuing, or shall be caused thereby, the Borrower may make Restricted
Payments (including to Intermediate Holdco so that Intermediate Holdco may make
payments, including Restricted Payments, ultimately to Parent) pursuant to and
in accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries as established in good faith by
the Borrower’s board of directors and to otherwise pay for G&A Expenses and
other costs and expenses of similar nature of Intermediate Holdco and Parent;
provided, that such Restricted Payments shall not exceed $2,000,000 in any
Fiscal Year;
 
(d)  Restricted Payments, (x) to Parent or Subsidiaries of Parent (so that such
amounts can ultimately be paid to Parent) in an amount not to exceed $25,000,000
in the aggregate (on a cumulative basis for all payments pursuant to this clause
(x), including those in the aggregate total amount of $11,082,156 made prior to
the Closing Date) so that Parent may use such amounts for the purpose of paying
premiums or other payments associated with inducing the early conversion of the
Parent’s convertible preferred stock and (y) to Parent or Subsidiaries of Parent
(so that such amounts can ultimately be paid to Parent) in an aggregate amount
not to exceed $17,000,000 in any calendar year (on a cumulative basis for all
payments pursuant to this clause (y)) so that Parent may pay dividends on its
outstanding preferred stock; provided, however, that such Restricted Payments
under this Section 7.2.6(d) may be made only so long as (i) no Default or
Borrowing Base Deficiency has occurred and is continuing, or shall be caused
thereby, (ii) the Borrowing Base Utilization Percentage after such proposed
Restricted Payment would not exceed 50%, (iii) the Borrower’s unused
availability under the Borrowing Base after such proposed Restricted Payment is
at least $150,000,000, and (iv) prior to the making of any such Restricted
Payment, the Borrower delivers a certificate to the Administrative Agent
certifying as to the satisfaction of the conditions set forth in the immediately
foregoing clauses (i)-(iii) and certifying (A) in regards to a proposed
Restricted Payment under clause (x) of this Section 7.2.6(d), the aggregate
amount of all such Restricted Payments (including the amount of the Restricted
Payment proposed to be made) pursuant to such clause (x) and (B) in regards to a
proposed Restricted Payment under clause (y) of this Section 7.2.6.(d), the
aggregate amount of all such Restricted Payments made from January 1 of such
year up to and including the date of such Restricted Payment; and
 
(e)  Restricted Payments made by the Borrower and/or its Subsidiaries to an
Affiliate for the payment of premiums for insurance and other costs related to
the formation and operation of such Affiliate; provided that such Restricted
Payments shall not exceed the amount that Borrower would pay as a premium in an
arms-length transaction with a Person that is not an Affiliate and otherwise in
accordance with Section 7.1.4.
 
SECTION 7.2.7.  [Intentionally Blank].
 
SECTION 7.2.8.  Issuance of Capital Securities.  The Borrower will not, and will
not permit any of its Subsidiaries to, issue any Capital Securities (whether for
value or otherwise) to any Person other than (in the case of Subsidiaries) to
the Borrower or another wholly owned Subsidiary or (in the case of the Borrower)
to Intermediate Holdco (so long as such Capital Securities are not mandatorily
redeemable prior to one year and one day after the Stated Maturity Date for
Loans).
 
Credit Agreement (First Lien)
 
92

--------------------------------------------------------------------------------

 
 
SECTION 7.2.9.  Consolidation, Merger; Permitted Acquisitions, etc.  The
Borrower will not, and will not permit any of its Subsidiaries to, liquidate or
dissolve, consolidate with, or merge or amalgamate into or with, any other
Person, or purchase or otherwise acquire all or substantially all of the assets
of any Person (or any division thereof), except:
 
(a)  any Subsidiary may liquidate or dissolve voluntarily into, and may merge or
amalgamate with and into, the Borrower or any other Subsidiary; (provided that,
in any merger involving the Borrower, the Borrower is the surviving Person and a
Subsidiary Guarantor may only merge with and into another Subsidiary Guarantor);
 
(b)  the assets or Capital Securities of any Subsidiary may be purchased or
otherwise acquired by the Borrower or any other Subsidiary; provided that, the
assets or Capital Securities of any Subsidiary Guarantor may only be purchased
or otherwise acquired by the Borrower or another Subsidiary Guarantor; provided,
further, that in no event shall any Subsidiary consolidate with or merge with
and into any other Subsidiary unless after giving effect thereto, the
Administrative Agent shall have a perfected pledge of, and security interest in
and to, at least the same percentage of the issued and outstanding interests of
Capital Securities (on a fully diluted basis) and other assets of the surviving
Person as the Administrative Agent had immediately prior to such merger or
consolidation in form and substance satisfactory to the Administrative Agent and
its counsel, pursuant to such documentation and opinions as shall be necessary
in the opinion of the Administrative Agent to create, perfect or maintain the
collateral position of the Secured Parties therein;
 
(c)  Investments made in accordance with Section 7.2.5; and
 
(d)  the Borrower or any of its Subsidiaries may purchase all or substantially
all of the assets of any Person (or any division thereof), or acquire such
Person by merger or otherwise, in each case, if:
 
(i)  no Default or Borrowing Base Deficiency has occurred and is continuing or
would occur after giving effect thereto;
 
(ii)  such purchase or acquisition constitutes a Permitted Acquisition; and
 
(iii)  the amount paid or payable in connection with such transaction (together
with all previous Permitted Acquisitions) does not exceed $40,000,000 in any
Fiscal Year.
 
SECTION 7.2.10.  Permitted Dispositions.  The Borrower will not, and will not
permit any of its Subsidiaries to, Dispose of any of the Borrower’s or such
Subsidiaries’ assets (including accounts receivable and Capital Securities of
Subsidiaries) to any Person in one transaction or series of transactions unless
such Disposition is:
 
Credit Agreement (First Lien)
 
93

--------------------------------------------------------------------------------

 
 
(a)  inventory or obsolete, damaged, worn out or surplus property Disposed of in
the ordinary course of its business, or the discounted sale of defaulted or
delinquent trade receivables written off and reserved in the ordinary course of
business;
 
(b)  the sale of Hydrocarbons in the ordinary course of business;
 
(c)  farmouts of undeveloped acreage and assignments in connection with such
farmouts;
 
(d)  an Investment made in accordance with Section 7.2.5 and Restricted Payments
made in accordance with Section 7.2.6;
 
(e)  the sale or other Disposition of certain (primarily onshore) Oil and Gas
Properties, previously identified to the Administrative Agent, that are being
marketed through the Oil & Gas Asset Clearinghouse as of or reasonably prior to
the Closing Date;
 
(f)  the sale or other Disposition (including Casualty Events) of any Oil and
Gas Property or any interest therein or any Subsidiary (other than EXXI GOM) of
the Borrower owning Oil and Gas Properties; provided that (i) 100% of the
consideration received in respect of such sale or other Disposition shall be
cash, (ii) the consideration received in respect of such sale or other
Disposition shall be equal to or greater than the fair market value of the
interests that are the subject of such sale or other Disposition (as reasonably
determined by the board of directors of the Borrower and, if requested by the
Administrative Agent, the Borrower shall deliver a certificate of a Authorized
Officer of the Borrower certifying to that effect), (iii) upon a sale or other
Disposition of Oil and Gas Property or any such Subsidiary owning Oil and Gas
Properties that involves Oil and Gas Properties included in the most recently
delivered Reserve Report (the “Subject Disposition”), if the consideration
received for the Subject Disposition together with the consideration for all
other sales and Dispositions of Oil and Gas Properties or any such Subsidiary
owning Oil and Gas Properties that are included in the most recently delivered
Reserve Report during any period between two successive determinations or
redeterminations of the Borrowing Base exceeds $5,000,000 individually or in the
aggregate, then, the Borrowing Base shall be reduced, effective immediately upon
such Subject Disposition, by an amount equal to the value, if any, assigned to
the relevant Oil and Gas Properties in the most recently delivered Reserve
Report that were sold or otherwise Disposed in connection with such Subject
Disposition, (iv) if any such sale or other Disposition is of any such
Subsidiary owning Oil and Gas Properties, such sale or other Disposition shall
include all the Capital Securities of such Subsidiary, and (v) notwithstanding
Section 3.1.1(c), if a Borrowing Base Deficiency exists at the time of such sale
or Disposition or would result from the reduction of the Borrowing Base as a
result of such sale or other Disposition otherwise permitted pursuant to this
clause (f), then the proceeds of such sale or other Disposition shall be applied
immediately to cure such Borrowing Base Deficiency first by prepaying the
Revolving Loans and second by Cash Collateralizing all outstanding Letters of
Credit to the extent of such Borrowing Base Deficiency; and
 
Credit Agreement (First Lien)
 
94

--------------------------------------------------------------------------------

 
 
(g)  sales and other Dispositions of Properties not otherwise expressly
permitted by Section 7.2.10(a) to (f) having a fair market value not to exceed
$2,500,000 during any 12-month period.
 
SECTION 7.2.11.  Modification of Certain Agreements.  The Borrower will not, and
will not permit any of its Subsidiaries to, consent to any amendment,
supplement, waiver or other modification of, or enter into any forbearance from
exercising any rights with respect to the terms or provisions contained in:
 
(a)  [Intentionally blank];
 
(b)  the Organic Documents of the Borrower or any of its Subsidiaries, if the
result would have an adverse effect on the rights or remedies of any Secured
Party; and
 
(c)  any of the 2010 Debt Documents, the 2011 Debt Documents or the Permitted
Unsecured Debt Documents, unless the Borrower has provided prior notice of the
amendment, supplement, waiver or other modification to the Administrative Agent
and the Administrative Agent has consented to such amendment, supplement, waiver
or other modification, other than any such amendment, supplement, waiver or
modification permitted in accordance with the provisions of this Agreement.
 
SECTION 7.2.12.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to, enter into or cause or permit to exist
any arrangement, transaction or contract (including for the purchase, lease or
exchange of property or the rendering of services) with any of its other
Affiliates, unless such arrangement, transaction or contract (i) is on fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than it
could obtain in an arm’s-length transaction with a Person that is not an
Affiliate and (ii) is of the kind that would be entered into by a prudent Person
in the position of the Borrower or such Subsidiary with a Person that is not one
of its Affiliates other than:
 
(a)  transactions among the Obligors otherwise permitted hereunder;
 
(b)  reasonable fees and compensation (including employee benefits) paid to, an
indemnity provided for the benefit of, officers, directors, board members,
employees or consultants of the Borrower or any Subsidiary as determined in good
faith by the Borrower’s board of directors;
 
(c)  payment by the Borrower to Affiliates for the Borrower’s share of
reasonable and customary G&A Expenses incurred by such Affiliates in the
ordinary course of business and provided such G&E Expenses are supported by
appropriate invoices and, to the extent that the Borrower is not the only
subsidiary of Intermediate Holdco, incurred pursuant to an expense sharing
arrangement reasonably acceptable to the Administrative Agent; and
 
(d)  the payment of Restricted Payments as provided under Section 7.2.6.
 
SECTION 7.2.13.  Restrictive Agreements, etc.  The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any agreement prohibiting or
restricting
 
Credit Agreement (First Lien)
 
95

--------------------------------------------------------------------------------

 
 
(a)  the creation or assumption of any Lien upon its properties, revenues or
assets, whether now owned or hereafter acquired;
 
(b)  the ability of any Obligor to amend or otherwise modify any Loan Document;
or
 
(c)  the ability of any Subsidiary to make any payments, directly or indirectly,
to the Borrower, including by way of dividends, advances, repayments of loans,
reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments.
 
The foregoing prohibitions shall not apply to restrictions contained (i) in any
Loan Document, (ii) in the case of clause (a), any agreement governing any
Indebtedness permitted by clause (e) of Section 7.2.2 as to the assets financed
with the proceeds of such Indebtedness, or (iii) in the case of clauses (a) and
(b), in the PP Debt Documents, the Senior Unsecured Debt Documents and/or the
Permitted Unsecured Debt Documents, as the case may be.
 
SECTION 7.2.14.  Sale and Leaseback.  The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly enter into any agreement or
arrangement providing for the sale or transfer by it of any property (now owned
or hereafter acquired) to a Person and the subsequent lease or rental of such
property or other similar property from such Person.
 
SECTION 7.2.15.  No Prepayment of 2010 Notes or 2011 Notes.  The Borrower will
not, and will not permit any of its Subsidiaries to, prior to the date that is
one hundred eighty (180) days after the Stated Maturity Date:
 
(a)  make any payment or prepayment of principal of, or premium or interest on,
either the 2010 Debt or the 2011 Debt other than:  (i) with respect to interest,
(A) on the stated, scheduled dates for payment of interest set forth in the
Senior Unsecured Debt Documents, as the case may be, or (B) upon any refinancing
of the 2010 Debt or the 2011 Debt, respectively, permitted in accordance with
the terms of this Agreement, or (ii) with respect to principal, (A) on the date
of the stated maturity indicated in the 2010 Debt Documents or the 2011 Debt
Documents with respect to the payment of principal on the 2010 Debt or the 2011
Debt, respectively, (B) on each scheduled date for payment of principal or as
required in connection with a mandatory prepayment, redemption or defeasance of
the 2010 Debt or the 2011 under the respective Senior Secured Debt Documents, so
long as on the date of such payment (1) no Default or Event of Default or
Borrowing Base Deficiency has occurred and is continuing or would result
therefrom and (2) the Borrower has paid any Obligations required to be paid
hereunder pursuant to the terms of this Agreement, or (C) upon any refinancing
of the 2010 Debt or the 2011 Debt permitted in accordance with the terms of this
Agreement;
 
(b)  redeem, retire, purchase, defease or otherwise acquire either the 2010 Debt
or the 2011 Debt (except as set forth in clause (a)); or
 
(c)  make any deposit (including the payment of amounts into a sinking fund or
other similar fund) for any of the foregoing purposes other than, in each case,
in connection with a refinancing of the 2010 Debt or the 2011 Debt (to the
extent of such Indebtedness being refinanced) permitted in accordance with the
terms of this Agreement.
 
Credit Agreement (First Lien)
 
96

--------------------------------------------------------------------------------

 
 
SECTION 7.2.16.  Pension Plans.  The Borrower will not, and will not permit any
of its Subsidiaries to make any contribution in respect of any Pension Plan in
any Fiscal Year in excess of the maximum amount recommended to be contributed by
the Borrower and its Subsidiaries as determined by a valuation provided to the
Borrower by a nationally recognized agency providing such valuations for
purposes of complying with ERISA, the Code and Internal Revenue Service rules
and regulations.
 
SECTION 7.2.17.  Limitation on Leases.  Neither the Borrower nor any of its
Subsidiaries will create, incur, assume or suffer to exist any obligation for
the payment of rent or hire of Property of any kind whatsoever (real or personal
but excluding Capital Leases and leases of Hydrocarbon Interests and short term
operating leases having a term of not more than six months incurred in the
ordinary course of business), under leases or lease agreements that would cause
the aggregate amount of all payments made by the Borrower and its Subsidiaries
pursuant to all such leases or lease agreements, including, without limitation,
any residual payments at the end of any lease, to exceed $2,000,000 in any
period of twelve consecutive calendar months during the life of such leases.
 
SECTION 7.2.18.  Subsidiaries.  The Borrower will not, and will not permit any
Subsidiary to, create or acquire any additional Subsidiary unless the Borrower
gives written notice to the Administrative Agent of such creation or acquisition
and complies with Section 7.1.8.  The Borrower shall not, and shall not permit
any of its Subsidiaries to, sell, assign or otherwise dispose of any Capital
Securities in any of its Subsidiary except in compliance with Section 7.2.10(f).
 
SECTION 7.2.19.  Gas Imbalances, Take or Pay or Other Prepayments.  The Borrower
will not allow gas imbalances, take-or-pay or other prepayments with respect to
the Oil and Gas Properties of the Borrower or any of its Subsidiary that would
require the Borrower or such Subsidiary to deliver Hydrocarbons at some future
time without then or thereafter receiving full payment therefor to exceed 1.5
bcf of gas (on an mcf equivalent basis) in the aggregate.
 
SECTION 7.2.20.  Restrictions on Hedging Agreements.  (a)  No Obligor will enter
into or maintain any Hedging Agreements with any Person other than (i) commodity
Hedging Agreements with one or more Approved Counterparties (in the case of
Hedging Agreements that are puts or calls that are not executed in conjunction
with any other Hedging Agreements) or Lenders or Affiliates thereof (in the case
of any other Hedging Agreements); (ii) Hedging Agreements in respect of interest
rates with an Approved Counterparty; and (iii) Hedging Agreements required under
Section 7.1.12; provided that all Hedging Agreements permitted hereunder are in
accordance with this Section 7.2.20 and have a fixed price or floor prices
acceptable to the Administrative Agent and aggregate notional volumes acceptable
to the Administrative Agent.
 
(b)  With respect to any commodity Hedging Agreements permitted hereunder:
 
Credit Agreement (First Lien)
 
97

--------------------------------------------------------------------------------

 
 
(i)  as at any date, volumes corresponding to swaps or collars (for the absence
of doubt, volumes related to puts that are not executed in conjunction with any
other Hedging Agreements are excluded) covering Oil and Gas Properties of the
Obligors shall not exceed (A) during the first six calendar months period
following such date, 90% for crude oil or for natural gas, as the case may be,
of the reasonably estimated projected crude oil and natural gas production,
respectively, from the Obligors’ Proved Developed Producing Reserves in respect
of such Oil and Gas Properties, and (B) for any period after such six month
period described in clause (A), the lower of (x) 90% for crude oil or for
natural gas, as the case may be, of the Six-Month Forecast Production Low for
crude oil and natural gas, respectively, in respect of such Oil and Gas
Properties; and (y) the sum of 100% of the reasonably estimated projected crude
oil and natural gas production, as the case may be, from the Obligors’ Proved
Developed Producing Reserves plus 50% of the reasonably estimated projected
crude oil and natural gas production, as the case may be, from the Obligors’
Proved Developed Nonproducing Reserves; and
 
(ii)  as at any date, volumes for all commodity Hedging Agreements (including
swaps, collars and puts) shall not be less than 50% on a rolling two year period
basis of the reasonably estimated projected BTU equivalent of crude oil and
natural gas production from its Proved Developed Producing Reserves,
 
in each case as determined by reference to the then current Reserve Reports
delivered pursuant to the terms of this Agreement and such other supplemental
reserve information as has been provided to the Administrative Agent in form and
substance reasonably acceptable to the Administrative Agent and provided that
all calculations of reasonably estimated projected crude oil and natural gas
production made by the Borrower shall be made in a manner consistent with oil
and gas production and reserve estimating techniques of, and reserve category
definitions provided by, the Society of Petroleum Engineers.
 
(c)  As at any date, volumes corresponding to basis swaps covering Oil and Gas
Properties of the Obligors shall not exceed (i) during the first six calendar
months period following such date, 90% for crude oil or for natural gas, as the
case may be, of the reasonably estimated projected crude oil and natural gas
production, respectively, from the Obligors’ Proved Developed Producing Reserves
in respect of such Oil and Gas Properties, and (ii) thereafter, the lower of (A)
90% for crude oil or for natural gas, as the case may be, of the Six-Month
Production Low for crude oil and natural gas, respectively, in respect of such
Oil and Gas Properties; and (B) the sum of 100% of the reasonably estimated
projected crude oil and natural gas production, as the case may be, from the
Obligors’ Proved Developed Producing Reserves plus 50% of the reasonably
estimated projected crude oil and natural gas production, as the case may be,
from the Obligors’ Proved Developed Nonproducing Reserves, in each case as
determined by reference to the then current Reserve Reports delivered pursuant
to the terms of this Agreement and such other supplemental reserve information
as has been provided to the Administrative Agent in form and substance
reasonably acceptable to the Administrative Agent; provided that all
calculations of reasonably estimated projected crude oil and natural gas
production made by the Borrower shall be made in a manner consistent with oil
and gas production and reserve estimating techniques of, and reserve category
definitions provided by, the Society of Petroleum Engineers.
 
Credit Agreement (First Lien)
 
98

--------------------------------------------------------------------------------

 
 
(d)  Notwithstanding anything in this Section to the contrary, by no later than
July 1st of each calendar year, swaps and collars covering Oil and Gas
Properties of the Obligors shall not exceed (i) 70% of the reasonably estimated
projected crude oil production from the Obligors’ Proved Developed Producing
Reserves for the delivery period from July 1 of such calendar year through
October 31 of such calendar year, or (ii) 40% of the reasonably estimated
projected natural gas production from the Obligors’ Proved Developed Producing
Reserves for the delivery period from July 1 of such calendar year through
October 31 of such calendar year, in each case as determined by reference to the
then current Reserve Reports delivered pursuant to the terms of this Agreement
and such other supplemental reserve information as has been provided to the
Administrative Agent in form and substance reasonably acceptable to the
Administrative Agent; provided that all calculations of reasonably estimated
projected crude oil and natural gas production made by the Borrower shall be
made in a manner consistent with oil and gas production and reserve estimating
techniques of, and reserve category definitions provided by, the Society of
Petroleum Engineers.
 
(e)  No Obligor will purchase any calls other than (i) calls corresponding to an
existing permitted collar already executed or being executed in conjunction with
such purchased call or (ii) with the consent of the Administrative Agent, calls
for the purpose of mitigating physical delivery risk, provided that the
unamortized premium of all outstanding calls for all Obligors shall not exceed
$20,000,000 in the aggregate at any time.
 
(f)  In no event shall the Obligors post collateral (whether cash or by letters
of credit or otherwise) or margin in respect of its Hedging Agreements in an
aggregate outstanding amount in excess of $10,000,000 to secure its obligations
under its Hedging Agreements or to cover market exposures with respect
thereto.  Notwithstanding anything herein to the contrary, no Obligor will enter
into any Hedging Agreements other than in the ordinary course of business for
the purpose of protecting against fluctuations in interest rates and commodity
prices and basis risk and not for purposes of speculation.  The Borrower will
not permit any Subsidiary to enter into any Hedging Agreement without the
written consent of the Administrative Agent.
 
(g)  Notwithstanding anything in this Section to the contrary, the Borrower’s
maintenance of Hedging Agreements or hedging positions in violation of clauses
(b) through (d) above is not a Default or an Event of Default under this Section
7.2.20 if:  (i) the Borrower was in compliance with the requirements of this
Section 7.2.20 at the time of the entering into of any such Hedging Agreements
or hedging positions; and (ii) after the time of the entering into of any such
Hedging Agreements or hedging positions, a decrease in the reasonably estimated
projected crude oil and natural gas production, respectively, from the Obligors’
Proved Developed Producing Reserves causes the Borrower to no longer be in
compliance with Section 7.2.20 and such non-compliance lasts for a period of not
longer than five (5) Business Days; provided that all calculations of reasonably
estimated projected crude oil and natural gas production made by the Borrower
shall be made in a manner consistent with oil and gas production and reserve
estimating techniques of, and reserve category definitions provided by, the
Society of Petroleum Engineers.
 
SECTION 7.2.21.  No Prepayment of Permitted Unsecured Notes. The Borrower will
not, and will not permit any of its Subsidiaries to, prior to the date that is
one hundred eighty (180) days after the Stated Maturity Date:
 
Credit Agreement (First Lien)
 
99

--------------------------------------------------------------------------------

 
 
(a)  make any payment or prepayment of principal of, or premium or interest on,
any Permitted Unsecured Indebtedness other than:  (i) with respect to interest,
(A) on the stated, scheduled dates for payment of interest set forth in the
Permitted Unsecured Debt Documents or (B) upon any refinancing of Permitted
Unsecured Indebtedness permitted in accordance with the terms of this Agreement,
or (ii) with respect to principal, (A) on the date of the stated maturity
indicated in the Permitted Unsecured Debt Documents with respect to the payment
of principal on the Permitted Unsecured Indebtedness, (B) on each scheduled date
for payment of principal or as required in connection with a mandatory
prepayment, redemption or defeasance of the Permitted Unsecured Indebtedness
under the Permitted Unsecured Debt Documents, so long as on the date of such
payment (1) no Default or Event of Default or Borrowing Base Deficiency has
occurred and is continuing or would result therefrom and (2) the Borrower has
paid any Obligations required to be paid hereunder pursuant to the terms of this
Agreement, or (C) upon any refinancing of Permitted Unsecured Indebtedness
permitted in accordance with the terms of this Agreement;
 
(b)  redeem, retire, purchase, defease or otherwise acquire any Permitted
Unsecured Indebtedness (except as set forth in clause (a)); or
 
(c)  make any deposit (including the payment of amounts into a sinking fund or
other similar fund) for any of the foregoing purposes other than, in each case,
in connection with a refinancing of Permitted Unsecured Indebtedness (to the
extent of such Indebtedness being refinanced) permitted in accordance with the
terms of this Agreement.
 
For the avoidance of doubt, the Administrative Agent and each of the Lenders
agrees and acknowledges that Borrower may prepay the full principal of, along
with any premium and interest thereon, the PP Debt prior to the stated maturity
therefor.
 
ARTICLE 8
EVENTS OF DEFAULT
 
SECTION 8.1.  Listing of Events of Default.  Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”.
 
SECTION 8.1.1.  Non-Payment of Obligations.  The Borrower shall default in the
payment or prepayment when due of
 
(a)  any principal of any Loan or any Reimbursement Obligation; or
 
(b)  any interest, any fee described in Article 3 or any other monetary
Obligation, and such default shall continue unremedied for a period of three (3)
Business Days after such amount was due.
 
SECTION 8.1.2.  Breach of Warranty.  Any representation or warranty of any
Obligor made or deemed to be made in any Loan Document (including any
certificates delivered pursuant to Article 5) is or shall be incorrect when made
or deemed to have been made in any material respect.
 
Credit Agreement (First Lien)
 
100

--------------------------------------------------------------------------------

 
 
SECTION 8.1.3.  Non-Performance of Certain Covenants and Obligations.  The
Borrower shall default in the due performance or observance of any of its
obligations under Section 7.1.1, Section 7.1.7 or Section 7.2, or any Guarantor
shall default under any payment or guarantee obligation under a Guaranty.
 
SECTION 8.1.4.  Non-Performance of Other Covenants and Obligations.  Any Obligor
shall default in the due performance and observance of any other agreement
contained in any Loan Document executed by it, and such default shall continue
unremedied for a period of 30 days after the earlier of (a) the date of such
default or the date on that any Obligor has knowledge of such Default, whichever
is earlier, or (b) notice thereof given to the Borrower by the Administrative
Agent or any Lender.
 
SECTION 8.1.5.  Default on Other Indebtedness.  (a) A default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than Indebtedness described in
Section 8.1.1) of the Borrower or any of its Subsidiaries or any other Obligor
having a principal or stated amount, individually or in the aggregate, in excess
of $2,500,000, or a default shall occur in the performance or observance of any
obligation or condition with respect to such Indebtedness if the effect of such
default is to accelerate the maturity of any such Indebtedness or such default
shall continue unremedied for any applicable period of time sufficient to permit
the holder or holders of such Indebtedness, or any trustee or agent for such
holders, to cause or declare such Indebtedness to become due and payable or to
require such Indebtedness to be prepaid, redeemed, purchased or defeased, or
require an offer to purchase or defease such Indebtedness to be made, prior to
its expressed maturity; or (b) an “Event of Default” shall have occurred and be
continuing under the 2010 Debt Documents, the 2011 Debt Documents or the
Permitted Unsecured Debt Documents.
 
SECTION 8.1.6.  Judgments.  Any judgment or order for the payment of money
individually or in the aggregate in excess of $2,500,000 (exclusive of any
amounts fully covered by insurance (less any applicable deductible) and as to
which the insurer has not acknowledged to its responsibility to cover such
judgment or order) shall be rendered against the Borrower or any of its
Subsidiaries or any other Obligor and such judgment shall not have been vacated
or discharged or stayed or bonded pending appeal within 30 days after the entry
thereof or enforcement proceedings shall have been commenced by any creditor
upon such judgment or order.
 
SECTION 8.1.7.  Pension Plans.  Any of the following events shall occur with
respect to any Pension Plan:
 
(a)  the institution of any steps by the Borrower, any member of its Controlled
Group or any other Person to terminate a Pension Plan if, as a result of such
termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $2,500,000; or
 
(b)  a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under section 302(f) of ERISA.
 
Credit Agreement (First Lien)
 
101

--------------------------------------------------------------------------------

 
 
SECTION 8.1.8.  Change in Control.  Any Change in Control shall occur.
 
SECTION 8.1.9.  Bankruptcy, Insolvency, etc.  The Borrower, any of its
Subsidiaries or any other Obligor shall
 
(a)  become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness generally to pay, its debts as they become due;
 
(b)  apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;
 
(c)  in the absence of such application, consent or acquiescence in or permit or
suffer to exist the appointment of a trustee, receiver, receiver manager,
sequestrator or other custodian for a substantial part of the property of any
thereof, and such trustee, receiver, receiver manager, sequestrator or other
custodian shall not be discharged within 60 days; provided that, the Borrower,
each Subsidiary and each other Obligor hereby expressly authorizes each Secured
Party to appear in any court conducting any relevant proceeding during such
60-day period to preserve, protect and defend their rights under the Loan
Documents;
 
(d)  permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by the Borrower, any Subsidiary or any Obligor, such case or
proceeding shall be consented to or acquiesced in by the Borrower, such
Subsidiary or such Obligor, as the case may be, or shall result in the entry of
an order for relief or shall remain for 60 days undismissed; provided that, the
Borrower, each Subsidiary and each Obligor hereby expressly authorizes each
Secured Party to appear in any court conducting any such case or proceeding
during such 60-day period to preserve, protect and defend their rights under the
Loan Documents; or
 
(e)  take any action authorizing, or in furtherance of, any of the foregoing.
 
SECTION 8.1.10.  Impairment of Security, etc.  Any Loan Document shall (except
in accordance with its terms), in whole or in part, terminate, cease to be
effective or cease to be the legally valid, binding and enforceable obligation
of any Obligor party thereto; any Lien shall (except in accordance with the
terms of any Loan Document), in whole or in part, terminate, cease to be
effective or cease to be the legally valid, binding and enforceable obligation
of any Obligor subject thereto in respect of any material portion of the
Collateral; any Obligor or any other party shall contest in any manner such
effectiveness, validity, binding nature or enforceability; or, except as
permitted under any Loan Document, any Lien securing any Obligation shall, in
whole or in part, cease to be a perfected first priority Lien with respect to
any portion of the Collateral.
 
SECTION 8.1.11.  Change in Management.  John Daniel Schiller, Jr. shall cease to
be the Chief Executive Officer of the Parent (except as a result of his death or
disability) and a successor reasonably acceptable to the Administrative Agent
and the Required Lenders is not appointed within one hundred eighty (180) days
thereafter.
 
Credit Agreement (First Lien)
 
102

--------------------------------------------------------------------------------

 
 
SECTION 8.2.  Action if Bankruptcy.  If any Event of Default described in
clauses (a) through (d) of Section 8.1.9 with respect to the Borrower shall
occur, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Loans and all
other Obligations (including Reimbursement Obligations) shall automatically be
and become immediately due and payable, without notice or demand to any Person
and each Obligor shall automatically and immediately be obligated to Cash
Collateralize all Letter of Credit Outstandings.
 
SECTION 8.3.  Action if Other Event of Default.  If any Event of Default (other
than any Event of Default described in clauses (a) through (d) of Section 8.1.9
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent, upon the direction of
the Required Lenders, shall by notice to the Borrower declare all or any portion
of the outstanding principal amount of the Loans and other Obligations
(including Reimbursement Obligations) to be due and payable and/or the
Commitments (if not theretofore terminated) to be terminated, whereupon the full
unpaid amount of such Loans and other Obligations that shall be so declared due
and payable shall be and become immediately due and payable, without further
notice, demand or presentment, and/or, as the case may be, the Commitments shall
terminate and the Borrower shall automatically and immediately be obligated to
Cash Collateralize all Letter of Credit Outstandings.
 
ARTICLE 9
THE ADMINISTRATIVE AGENT, AGENTS AND ISSUERS
 
SECTION 9.1.  Actions.  Each Lender and each Issuer hereby appoints RBS as its
Administrative Agent under and for purposes of each Loan Document.  Each Lender
authorizes the Administrative Agent to act on behalf of such Lender under each
Loan Document and to appoint other agents or sub-agents to assist in its actions
under the Loan Documents and, in the absence of other written instructions from
the Required Lenders received from time to time by the Administrative Agent
(with respect to which the Administrative Agent agrees that it will comply,
except as otherwise provided in this Section or as otherwise advised by counsel
in order to avoid contravention of Applicable Law), to exercise such powers
hereunder and thereunder as are specifically delegated to or required of the
Administrative Agent by the terms hereof and thereof, together with such powers
as may be incidental thereto (including the release of Liens on assets Disposed
of in accordance with the terms of the Loan Documents).  Each Lender hereby
indemnifies (which indemnity shall survive any termination of this Agreement)
the Administrative Agent, pro rata according to such Lender’s proportionate
Total Exposure Amount, from and against any and all liabilities, obligations,
losses, damages, claims, costs or expenses of any kind or nature whatsoever
which may at any time be imposed on, incurred by, or asserted against, the
Administrative Agent in any way relating to or arising out of any Loan Document,
(including reasonable attorneys’ fees), and as to which the Administrative
Agent, is not reimbursed by the Borrower; provided that, no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, claims, costs or expenses that are determined by a court of competent
jurisdiction in a final proceeding to have resulted from the Administrative
Agent’s gross negligence or willful misconduct.  The Administrative Agent shall
not be required to take any action under any Loan Document, or to prosecute or
defend any suit in respect of any Loan Document, unless it is indemnified
hereunder to its satisfaction.  If any indemnity in favor of the Administrative
Agent shall be or become, in the Administrative Agent’s determination,
inadequate, the Administrative Agent may call for additional indemnification
from the Lenders and cease to do the acts indemnified against hereunder until
such additional indemnity is given.
 
Credit Agreement (First Lien)
 
103

--------------------------------------------------------------------------------

 
 
SECTION 9.2.  Funding Reliance, etc.  Unless the Administrative Agent shall have
been notified in writing by any Revolving Lender by 3:00 p.m. on the Business
Day prior to a Borrowing of Revolving Loans that such Revolving Lender will not
make available the amount that would constitute its Percentage of such Borrowing
of Revolving Loans on the date specified therefor, the Administrative Agent may
assume that such Revolving Lender has made such amount available to the
Administrative Agent and, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  If and to the extent that such Revolving
Lender shall not have made such amount available to the Administrative Agent,
such Revolving Lender and the Borrower severally agree to repay the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date the Administrative Agent made such
amount available to the Borrower to the date such amount is repaid to the
Administrative Agent, at the interest rate applicable at the time to Revolving
Loans comprising such Borrowing of Revolving Loans (in the case of the Borrower)
and (in the case of a Revolving Lender), at the Federal Funds Rate (for the
first two Business Days after which such amount has not been repaid), and
thereafter at the interest rate applicable to Revolving Loans comprising such
Borrowing.
 
SECTION 9.3.  Exculpation.  Neither the Administrative Agent nor any other Agent
nor any of their respective directors, officers, employees or agents (each, an
“Agent Indemnified Party”) shall be liable to any Secured Party for any action
taken or omitted to be taken by it under any Loan Document, or in connection
therewith, except for its own willful misconduct or gross negligence (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment), nor responsible for any recitals or warranties herein or therein, nor
for the effectiveness, enforceability, validity or due execution of any Loan
Document, nor for the creation, perfection or priority of any Liens purported to
be created by any of the Loan Documents, or the validity, genuineness,
enforceability, existence, value or sufficiency of any collateral security, nor
to make any inquiry respecting the performance by any Obligor of its
Obligations.  Any such inquiry that may be made by the Administrative Agent or
any other Agent shall not obligate any of them to make any further inquiry or to
take any action.  Any Agent shall be entitled to rely upon advice of counsel
concerning legal matters and upon any notice, consent, certificate, statement or
writing that it believes to be genuine and to have been presented by a proper
Person.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, AND SPECIFICALLY WITH
REFERENCE TO THE PROVISIONS OF SECTIONS 9.1, 9.3, 9.5 AND 9.10, IT IS THE
INTENTION OF THE PARTIES HERETO THAT EACH AGENT INDEMNIFIED PARTY BE REIMBURSED
OR INDEMNIFIED IN THE CASE OF, AND NOT BE LIABLE FOR, ITS OWN NEGLIGENCE (OTHER
THAN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), REGARDLESS OF WHETHER SUCH
NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL.
 
Credit Agreement (First Lien)
 
104

--------------------------------------------------------------------------------

 
 
SECTION 9.4.  Successor.  The Administrative Agent may resign as such at any
time upon at least 30 days’ prior notice to the Borrower and all Lenders.  If
the Administrative Agent at any time shall resign, the Required Lenders may
appoint another Lender as a successor Administrative Agent that shall thereupon
become the Administrative Agent hereunder.  If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
one of the Lenders or a commercial banking institution organized under the laws
of the United States (or any State thereof) or a United States branch or agency
of a commercial banking institution, and having a combined capital and surplus
of at least $250,000,000; provided that, if, such retiring Administrative Agent
is unable to find a commercial banking institution that is willing to accept
such appointment and that meets the qualifications set forth in above, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor as provided for above.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall be entitled to receive from the
retiring Administrative Agent such documents of transfer and assignment as such
successor Administrative Agent may reasonably request, and shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the retiring Administrative Agent, and the retiring Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents.  After
any retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Article shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
under the Loan Documents, and Section 10.3 and Section 10.4 shall continue to
inure to its benefit.
 
SECTION 9.5.  Credit Extensions by Agents and Issuers.  Each Agent and each
Issuer shall have the same rights and powers with respect to (a) the Credit
Extensions made by it or any of its Affiliates, and (b) the Notes held by it or
any of its Affiliates as any other Lender and may exercise the same as if it
were not an Agent.  Any Agent or any Issuer and their Affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Borrower or any Subsidiary or Affiliate of the Borrower as if such Agent
were not an Agent hereunder.
 
SECTION 9.6.  Credit Decisions.  Each Lender acknowledges that it has,
independently of the Agents, the Issuers and each other Lender, and based on
such Lender’s review of the financial information of the Borrower, the Loan
Documents (the terms and provisions of which being satisfactory to such Lender)
and such other documents, information and investigations as such Lender has
deemed appropriate, made its own credit decision to extend its
Commitments.  Each Lender also acknowledges that it will, independently of the
Agents, the Issuers and each other Lender, and based on such other documents,
information and investigations as it shall deem appropriate at any time,
continue to make its own credit decisions as to exercising or not exercising
from time to time any rights and privileges available to it under the Loan
Documents.  In this regard, each Lender acknowledges, agrees and consents that
Mayer Brown LLP is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document.  Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.
 
Credit Agreement (First Lien)
 
105

--------------------------------------------------------------------------------

 
 
SECTION 9.7.  Copies, etc.  The Administrative Agent shall give prompt notice to
each Lender of each notice or request required or permitted to be given to the
Administrative Agent by the Borrower pursuant to the terms of the Loan Documents
(unless concurrently delivered to the Lenders by the Borrower).  The
Administrative Agent will distribute to each Lender each document or instrument
received (other than Borrowing Requests, Issuance Requests and other notices
delivered pursuant to Articles 2 and 3) for its account and copies of all other
communications received by the Administrative Agent from the Borrower for
distribution to the Lenders by the Administrative Agent in accordance with the
terms of the Loan Documents.
 
SECTION 9.8.  Reliance by Agents and Issuers.  Each Agent and each Issuer shall
be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy, telegram, email or cable)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person, and upon advice and statements of legal counsel,
independent accountants and other experts selected by such Agent or such
Issuer.  As to any matters not expressly provided for by the Loan Documents,
each Agent and each Issuer shall in all cases be fully protected in acting, or
in refraining from acting, thereunder in accordance with instructions given by
the Required Lenders or all of the Lenders as is required in such circumstance,
and such instructions of such Lenders and any action taken or failure to act
pursuant thereto shall be binding on all Secured Parties.  For purposes of
applying amounts in accordance with this Section, the Administrative Agent shall
be entitled to rely upon any Secured Party that has entered into a Hedging
Agreement with any Obligor for a determination (which such Secured Party agrees
to provide or cause to be provided upon request of the Administrative Agent) of
the outstanding Obligations owed to such Secured Party under any Hedging
Agreement.  Unless it has actual knowledge evidenced by way of written notice
from any such Secured Party and the Borrower to the contrary, the Administrative
Agent, in acting in such capacity under the Loan Documents, shall be entitled to
assume that no Hedging Agreements or Obligations in respect thereof are in
existence or outstanding between any Secured Party and any Obligor.
 
SECTION 9.9.  Defaults.  No Agent or Issuer shall be deemed to have knowledge or
notice of the occurrence of a Default or Borrowing Base Deficiency unless it has
received a written notice from a Secured Party or the Borrower specifying such
Default and stating that such notice is a “Notice of Default”.  In the event
that the Administrative Agent receives such a notice of the occurrence of a
Default, the Administrative Agent shall give prompt notice thereof to the
Lenders.  The Administrative Agent shall (subject to Section 10.1) take such
action with respect to such Default as shall be directed by the Required
Lenders; provided that, unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Borrowing Base Deficiency as it shall deem advisable in the
best interest of the Secured Parties except to the extent that this Agreement
expressly requires that such action be taken, or not be taken, only with the
consent or upon the authorization of the Required Lenders or all Lenders.
 
Credit Agreement (First Lien)
 
106

--------------------------------------------------------------------------------

 
 
SECTION 9.10.  Posting of Approved Electronic Communications.  (a)  In addition
to providing the Administrative Agent with all originals or copies of all
Communications (as defined below) in the manner specified by Section 10.2, the
Borrower hereby also agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Section 7.1.1, including all notices, requests, financial statements, financial
and other reports, certificates and other information materials (all such
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium that is properly
identified in a format acceptable to the Administrative Agent to an electronic
mail address as directed by the Administrative Agent.
 
(b)  The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).
 
(c)  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE INDEMNIFIED
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS IS MADE BY THE INDEMNIFIED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE INDEMNIFIED PARTIES HAVE
ANY LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY
KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY OBLIGOR’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY INDEMNIFIED PARTY IS FOUND IN A FINAL RULING BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNIFIED
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
 
(d)  The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.
 
Credit Agreement (First Lien)
 
107

--------------------------------------------------------------------------------

 
 
(e)  Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
 
SECTION 9.11.  Proofs of Claim.  The Secured Parties and the Borrower hereby
agree that after the occurrence of an Event of Default pursuant to Section
8.1.9, in case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any of the Obligors, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on any of the Obligors) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
(a)  to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Administrative Agent and other
Agents and other Secured Parties (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the
Administrative Agent and other agents and their agents and counsel and all other
amounts due the Administrative Agent and other Agents and Secured Parties)
allowed in such judicial proceeding; and
 
(b)  to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of
Administrative Agent and its agents and counsel, and any other amounts due
Administrative Agent and other agents hereunder.  Nothing herein contained shall
be deemed to authorize Administrative Agent to authorize or consent to or accept
or adopt on behalf of any Secured Party any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Secured
Party or to authorize Administrative Agent to vote in respect of the claim of
any Secured Party in any such proceeding.  Further, nothing contained in this
Section shall affect or preclude the ability of any Secured Party to (i) file
and prove such a claim in the event that the Administrative Agent has not acted
within ten days prior to any applicable bar date and (ii) require an amendment
of the proof of claim to accurately reflect such Secured Party’s outstanding
Obligations.
 
Credit Agreement (First Lien)
 
108

--------------------------------------------------------------------------------

 
 
SECTION 9.12.  Security Matters; Authority of Administrative Agent to Release
Collateral.  (a) Each Lender and each Issuer and other Secured Party (by their
acceptance of the benefits of any Collateral) acknowledges and agrees that the
Administrative Agent has entered into the Security Documents on behalf of itself
and the Secured Parties, and the Secured Parties hereby agree to be bound by the
terms of such Security Documents, acknowledge receipt of copies of such Security
Documents and consent to the rights, powers, remedies, indemnities and
exculpations given to the Administrative Agent thereunder.  All rights, powers
and remedies available to the Administrative Agent and the Secured Parties with
respect to the Collateral, or otherwise pursuant to the Security Documents,
shall be subject to the provisions of such Security Documents.  In the event of
any conflict or inconsistency between the terms and provisions of this Agreement
and the terms and provisions of such Security Documents, the terms and
provisions of such Security Documents shall govern and control except that this
Agreement shall govern and control the rights, powers, duties, immunities and
indemnities of the Administrative Agent.  The Administrative Agent may, without
the consent of the Issuers or Lenders, (i) amend, supplement, restate or
otherwise modify the Control Agreement and other Security Documents in order to
cure any defect or inconsistency therein, to make any change not inconsistent
with the provisions thereof or to cure any ambiguity or correct any mistake
therein, provided that such amendment, supplement, restatement or modification
does not adversely affect the interests of any Secured Parties and (ii) agree to
such replacements, updates and supplements of any exhibit or schedule to a
Control Agreement and the exhibits and schedules to the Security Documents as
the Administrative Agent deems reasonable, including without limitation to
update any supplemental information, add additional accounts or replace or
terminate existing accounts; provided that clauses (i) and (ii) above shall not
be construed to permit the Administrative Agent to agree to changes of the type
described in clauses (a) through (g) of Section 10.1 unless the Administrative
Agent shall have obtained the requisite consents as specified in Section 10.1.
 
(b)  Each Lender, Issuer and other Secured Party (by their acceptance of the
benefits of any Collateral) hereby authorizes the Administrative Agent to
release any collateral that is permitted to be sold or released pursuant to the
terms of the Loan Documents.  Each Lender, Issuer and other Secured Party hereby
authorizes the Administrative Agent to execute and deliver to the Borrower, at
the Borrower’s sole cost and expense, any and all releases of Liens, termination
statements, assignments or other documents reasonably requested by the Borrower
in connection with any sale or other Disposition of Property to the extent such
sale or other Disposition is permitted by the terms of this Agreement or is
otherwise authorized by the terms of the Loan Documents.
 
SECTION 9.13.  Agents and Arrangers.  Except as otherwise set forth herein, none
of the Co-Syndication Agents, the Co-Documentation Agents or the Lead Arrangers
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement (or any other Loan Document) other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of the Agents shall have
or be deemed to have any fiduciary relationship with any other Lender or any
Obligor.  Each Lender acknowledges that it has not relied, and will not rely, on
the Agents in deciding to enter into this Agreement and each other Loan Document
to which it is a party or in taking or not taking action hereunder or
thereunder.  No Lender shall have any fiduciary obligation toward the Borrower
or any other Obligor with respect to any Loan Document or the transactions
contemplated thereby.
 
Credit Agreement (First Lien)
 
109

--------------------------------------------------------------------------------

 
 
ARTICLE 10
MISCELLANEOUS PROVISIONS
 
SECTION 10.1.  Waivers, Amendments, etc.  The provisions of each Loan Document
(other than Hedging Agreements, Letters of Credit or the Fee Letter, which shall
be modified only in accordance with their respective terms, or as otherwise
permitted under Section 9.12 hereof) may from time to time be amended, modified
or waived, if such amendment, modification or waiver is in writing and consented
to by the Borrower and the Required Lenders; provided, that no other such
amendment, modification or waiver shall:
 
(a)  modify clause (b) of Section 4.7, Section 4.8 (as it relates to sharing of
payments) or this Section, in each case, without the consent of all Lenders;
 
(b)  increase the aggregate amount of any Credit Extensions required to be made
by a Lender pursuant to its Commitments, extend the final Commitment Termination
Date of Credit Extensions made (or participated in) by a Lender or extend the
final Stated Maturity Date for any Lender’s Loan, in each case without the
consent of such Lender (it being agreed, however, that any vote to rescind any
acceleration made pursuant to Section 8.2 and Section 8.3 of amounts owing with
respect to the Loans and other Obligations shall only require the vote of the
Required Lenders);
 
(c)  reduce the principal amount of or reduce the rate of interest on any
Lender’s Loan, reduce any fees described in Article 3 payable to any Lender or
extend the date on which principal, interest or fees are payable in respect of
such Lender’s Loans, in each case without the consent of such Lender (provided
that, the vote of Required Lenders shall be sufficient to waive the payment, or
reduce the increased portion, of interest accruing under Section 3.2.2);
 
(d)  reduce the percentage set forth in the definition of “Required Lenders” or
modify any requirement hereunder that any particular action be taken by all
Lenders without the consent of all Lenders;
 
(e)  increase the Stated Amount of any Letter of Credit unless consented to by
the Issuer of such Letter of Credit;
 
(f)  except as otherwise expressly provided in a Loan Document, release (i)
either Borrower from its Obligations under the Loan Documents or any Guarantor
from its obligations under a Guaranty or (ii) all or substantially all of the
collateral under the Loan Documents, in each case without the consent of all
Lenders; or
 
(g)  affect adversely the interests, rights or obligations of the Administrative
Agent (in its capacity as the Administrative Agent), any Issuer (in its capacity
as Issuer), or the Swing Line Lender (in its capacity as Swing Line Lender),
unless consented to by the Administrative Agent, such Issuer or the Swing Line
Lender, as the case may be.
 
Credit Agreement (First Lien)
 
110

--------------------------------------------------------------------------------

 
 
No failure or delay on the part of any Secured Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right.  No notice
to or demand on any Obligor in any case shall entitle it to any notice or demand
in similar or other circumstances.  No waiver or approval by any Secured Party
under any Loan Document shall, except as may be otherwise stated in such waiver
or approval, be applicable to subsequent transactions.  No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.
 
SECTION 10.2.  Notices; Time.  All notices and other communications provided
under each Loan Document shall be in writing, by facsimile or by electronic mail
and addressed, delivered or transmitted, if to the Borrower, the Administrative
Agent, a Lender, the Swing Line Lender or an Issuer, to the applicable Person at
its address or facsimile number or e-mail address set forth on Schedule II
hereto or set forth in the Lender Assignment Agreement, or at such other address
or facsimile number or e-mail address as may be designated by such party in a
notice to the other parties.  Any notice, if mailed and properly addressed with
postage prepaid or if properly addressed and sent by pre-paid courier service,
shall be deemed given when received; any notice, if transmitted by facsimile or
by electronic mail, shall be deemed given when the confirmation of transmission
thereof is received by the transmitter.  Electronic mail and Internet and
intranet websites may also be used to distribute routine communications by the
Administrative Agent to each Lender, such as financial statements and other
information as provided in Section 7.1.1 and for the distribution and execution
of Loan Documents for execution by the parties thereto.  The parties hereto
agree that delivery of an executed counterpart of a signature page to this
Agreement and each other Loan Document by facsimile (or electronic transmission)
shall be effective as delivery of an original executed counterpart of this
Agreement or such other Loan Document.  Unless otherwise indicated, all
references to the time of a day in a Loan Document shall refer to New York time.
 
SECTION 10.3.  Payment of Costs and Expenses.  The Borrower agrees to pay on
demand all expenses of the Lead Arrangers and the Administrative Agent
(including the reasonable fees and out-of-pocket expenses of Mayer Brown LLP,
counsel to the Administrative Agent, and of local counsel, if any, who may be
retained by or on behalf of the Administrative Agent and including, without
limitation, the reasonable fees, charges and disbursements of counsel and other
outside consultants for the Administrative Agent, the reasonable travel,
photocopy, mailing, courier, telephone and other similar expenses, including all
Intralinks expenses, and the cost of environmental audits and surveys and
appraisals) in connection with:
 
(a)  the review, negotiation, preparation, execution and delivery of each Loan
Document, including schedules and exhibits, and any amendments, waivers,
consents, supplements or other modifications to any Loan Document as may from
time to time hereafter be required, whether or not the transactions contemplated
hereby are consummated; and
 
(b)  the filing or recording of any Loan Document (including the Filing
Statements) and all amendments, supplements, amendment and restatements and
other modifications to any thereof, searches made following the Effective Date
in jurisdictions where Filing Statements (or other documents evidencing Liens in
favor of the Secured Parties) have been recorded and any and all other documents
or instruments of further assurance required to be filed or recorded by the
terms of any Loan Document; and
 
Credit Agreement (First Lien)
 
111

--------------------------------------------------------------------------------

 
 
(c)  the preparation and review of the form of any document or instrument
relevant to any Loan Document.
 
The Borrower further agrees to pay, and to save each Secured Party harmless from
all liability for, any stamp or other taxes that may be payable in connection
with the execution or delivery of each Loan Document, the Credit Extensions or
the issuance of the Notes.  The Borrower also agrees to reimburse the Secured
Parties upon demand for all reasonable out-of-pocket expenses (including
reasonable attorneys’ fees and legal expenses of counsel and settlement costs)
incurred in connection with (x) the negotiation of any restructuring or
“work-out” with the Borrower, whether or not consummated, of any Obligations and
(y) the enforcement of any Obligations.
 
SECTION 10.4.  Indemnification.  In consideration of the execution and delivery
of this Agreement by each Secured Party, the Borrower hereby indemnifies,
exonerates and holds each Secured Party and each of their respective officers,
directors, employees and agents (collectively, the “Indemnified Parties”) free
and harmless from and against any and all actions, causes of action, suits,
losses, costs, liabilities and damages, and expenses incurred in connection
therewith (irrespective of whether any such Indemnified Party is a party to the
action for which indemnification hereunder is sought), including reasonable
attorneys’ fees and disbursements, whether incurred in connection with actions
between or among the parties hereto or the parties hereto and third parties
(collectively, the “Indemnified Liabilities”), incurred by the Indemnified
Parties or any of them as a result of, or arising out of, or relating to
 
(a)  any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Credit Extension;
 
(b)  the entering into and performance of any Loan Document by any of the
Indemnified Parties (including any action brought by or on behalf of the
Borrower as the result of any determination by the Required Lenders pursuant to
Article V not to fund any Credit Extension, provided that, any such action is
resolved in favor of such Indemnified Party);
 
(c)  the Loan Documents, the Credit Extensions and the extension of the
Commitments, the failure of any Obligor to comply with the terms of the Loan
Documents or Applicable Law, the inaccuracy of any representation or warranty of
any Obligor set forth in the Loan Documents or in a certificate, instrument or
document delivered in connection therewith, and the use by any Obligor of the
proceeds of any Credit Extension;
 
(d)  any investigation, litigation or proceeding related to any acquisition or
proposed acquisition by any Obligor or any Subsidiary thereof of all or any
portion of the Capital Securities or assets of any Person, whether or not an
Indemnified Party is party thereto;
 
(e)  any investigation, litigation or proceeding related to any environmental
cleanup, audit, compliance or other matter relating to the protection of the
environment or the Release by any Obligor or any Subsidiary thereof of any
Hazardous Material;
 
Credit Agreement (First Lien)
 
112

--------------------------------------------------------------------------------

 
 
(f)  the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or releases from, any real property owned or
operated by any Obligor or any Subsidiary thereof of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, such Obligor or Subsidiary; or
 
(g)  each Lender’s Environmental Liability (the indemnification herein shall
survive repayment of the Obligations and any transfer of the property of any
Obligor or its Subsidiaries by foreclosure or by a deed in lieu of foreclosure
for any Lender’s Environmental Liability, regardless of whether caused by, or
within the control of, such Obligor or such Subsidiary);
 
provided that the Borrower shall not be required to indemnify any Indemnified
Party to the extent the applicable Indemnified Liability arises by reason of
such Indemnified Party’s gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final and non-appealable
judgment).  Each Obligor and its successors and assigns hereby waive, release
and agree not to make any claim or bring any cost recovery action against, any
Indemnified Party under CERCLA or any state, provincial or foreign equivalent,
or any similar law now existing or hereafter enacted, except for liabilities
arising from an Indemnified Party’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment).  It is expressly understood and agreed that to the extent that any
Indemnified Party is strictly liable under any Environmental Laws, each
Obligor’s obligation to such Indemnified Party under this indemnity shall
likewise be without regard to fault on the part of any Obligor with respect to
the violation or condition that results in liability of an Indemnified
Party.  If and to the extent that the foregoing undertaking may be unenforceable
for any reason, each Obligor agrees to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities that is
permissible under Applicable Law.  To the extent permitted by Applicable Law,
the Obligors shall not assert, and hereby waive, any claim against any
Indemnified Party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
IT IS THE INTENTION OF THE PARTIES HERETO THAT EACH INDEMNIFIED PARTY BE
INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT), REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR
CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL.
 
SECTION 10.5.  Survival.  The obligations of the Borrower under Sections 4.3,
4.4, 4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders under Section
9.1, shall in each case survive any assignment from one Lender to another (in
the case of Sections 10.3 and 10.4), until the occurrence of the Termination
Date.  The representations and warranties made by each Obligor in each Loan
Document shall survive the execution and delivery of such Loan Document.
 
Credit Agreement (First Lien)
 
113

--------------------------------------------------------------------------------

 
 
SECTION 10.6.  Severability.  Any provision of any Loan Document that is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
SECTION 10.7.  Headings.  The various headings of each Loan Document are
inserted for convenience only and shall not affect the meaning or interpretation
of such Loan Document or any provisions thereof.
 
SECTION 10.8.  Execution in Counterparts, Effectiveness, etc.  This Agreement
may be executed by the parties hereto in several counterparts, each of which
shall be an original (whether such counterpart is originally executed or an
electronic copy of an original and each party hereto expressly waives its rights
to receive originally executed documents other than with respect to any Notes)
and all of which shall constitute together but one and the same agreement.  This
Agreement shall become effective when counterparts hereof executed on behalf of
the Borrower, the Administrative Agent and each Lender (or notice thereof
satisfactory to the Administrative Agent), shall have been received by the
Administrative Agent.  The parties hereto agree that delivery of a counterpart
of a signature page to this Agreement and each other Loan Document by facsimile
or electronic transmission shall be effective as delivery of an original
executed counterpart of this Agreement or such other Loan Document.
 
SECTION 10.9. Governing Law.  EACH LOAN DOCUMENT (OTHER THAN THE LETTERS OF
CREDIT, TO THE EXTENT SPECIFIED BELOW AND EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE S 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).  EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO LAWS OR
RULES ARE DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES (ISP98  INTERNATIONAL
CHAMBER OF COMMERCE PUBLICATION NUMBER 590 (THE “ISP RULES”)) AND, AS TO MATTERS
NOT GOVERNED BY THE ISP RULES, THE INTERNAL LAWS OF THE STATE OF NEW YORK.
 
SECTION 10.10.  Successors and Assigns.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided that, the Borrower may not assign or transfer
its rights or obligations hereunder without the consent of all Lenders.
 
SECTION 10.11.  Sale and Transfer of Credit Extensions; Participations in Credit
Extensions; Notes.  Each Lender may assign, or sell participations in, its
Loans, Letters of Credit and Commitments to one or more other Persons in
accordance with the terms set forth below.
 
Credit Agreement (First Lien)
 
114

--------------------------------------------------------------------------------

 
   
(a)  Any Lender may, with the consent of the Administrative Agent, each Issuer
and the Swing Line Lender (such consent not to be unreasonably withheld or
delayed and shall not be required for an assignment to any other Lender, Agent
or Affiliate thereof), assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments or Loans at the time owing to it); provided that:
 
(i)  the aggregate amount of the Commitments (which for this purpose includes
Loans outstanding thereunder), principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Lender Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000, unless (A) the
Administrative Agent and the Swing Line Lender and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); (B) such assignment is
an assignment of the entire remaining amount of the assigning Lender’s
Commitments and Loans at the time owing to it, (C) such assignment is an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, or (D) such assignment is to one or more Eligible Assignees
managed by an Affiliate of such Eligible Assignee(s) and the aggregate amount of
such assignments is not less than $1,000,000;
 
(ii)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans, and/or the Commitments assigned; and
 
(iii)  the parties to each assignment shall (A) electronically execute and
deliver to the Administrative Agent a Lender Assignment Agreement via an
electronic settlement system acceptable to the Administrative Agent or (B) with
the consent of the Administrative Agent, manually execute and deliver to the
Administrative Agent a Lender Assignment Agreement, together with, in either
case, a processing and recordation fee of $3,500 (which fee may be waived or
reduced in the sole discretion of the Administrative Agent) and if the Eligible
Assignee is not a Lender, administrative details information with respect to
such Eligible Assignee and applicable tax forms.
 
(b)  Subject to acceptance and recording thereof by the Administrative Agent
pursuant to clause (c), from and after the effective date specified in each
Lender Assignment Agreement, (i) the Eligible Assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Lender
Assignment Agreement, have the rights and obligations of a Lender under this
Agreement, and (ii) the assigning Lender thereunder shall, to the extent of the
interest assigned by such Lender Assignment Agreement, subject to Section 10.5,
be released from its obligations under this Agreement (and, in the case of a
Lender Assignment Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto,
but shall continue to be entitled to the benefits of any provisions of this
Agreement that by their terms survive the termination of this Agreement).  If
the consent of the Borrower to an assignment or to an Eligible Assignee is
required hereunder (including a consent to an assignment that does not meet the
minimum assignment thresholds specified in this Section), the Borrower shall be
deemed to have given its consent ten days after the date notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such tenth day.
 
Credit Agreement (First Lien)
 
115

--------------------------------------------------------------------------------

 
 

 (c)  The Administrative Agent shall record each assignment made in accordance
with this Section 10.11 or in accordance with Section 2.9 in the Register
pursuant to clause (a) of Section 2.7 and periodically give the Borrower notice
of such assignments.  The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(d)  Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent or the Swing Line Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and/or Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Swing Line Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver with
respect to any of the items set forth in clauses (a) through (d) or (f) of
Section 10.1, in each case except as otherwise specifically provided in a Loan
Document.  Subject to clause (e), the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 4.3, 4.4, 4.5, 4.6, 7.1.1, 10.3
and 10.4 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to clause (b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 4.9 as though it
were a Lender, provided such Participant agrees to be subject to Section 4.8 as
though it were a Lender.  Each Lender shall, as agent of the Borrower solely for
the purpose of this Section, record in book entries maintained by such Lender
the name and the amount of the participating interest of each Participant
entitled to receive payments in respect of any participating interests sold
pursuant to this Section.
 
Credit Agreement (First Lien)
 
116

--------------------------------------------------------------------------------

 

(e)  A Participant shall not be entitled to receive any greater payment under
Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4, as of the time of the sale of such
participation, than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that would be a Non-U.S. Credit Party if it were a
Lender shall not be entitled to the benefits of Section 4.6 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with the requirements set
forth in Section 4.6 as though it were a Lender.  In addition, if at the time of
the sale of such participation, any greater Taxes subject to payment under
Section 4.6 would apply to the Participant than applied to the applicable
Lender, then such Participant shall not be entitled to any payment under
Section 4.6 with respect to the portion of such Taxes as exceeds the Taxes
applicable to the Lender at the time of the sale of the participation unless the
Participant’s request for the Borrower’s prior written consent for the
Participation described in the first sentence of this clause states that such
greater Taxes would be applicable to such Participant, it being understood that
the Participant shall be entitled to additional payments under Section 4.6 to
the extent such Lender selling the participation would be entitled to any
payment resulting from a Change in Law occurring after the time the
participation was sold.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
 
(f)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or central bank having jurisdiction over such Lender; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(g)  Notwithstanding anything to the contrary contained herein, any Lender
(“Granting Lender”) may grant to a special purpose funding vehicle (a “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent, the Swing Line Lender and the Borrower, the option to
provide to the Borrower all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to the Borrower pursuant to this Agreement;
provided that (x) nothing herein shall constitute a commitment by any SPC to
make any Loans and (y) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof.  The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender).  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this clause, any
SPC may (i) with notice to, but without the prior written consent of, the
Borrower or the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Borrower, and the
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and (ii)
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.  This Section may not
be amended without the written consent of the SPC.  The Borrower acknowledges
and agrees, subject to the next sentence, that, to the fullest extent permitted
under Applicable Law, each SPC, for purposes of Sections 4.3, 4.4, 4.5, 4.6,
4.8, 4.9, 10.3 and 10.4, shall be considered a Lender.  The Borrower shall not
be required to pay any amount under Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4
that is greater than the amount that it would have been required to pay had no
grant been made by a Granting Lender to a SPC.
 
Credit Agreement (First Lien)
 
117

--------------------------------------------------------------------------------

 
 
SECTION 10.12.  Other Transactions.  Nothing contained herein shall preclude the
Administrative Agent, any Issuer or any other Lender from engaging in any
transaction, in addition to those contemplated by the Loan Documents, with the
Borrower or any of its Affiliates in which the Borrower or such Affiliate is not
restricted hereby from engaging with any other Person.
 
SECTION 10.13. Forum Selection and Consent to Jurisdiction.  ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS, ANY ISSUER OR
THE BORROWER IN CONNECTION HEREWITH OR THEREWITH MAY BE BROUGHT AND MAINTAINED
IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT, ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  THE BORROWER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR
NOTICES SPECIFIED IN SECTION 10.2.  THE BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT THE
BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE
LOAN DOCUMENTS.
 
Credit Agreement (First Lien)

 
118

--------------------------------------------------------------------------------

 


 
SECTION 10.14. Waiver of Jury Trial.  THE ADMINISTRATIVE AGENT, EACH LENDER,
EACH ISSUER AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR
IN CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE
AGENT, SUCH LENDER, SUCH ISSUER OR THE BORROWER IN CONNECTION THEREWITH.  THE
BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH ISSUER ENTERING
INTO THE LOAN DOCUMENTS.
 
SECTION 10.15.  Confidentiality.  (a)  Subject to the provisions of clause (b)
of this Section, each Lender agrees that it will follow its customary procedures
in an effort not to disclose without the prior consent of the Borrower (other
than to its employees, agents, auditors, advisors or counsel or to another
Lender if the Lender or such Lender’s holding or parent company in its sole
discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section to the same extent as such Lender) any information that is now or in the
future furnished pursuant to this Agreement or any other Loan Document, provided
that any Lender may disclose any such information (i) as has become generally
available to the public other than by virtue of a breach of this clause by the
respective Lender or any other Person to whom such Lender has provided such
information as permitted by this Section, (ii) as may be required or appropriate
in any report, statement or testimony or other disclosure submitted to any
municipal, state, provincial or Federal regulatory body having or claiming to
have jurisdiction over such Lender or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent, (vi) to any pledgee
referred to in clause (f) of Section 10.11 or any prospective or actual
transferee or participant in connection with any contemplated transfer or
participation of any of the Notes or Commitments or any interest therein by such
Lender, provided that such prospective transferee agrees to be bound by the
confidentiality provisions contained in this Section, (vii) to any direct or
indirect contractual counterparty in swap agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section) and (viii) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender.
 
Credit Agreement (First Lien)

 
119

--------------------------------------------------------------------------------

 
 
(b)  The Borrower hereby acknowledges and agrees that each Lender may share with
any of its Affiliates, and such Affiliates may share with such Lender, any
information related to the Borrower or any of its Subsidiaries, provided such
Persons shall be subject to the provisions of this Section to the same extent as
such Lender.
 
Notwithstanding the foregoing paragraphs of this Section, any party to this
Agreement (and each Affiliate, director, officer, employee, agent or
representative of the foregoing or such Affiliate) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment or tax structure.  The foregoing language is not intended to waive
any confidentiality obligations otherwise applicable under this Agreement except
with respect to the information and materials specifically referenced in the
preceding sentence.  This authorization does not extend to disclosure of any
other information, including (a) the identity of participants or potential
participants in the transactions contemplated herein, (b) the existence or
status of any negotiations, or (c) any financial, business, legal or personal
information of or regarding a party or its affiliates, or of or regarding any
participants or potential participants in the transactions contemplated herein
(or any of their respective affiliates), in each case to the extent such other
information is not related to the tax treatment or tax structure of the
transactions contemplated herein.
 
SECTION 10.16.  Counsel Representation.  THE BORROWER ACKNOWLEDGES AND AGREES
THAT IT HAS BEEN REPRESENTED BY COMPETENT COUNSEL IN THE NEGOTIATION OF THIS
AGREEMENT, AND THAT ANY RULE OR CONSTRUCTION OF LAW ENABLING THE BORROWER TO
ASSERT THAT ANY AMBIGUITIES OR INCONSISTENCIES IN THE DRAFTING OR PREPARATION OF
THE TERMS OF THIS AGREEMENT SHOULD DIMINISH ANY RIGHTS OR REMEDIES OF THE
ADMINISTRATIVE AGENT OR THE OTHER SECURED PARTIES ARE HEREBY WAIVED BY THE
BORROWER.
 
SECTION 10.17.  No Oral Agreements.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
Credit Agreement (First Lien)

 
120

--------------------------------------------------------------------------------

 

SECTION 10.18.  Maximum Interest.  It is the intention of the parties hereto to
conform strictly to applicable usury laws and, anything herein to the contrary
notwithstanding, the Obligations of the Borrower to each Lender under this
Agreement shall be subject to the limitation that payments of interest shall not
be required to the extent that receipt thereof would be contrary to provisions
of law applicable to such Lender limiting rates of interest that may be charged
or collected by such Lender.  Accordingly, if the transactions contemplated
hereby would be usurious under Applicable Law (including the Federal and state
laws of the United States of America, or of any other jurisdiction whose laws
may be mandatorily applicable) with respect to a Lender, then, in that event,
notwithstanding anything to the contrary in this Agreement, it is agreed as
follows: (a) the provisions of this Section 10.18 shall govern and control;
(b) the aggregate of all consideration that constitutes interest under
Applicable Law that is contracted for, charged or received under this Agreement,
or under any other Loan Document or otherwise in connection with this Agreement
by such Lender shall under no circumstances exceed the maximum amount of
interest allowed by Applicable Law (such maximum lawful interest rate, if any,
with respect to such Lender herein called the “Highest Lawful Rate”), and any
excess shall be credited to the Borrower by such Lender (or, if such
consideration shall have been paid in full, such excess promptly refunded to the
Borrower); (c) all sums paid, or agreed to be paid, to such Lender for the use,
forbearance and detention of the indebtedness of the Borrower to such Lender
hereunder shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the actual rate of interest is uniform throughout
the full term thereof; and (d) if at any time the interest provided pursuant to
Section 3.2, together with any other fees and expenses payable pursuant to this
Agreement and the other Loan Documents and deemed interest under Applicable Law,
exceeds that amount that would have accrued at the Highest Lawful Rate, then the
amount of interest and any such fees to accrue to such Lender pursuant to this
Agreement shall be limited, notwithstanding anything to the contrary in this
Agreement, to that amount that would have accrued at the Highest Lawful Rate,
but any subsequent reductions, as applicable, shall not reduce the interest to
accrue to such Lender pursuant to this Agreement below the Highest Lawful Rate
until the total amount of interest accrued pursuant to this Agreement and such
fees deemed to be interest equals the amount of interest that would have accrued
to such Lender if a varying rate per annum equal to the interest provided
pursuant to Section 3.2 had at all times been in effect, plus the amount of fees
that would have been received but for the effect of this Section 10.18.
 
SECTION 10.19.  Collateral Matters; Hedging Agreements.  The benefit of the
Security Documents and of the provisions of this Agreement relating to the
Collateral shall also extend to and be available to each Approved Counterparty
to a Hedging Agreement with the Borrower (or a Subsidiary thereof if permitted
by Section 7.2.20) that is or was a Lender or an Affiliate thereof at the time
such Approved Counterparty entered into such Hedging Agreement (but only for
purposes of each such Hedging Agreement so entered into and not for Hedging
Agreements entered into after such Approved Counterparty ceased to be a Lender
or Affiliate thereof); provided that it is the intention of the parties hereto
that repayment of the Hedging Obligations of the Borrower (or a Subsidiary
thereof if permitted by Section 7.2.20) under any qualifying Hedging Agreement
with any such Approved Counterparty from realization of any Collateral shall be
subject to the terms of the Security Documents.  For sake of clarity, the
parties further agree that any Hedging Agreements entered into with the Borrower
by Macquarie Bank Limited or one of its Affiliates at a time when Macquarie Bank
Limited was a Lender shall be entitled to the benefit of the Security Documents
and of the provisions of this Agreement relating to the Collateral in accordance
with the foregoing sentence.
 
Credit Agreement (First Lien)

 
121

--------------------------------------------------------------------------------

 

SECTION 10.20.  Amendment and Restatement.  This Agreement shall be deemed to
restate and amend the Existing First Lien Credit Agreement in its entirety, and
all of the terms and provisions hereof shall supersede the terms and conditions
thereof.  The parties hereto further agree that this Agreement and the Credit
Extensions shall serve to extend, renew and continue, but not to extinguish or
novate, the “Credit Extensions” under the Existing First Lien Credit Agreement
and the corresponding promissory notes and to amend, restate and supersede, but
not to extinguish or cause to be novated the Indebtedness under, the Existing
First Lien Credit Agreement.  The Borrower hereby agrees that, upon the
effectiveness of this Agreement, the “Loans” made and outstanding under the
Existing First Lien Credit Agreement and all accrued and unpaid interest thereon
shall be deemed to be Loans outstanding under and payable by this Agreement and
all “Letters of Credit” issued and outstanding under the Existing First Lien
Credit Agreement shall be deemed to be issued and outstanding as Letters of
Credit hereunder.
 
SECTION 10.21.  Patriot Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
 
SECTION 10.22.  Assignment and Reallocation of Existing Loans, Etc.  On the
Closing Date, each of the lenders under the Existing First Lien Credit Agreement
(each, an “Existing Lender”) hereby sells, assigns, transfers and conveys to the
Lenders hereto, and each of the Lenders hereto hereby purchases and accepts, so
much of the aggregate commitments under, and loans and participations in letters
of credit outstanding under, the Existing Credit Agreement such that,
immediately after giving effect to the effectiveness of this Agreement
(including any increase of the commitments effectuated hereby), the Percentage
of each Lender to this Agreement and the portion of the relevant Revolving Loan
Commitment of each Lender, shall be as set forth on Schedule II hereto (it being
understood that if any Letters of Credit are outstanding under the Existing
First Lien Credit Agreement as of the Closing Date of this Agreement, then each
of the Revolving Lenders shall have purchased and accepted from the Existing
Lenders, a participation in such outstanding Letters of Credit based on its
respective Percentage).  The foregoing assignments, transfers and conveyances
are without recourse to any Existing Lender and without any warranties
whatsoever by the Administrative Agent, the Issuers, the Swing Line Lender or
any Existing Lender as to title, enforceability, collectibility, documentation
or freedom from liens or encumbrances, in whole or in part, other than that the
warranty of any such Existing Lender that it has not previously sold,
transferred, conveyed or encumbered such interests.  The Existing Lenders and
the Lenders shall, if appropriate, make all appropriate adjustments in payments
under the Existing First Lien Credit Agreement, the “Notes” and the other “Loan
Documents” thereunder for periods prior to the adjustment date among themselves.
 
Credit Agreement (First Lien)

 
122

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 
ENERGY XXI GULF COAST, INC.
   
By:
  /s/ Rick Fox
 
Name:  Rick Fox
 
Title:    Chief Financial Officer

 
Credit Agreement (First Lien)

 
 

--------------------------------------------------------------------------------

 


THE ROYAL BANK OF SCOTLAND plc,
as the Administrative Agent, an Issuer and a Lender
 
By: RBS Securities, Inc., as Agent,
   
By:
  /s/ Sandra Aultman
 
Name:  Sandra Aultman
 
Title:    Director

 
Credit Agreement (First Lien)

 
 

--------------------------------------------------------------------------------

 


BNP PARIBAS, as Issuer and Lender
   
By: 
  /s/ Greg Smothers
Name:  Greg Smothers
Title:  Director
   
By:
  /s/ Juan Carlos Sandoval
Name:  Juan Carols Sandoval
Title:  Director

 
Credit Agreement (First Lien)

 
 

--------------------------------------------------------------------------------

 


AMEGY BANK NATIONAL ASSOCIATION, as
Lender
   
By: 
  /s/ Charles W. Patterson
Name:  Charles W. Patterson
Title:  Senior Vice President

 
Credit Agreement (First Lien)

 
 

--------------------------------------------------------------------------------

 


THE BANK OF NOVA SCOTIA, as Lender
 
By: 
  /s/ John Frazell
Name:  John Frazell
Title:  Director

 
Credit Agreement (First Lien)

 
 

--------------------------------------------------------------------------------

 


TORONTO DOMINION (TEXAS) LLC, as Lender
   
By:
  /s/ Debbi L. Brito
Name:  Debbi L. Brito
Title:  Authorized Signatory

 
Credit Agreement (First Lien)

 
 

--------------------------------------------------------------------------------

 


CAPITAL ONE, NATIONAL ASSOCIATION, as
Lender
 
By: 
  /s/ Peter Shen 
Name:  Peter Shen
Title:  Vice President

 
Credit Agreement (First Lien)

 
 

--------------------------------------------------------------------------------

 


NATIXIS, as Lender
   
By: 
  /s/ Donovan C. Broussard
Name:  Donovan C. Broussard
Title:  Managing Director
 
By:
  /s/ Louis P. Laville, III
Name:  Louis P. Laville, III
Title:  Managing Director

 
Credit Agreement (First Lien)

 
 

--------------------------------------------------------------------------------

 


BARCLAYS BANK PLC, as Lender
   
By: 
  /s/ Vanessa A. Kurbatskiy
Name:  Vanessa A. Kurbatskiy
Title:  Vice President

 
Credit Agreement (First Lien)

 
 

--------------------------------------------------------------------------------

 


CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Lender
   
By: 
  /s/ Mikhail Faybusovich
Name:  Mikhail Faybusovich
Title:  Director
   
By:
  /s/ Vipul Dhadda
Name:  Vipul Dhadda
Title:  Associate

 
Credit Agreement (First Lien)

 
 

--------------------------------------------------------------------------------

 


UBS LOAN FINANCE LLC, as Lender
   
By: 
  /s/ Mary E. Evans
Name:  Mary E. Evans
Title:  Associate Director
   
By:
  /s/ Irja R. Otsa
Name:  Irja R. Otsa
Title:  Associate Directors

 
Credit Agreement (First Lien)

 
 

--------------------------------------------------------------------------------

 


ING CAPITAL LLC, as Lender
   
By: 
  /s/ Juli Bieser
Name:  Juli Bieser
Title:  Director

 
Credit Agreement (First Lien)

 
 

--------------------------------------------------------------------------------

 


REGIONS BANK, as Lender and
as Swing Line Lender
   
By: 
  /s/ Kelly L. Elmore III
Name:  Kelly L. Elmore III
Title:  Senior Vice President

 
Credit Agreement (First Lien)

 
 

--------------------------------------------------------------------------------

 


CITIBANK, N.A., as Lender
   
By: 
  /s/ Angela McCracken
Name:  Angela McCracken
Title:  Vice President

 
Credit Agreement (First Lien)

 
 

--------------------------------------------------------------------------------

 


UBS AG, STAMFORD BRANCH, as Issuer
   
By: 
  /s/ Mary E. Evans
Name:  Mary E. Evans
Title:  Associate Director
   
By:
  /s/ Irja R. Otsa
Name:  Irja R. Otsa
Title:  Associate Director

 
Credit Agreement (First Lien)

 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:
 
ENERGY XXI GOM, LLC
 
By:  
  /s/ Rick Fox
 
Name:  Rick Fox
 
Title:    Chief Financial Officer
   
ENERGY XXI TEXAS ONSHORE, LLC
 
By:
  /s/ Rick Fox
 
Name:  Rick Fox
 
Title:    Chief Financial Officer
   
ENERGY XXI ONSHORE, LLC
 
By:
  /s/ Rick Fox
 
Name:  Rick Fox
 
Title:    Chief Financial Officer
   
ENERGY XXI PIPELINE, LLC
 
By:
  /s/ Rick Fox
 
Name:  Rick Fox
 
Title:    Chief Financial Officer

 
Credit Agreement (First Lien)

 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN IN ITS CAPACITY AS
GUARANTOR UNDER ITS LIMITED RECOURSE GUARANTY AND GRANTOR UNDER ITS PLEDGE
AGREEMENT AND IRREVOCABLE PROXY DELIVERED IN CONNECTION WITH THE FIRST LIEN
CREDIT AGREEMENT:
   
ENERGY XXI USA, INC.
   
By:  
  /s/ Rick Fox
 
Name:  Rick Fox
 
Title:    Chief Financial Officer

 
Credit Agreement (First Lien)

 
 

--------------------------------------------------------------------------------

 